Exhibit 10.4

First Lien ISDA Schedule

(Conformed through 8th Amendment)

Executed as of January 11, 2019

ISDA®

International Swaps and Derivatives Association, Inc.

SCHEDULE

to the

First Lien 2002 Master Agreement

dated as of March 17, 2016

Between

MERRILL LYNCH COMMODITIES, INC.,

a corporation organized and existing under the laws of the State of Delaware

(“Party A”),

and

U.S. OIL & REFINING CO.,

a corporation organized and existing under the laws of the State of Delaware

(“Party B”)

Part 1 Termination Provisions; Amendments

(a)    “Specified Entity” means in relation to Party A and Party B for the
purpose of Sections 5(a)(v), 5(a)(vi), 5(a)(vii) and 5(b)(v): None.

(b)    “Specified Transaction” will have the meaning specified in Section 14 but
shall also include any transaction with respect to margin loans, cash loans and
short sales of any financial instrument, and as amended by inserting the words,
“or any Affiliate of Party A” immediately after “Agreement” in the second line
thereof.

(c)    The “Cross-Default” provisions of Section 5(a)(vi) will apply to Party A
and will apply to Party B.

“Specified Indebtedness” shall not have the meaning specified in Section 14, and
such definition shall be replaced by the following: “any obligation in respect
of the payment or repayment of moneys (whether present or future, contingent or
otherwise, as principal or surety or otherwise) including, but without
limitation, all Indebtedness in excess of the Threshold Amount.”

“Threshold Amount” has the meaning set forth in the Fee Letter.



--------------------------------------------------------------------------------

“Shareholders’ Equity” means with respect to any entity, at any time, the sum
(as shown in the most recent annual audited financial statements of such entity)
of (i) its capital stock (including preferred stock) outstanding, taken at par
value, (ii) its capital surplus and (iii) its retained earnings, minus
(iv) treasury stock, each to be determined in accordance with generally accepted
accounting principles.

(d)    Force Majeure. Notwithstanding any other provision of this Agreement,
(i) the “Force Majeure” provisions of Section 5(b)(ii) will not apply to Party A
and will not apply to Party B and (ii) “Force Majeure Event” shall have the
meaning set forth in this Schedule.

(e)    The “Credit Event Upon Merger” provisions of Section 5(b)(v) will apply
to Party A and will apply to Party B.

(f)    The “Automatic Early Termination” provision of Section 6(a) will not
apply to Party A and will not apply to Party B.

(g)    “Termination Currency” means US Dollars.

(h)    Amendments. The parties agree to the following changes to this Agreement:

(i)    Section 1(c) deleted in its entirety and replaced with the following

“Single Agreement. All Transactions are entered into and all payments and
Advances under this Agreement (as defined below) are made in reliance on the
fact that this Master Agreement, all Confirmations and all payments and Advances
hereunder form a single agreement between the parties (collectively referred to
as this “Agreement”) and the parties would not otherwise enter into any
Transactions or make any payments hereunder, and Party A would not otherwise
make any Advances.”

(ii)    The following new sentence is added at the end of Section 2(a)(iii):

“Each obligation of Party A to make Advances, enter into or perform under Supply
Contracts, enter into Party A Purchase Contracts or Party B Credit Support
Purchase Contracts, post cash collateral in connection with Party B LC Purchase
Contracts, enter into Third Party Consent Agreements or enter into any TD
Forward Transactions or other Transactions is in each case subject to the
condition precedent that no Event of Default or Potential Event of Default with
respect to Party B has occurred and is continuing.”

(iii)    Section 5(a)(i) is deleted in its entirety and replaced with the
following:

“Failure to Pay or Deliver. Failure by the party to make, when due, any payment
under this Agreement or the Fee Letter, any delivery under Section 2(a)(i) or
9(h)(i)(2) or (4) or any payment or repayment under this Schedule (including
payments or adjustments of the Part 12(c) Collateral) required to be made by it
if such failure is not remedied on or before the first Local Business Day in the
case of any such payment or repayment or the first Local Business Day in the
case of any such delivery after, in each case, notice of such failure is given
to the party.

 

2



--------------------------------------------------------------------------------

(iv)    Section 5(a)(iv) is deleted in its entirety and replaced with the
following new Section:

“Misrepresentation. A representation (other than a representation under
Section 3(e) or 3(f)) made or repeated or deemed to have been made or repeated
by, as applicable, (x) Party B or any other Transaction Party (in each case
whether on its own behalf or on behalf of another Transaction Party) or
(y) Party A or any Credit Support Provider thereof, in each case in this
Agreement or any other Transaction Document, or in any report, certificate,
financial statement or other document which is prepared thereby or therefor and
which is furnished pursuant to or in connection with this Agreement or any other
Transaction Document (in each case, other than Good Faith Errors), proves to
have been incorrect or misleading in any material respect (in each case, other
than Good Faith Errors) when made or repeated or deemed to have been made or
repeated. “Good Faith Errors” means inadvertent errors made in any Party A
Report, Party B Report or Invoice, or in any accompanying certification (or
deemed certification), in each case excluding errors which result individually
or in the aggregate from the gross negligence or willful misconduct of the
providing party (together with its Credit Support Provider(s) and, in the case
of Party B, the other Transaction Parties), and in each case subject to
condition that such party complies with Part 6(f), Part 7(f) or Part 11(j), as
applicable.”

(v)    The definition of “Close-out Amount” in Section 14 is amended by
inserting the following at the end thereof:

“Without limiting the foregoing provisions of this “Close-out Amount”
definition, if an Early Termination Date (designated pursuant to an Event of
Default, or pursuant to a Termination Event for which all TD Forward
Transactions are Affected Transactions) occurs with respect to the TD Forward
Transactions, then,

(1) On such Early Termination Date, Party B shall be obligated to repay to
Party A in full all outstanding Advances, and such repayment obligations shall
be included in the Close-out Amount.

(2) On such Early Termination Date, all outstanding Supply Contracts shall
terminate with respect to deliveries to be made on or after the Early
Termination Date, and Party B’s payment obligation with respect to such
termination shall be in accordance with the provisions of this Agreement.

(3) All of the following other Party B payment obligations shall be included in
the Close-out Amount:

(i) Supply Contracts:

(A) To the extent that Crude deliveries have been made under any Supply
Contract, Party B’s payment obligations with respect to such Crude shall be
immediately due and payable on the Early Termination Date. In determining the
amount of such payment obligations with respect to a Supply Contract which has
fully priced on or before the Early Termination Date, the Determining Party
shall use the price calculated as per such Supply Contract. In determining the
amount

 

3



--------------------------------------------------------------------------------

of such payment obligations with respect to a Supply Contract which has not
fully priced on or before the Early Termination Date, the Determining Party
shall in good faith, using commercially reasonable efforts in order to produce a
commercially reasonable result and using best then-available information,
estimate the price which will apply to such Supply Contract. In making such
estimate, the Determining Party may reference any relevant information
(including any information which the Determining Party would be permitted to
reference in calculating a Close-out Amount with respect to a Terminated
Transaction). Furthermore, the Determining Party shall have the right (but not
the obligation) to enter into hedging transactions on commercially reasonable
terms to fix the pricing applicable to any Supply Contract(s) with respect to
which such an estimate is made, and all costs, losses and gains incurred in
connection therewith shall be included in the Close-out Amount.

(B) To the extent that Crude deliveries have not been made under any such Supply
Contract, (x) if Party A is the Determining Party, Party B shall be obligated to
pay to Party A all commercially reasonable costs incurred by Party A in
terminating or unwinding the corresponding Party A Purchase Contract and
(y) otherwise all costs incurred in terminating or unwinding the corresponding
Party A Purchase Contract will be for the account of Party A.

(C) For the avoidance of doubt, the Party B payment obligations contemplated by
this clause (i) shall be in lieu of any Party B obligation to pay any Supply
Contract Amount on or after the Early Termination Date.

(ii) For each Party B Credit Support Purchase Contract, Party B shall be
obligated to pay to Party A all Party A costs to be incurred in connection with
such Party B Credit Support Purchase Contracts, assuming for purposes of such
calculation that Party B will make no further payments thereunder (such costs,
“CS Purchase Contract Costs”).

(iii) Party B shall be obligated to pay to Party A an amount equal to the
aggregate undrawn amount of the Purchase Contract LCs (collectively, the
“Purchase Contract LC Costs”).

(iv) Party B shall be obligated to pay to Party A all other amounts owed under
the Fee Letter.

(4) The Determining Party shall include in the Close-out Amount without
duplication applicable amounts for all other items which would be included in
the Party A Daily Payable Amount and Party B Daily Payable Amount on a Daily
Invoice prepared with respect to the Early Termination Date, and applicable
amounts for all other items which would be included in the Party A Monthly
Payable Amount and Party B Monthly Payable Amount on a Monthly Invoice prepared
as if the Early Termination Date were the last day of a calendar month (pro
rating amounts owed, where applicable).

 

4



--------------------------------------------------------------------------------

(5) If an Early Termination Date occurs with respect to the TD Forward
Transactions, and Party A is the Determining Party, then the Determining Party
shall, without duplication, include in the Close-out Amount an amount equal to
the Monthly Base Fee (as defined in the Fee Letter) for the remainder of the
Intermediation Term, which shall be pro-rated with respect to any partial month
included therein. Notwithstanding the foregoing clauses (1) through (4), the
Close-out Amount shall not include any Working Capital Fees, Delivery Amounts,
Return Amounts or Party B LC Fees (in each case, as defined in the Fee Letter)
with respect to the remainder of the Intermediation Term.

(6) Notwithstanding the foregoing clauses (1) through (5), if in connection with
any Early Termination Date Party B is the Determining Party, then (x) Party A
shall bear all costs of Party A incurred in terminating or unwinding Party A
Purchase Contracts and Supply Contracts and (y) no amounts with respect to the
Monthly Base Fee (as defined in the Fee Letter) for any period following the
Early Termination Date shall be included in the Close-Out Amount.

(7) Upon the date that the Early Termination Payment is due, Party A shall be
obligated to pay to Party B the outstanding amount of the Sourcing Credit, and
such obligation shall be included in the Close-out Amount.

(8) Upon the date that the Early Termination Payment is due, Party A shall, and
Party B directs Party A to, apply the Cash Collateral towards the payment of the
Close-out Amount payable by Party B and then, to the extent any Cash Collateral
remains thereafter, pay such remaining amount to Party B.

(9) To the extent that (i) any amount payable by Party B has been included in
the Close-out Amount by operation of the preceding clauses (1) through (8), and
(ii) Party A, in its sole discretion, determines prior to the issuance of the
invoice for the Early Termination Amount that Party B has indefeasibly paid such
amount in full (including, for the avoidance of doubt, a determination that such
payment is not and will not be subject to clawback, rescindment or return in any
insolvency, liquidation or similar proceeding), then Party A shall adjust the
Early Termination Amount to reflect such payment.

Each party hereto acknowledges and agrees that certain amounts included in the
Close-out Amount will necessarily represent good faith estimates (each such
estimate to be based on best then-available information), and that the Close-out
Amount may reflect certain inadvertent errors or omissions. Pursuant to
Part 6(f), the parties shall have the right to true-ups or corrections to the
Close-out Amount. ”

(vi)    Section 6(c)(ii) is deleted in its entirety and replaced with the
following:

“Upon the occurrence or effective designation of an Early Termination Date,
(A) no further payments or deliveries under Section 2(a)(i) or 9(h)(i) in
respect of the Transactions will be required to be made, but without prejudice
to the other provisions of this Agreement; (B) Party A shall have no further
obligation to (1) make Advances, (2) enter into or perform under Hydrocarbon
Contracts, (3) enter into Third Party Consent Agreements or (4) enter into any
TD Forward Transactions or other Transactions, in each case without prejudice to
the other

 

5



--------------------------------------------------------------------------------

provisions of this Agreement; (C) Party B shall have no further obligation to
(1) enter into any Transactions (including TD Forward Transactions) or
(2) except to the extent contemplated in connection with the calculation of the
Close-out Amount, pay any Settlement Amount or repay any Advance. The amount, if
any, payable in respect of an Early Termination Date will be determined pursuant
to Sections 6(e) and 9(h)(ii).”

(vii)    Section 14 is amended by deleting the existing definition of “Default
Rate” contained therein and replacing it in its entirety as follows:

“Default Rate” means the lower of (i) a rate per annum equal to three (3) month
LIBOR (with a LIBOR floor of 0 bps) plus 5.25% per annum and (ii) the highest
rate allowed by Applicable Law.

(i)    Additional Party A Events of Default. The occurrence at any time with
respect to Party A or its Credit Support Provider of any of the following events
will constitute an additional Event of Default under Section 5(a) with respect
to Party A and such Events of Default shall be in addition to, and not in
limitation of, any other Events of Default or Termination Events in this
Agreement:

(i)    Failure by Party A to comply with or perform any agreement or obligation
to be complied with or performed by Party A in accordance with Part 7 or
Part 11(a) if such failure is not remedied on or before the fifth (5th) Local
Business Day after notice of such failure is given to Party A.

(ii)    Party A fails to make, when due, any transfer of any Return Amount
required to be made by it and that failure continues for one Local Business Day
after notice of that failure is given to Party A.

(j)    Additional Party B Events of Default. The occurrence at any time with
respect to Party B or any other Transaction Party of any of the following events
will constitute an additional Event of Default under Section 5(a) with respect
to Party B and such Events of Default shall be in addition to, and not in
limitation of, any other Events of Default or Termination Events in this
Agreement:

(i)    Failure by any Transaction Party to comply with or perform any agreement
or obligation to be complied with or performed by such Transaction Party in
accordance with Part 7(a)(viii), Part 10(c), Part 10(d), Part 15(a),
Part 15(b)(i), Part 15(c)(i)(4) , Part 15(c)(i)(5), Part 15(c)(ii), Part 15(d),
Part 15(e), Part 15(f), Part 15(g)(i), Part 15(g)(ii), Part 15(i)(i),
Part 15(k), Part 15(m), Part 15(n), Part 15(o), Part 15(p) or Part 16.

(ii)    Failure by any Transaction Party to comply with or perform any agreement
or obligation to be complied with or performed by such Transaction Party in
accordance with: (1) Part 7(b), Part 7(e), Part 9(a)(ii) or Part 12(a) if such
failure is not remedied on or before the end of the Business Day after the day
on which notice of such failure is given to Party B, (2) Part 15(g)(iii)(x) if
such failure is not remedied on or before the second (2nd) Business Day after
notice of such failure is given to Party B, (3) Part 7(c)(ii), Part 7(f),
Part 15(b)(ii),

 

6



--------------------------------------------------------------------------------

Part 15(b)(iii), Part 15(c)(iii), Part 15(i) (other than Part 15(i)(i)) or
Part 15(l) if such failure is not remedied on or before the fifth (5th) Business
Day after notice of such failure is given to Party B or (4) Part 15(g)(iii)(y)
or Part 15(q), if such failure is not remedied on or before the fifteenth (15th)
day after notice of such failure is given to Party B.

(iii)    Any money judgment, writ or warrant of attachment or similar process
involving in any individual case or in the aggregate at any time an amount in
excess of $5,000,000 shall be entered or filed against any Transaction Party or
any of their respective assets and all such judgments, writs and proceedings
shall not have been vacated, discharged, stayed, insured or bonded pending
appeal within thirty (30) days from the entry thereof.

(iv)    (1) At any time after the execution and delivery thereof, any Specified
Agreement, or any provision thereof, shall cease to be in full force and effect,
shall be terminated or shall be declared to be null and void, (2) Party A shall
not have or shall cease to have a valid and perfected first-priority security
interest and Lien in any Collateral purported to secure the Obligations or to be
covered by the Collateral Documents, or any Collateral Document shall cease to
provide to Party A the Liens, rights, powers and privileges purported to be
created and granted thereby, in each case except as permitted hereunder or under
Collateral Documents and except as the result of action or failure to act by
Party A, or (3) any Transaction Party shall repudiate or contest the validity or
enforceability of any Transaction Document or any provision thereof in writing
or deny in writing that it has any further liability under any Transaction
Document or any provision thereof to which it is a party.

(v)    [Reserved]

(vi)    Events of default or termination events (or terms of like import) with
respect to Party B or any other Transaction Party under any Specified Agreement
shall have occurred and be continuing, such event of default, termination event
or similar event shall not have been fully and completely cured within the grace
period provided for in such contract or agreement, and shall not have been
remedied on or before the fifth (5th) Business Day after notice of such failure
is given to Party B.

(vii)    Any failure by Party B to timely and fully satisfy its obligation to
take delivery of Hydrocarbons from Party A under any Supply Contract or any
other Transaction Document.

(viii)    Defaults, events of default or termination events (or other terms of
like import) shall have occurred and be continuing with respect to the
Transaction Parties under a material portion of such Transaction Parties’
agreements with third-parties for the sale of Hydrocarbons by such Transaction
Parties to such third-parties.

(ix)    An ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect.

(x)    all or substantially all of the collateral under the Collateral Documents
is released without the prior written consent of Party A.

 

7



--------------------------------------------------------------------------------

(xi)    Party B fails to make, when due, any transfer of any Delivery Amount
required to be made by it and that failure continues for one Local Business Day
after notice of that failure is given to Party B.

Part 2 Tax Representations

(a)    Payer Tax Representations. For the purpose of Section 3(e), Party A and
Party B will make the following representation:

It is not required by any Applicable Law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 9(h)) to be made by it to the other party
under this Agreement. In making this representation, it may rely on (i) the
accuracy of any representations made by the other party pursuant to
Section 3(f), (ii) the satisfaction of the agreement contained in
Section 4(a)(i) or 4(a)(iii) and the accuracy and effectiveness of any document
provided by the other party pursuant to Section 4(a)(i) or 4(a)(iii) and
(iii) the satisfaction of the agreement of the other party contained in
Section 4(d), except that it will not be a breach of this representation where
reliance is placed on clause (ii) above and the other party does not deliver a
form or document under Section 4(a)(iii) by reason of material prejudice to its
legal or commercial position.

(b)    Payee Tax Representations. For the purpose of Section 3(f), Party A and
Party B make the representations specified below, if any:

(i)    The following representations will apply to Party A:

(1)    Party A is a swap dealer organized in the United States and is an exempt
recipient under Treasury Regulation Section 1.6049-4(c)(1)(ii)(Q).

(2)    It is a “U.S. person” (as that term is used in section 1.1441-4(a)(3)(ii)
of United States Treasury Regulations) for U.S. federal income tax purposes.

(ii)    The following representations will apply to Party B:

(1)    It is a corporation created or organized in the United States or under
the laws of the United States and its U.S. taxpayer identification number is
91-0647317. It is a “U.S. person” (as that term is used in section
1.1441-4(a)(3)(ii) of United States Treasury Regulations) for U.S. federal
income tax purposes and an exempt recipient under Treasury Regulation
Section 1.6049-4(c)(1)(ii).

“Specified Jurisdiction” means with respect to Party B, the United States of
America.

(c)    Withholding Tax imposed on payments to non-US counterparties under the
United States Foreign Account Tax Compliance Act. “Tax” as used in Part 2(a) and
“Indemnifiable Tax” as defined in Section 14 shall not include any U.S. federal
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the Code, any current or future regulations or official interpretations thereof,
any agreement entered into pursuant to Section 1471(b) of the

 

8



--------------------------------------------------------------------------------

Code, or any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code (a “FATCA Withholding Tax”). For the
avoidance of doubt, a FATCA Withholding Tax is a Tax the deduction or
withholding of which is required by Applicable Law for the purposes of
Section 2(d).

This Part 2(c) shall replace any “Express Provisions” where “Express Provisions”
means any provisions expressly set out in any confirmation of a Transaction that
supplements, forms a part of, and is subject to, this ISDA Master Agreement;
that provide for amendments to (i) any Payer Tax Representation contained in
this ISDA Master Agreement, (ii) Section 2(d) of this ISDA Master Agreement, or
(iii) the definition of “Indemnifiable Tax” in this ISDA Master Agreement, in
each case, only in relation to FATCA Withholding Tax.

(d)    HIRE Act. “Tax” as used in Part 2(a) and “Indemnifiable Tax” as defined
in Section 14 shall not include any tax imposed on payments treated as dividends
from sources within the United States under Section 871(m) of the Code or any
regulations issued thereunder.

Part 3 Agreement to Deliver Documents

For the purpose of Section 4(a)(i) and (ii), each party agrees to deliver the
following documents:

(a)    Tax forms, documents or certificates to be delivered are:

 

Party required to

deliver document

  

Form/Document/Certificate

  

Date by which to be delivered

Party A and Party B    Internal Revenue Service Form W-9.    Upon execution and
delivery of this Agreement and thereafter upon request of the other party.

 

9



--------------------------------------------------------------------------------

(b)    Other documents to be delivered are:

 

Party required to

deliver document

  

Form/Document/

Certificate

  

Date by which to be

delivered

  

Covered by

Section 3(d)

Representation

Party A and Party B    Each Credit Support Document specified in Part 4 of the
Schedule.    Upon execution and delivery of this Agreement.    Yes Party B   
Certified copies of all corporate authorizations and any other documents with
respect to the execution, delivery and performance of this Agreement and each
Credit Support Document.    Upon execution and delivery of this Agreement.   
Yes Party B    Certificate of authority and specimen signatures of individuals
executing this Agreement and each Credit Support Document.    Upon execution and
delivery of this Agreement and thereafter upon request of the other party.   
Yes

Part 4 Miscellaneous

(a)    Address for Notices.

Address for notices or communications to Party A:

Merrill Lynch Commodities, Inc.

20 E. Greenway Plaza, Suite 700

Houston, TX 77046

Attention: Legal

Facsimile No.: 832-681-7217

With a copy to the following email address (even if notice is otherwise sent
other than by email):

Email: dg.mlcoilorigination@baml.com

For the purpose of Section 5 and 6 notices or communications to Party A:

Bank of America Merrill Lynch

1133 Avenue of the Americas, 42nd Floor

New York, NY 10036-6710

Mail Code: NY1-533-42-01

Attention: Agreements & Documentation

Facsimile No.: 212 548 8622

With a copy to the following email address (even if notice is otherwise sent
other than by email):

Email: dg.dg_gmg_cid_fax_notices@bofasecurities.com

 

10



--------------------------------------------------------------------------------

And a copy to:

Merrill Lynch Commodities, Inc.

20 E. Greenway Plaza, Suite 700

Houston, TX 77046

Attention:        Legal

Facsimile No.: 832-681-7217

Address for financial statements to Party A:

Merrill Lynch Commodities, Inc.

20 E. Greenway Plaza, Suite 700

Houston, TX 77046

Attention:    Credit

With a copy to the following email address (even if notice is otherwise sent
other than by email):

dg.mlci_oil_credit@bankofamerica.com

Address for notices or communications to Party B:

If to Party B:

U.S. Oil & Refining Co.

3001 Marshall Avenue

Tacoma, WA 98421

Attn: Thor A. Nielsen

Vice President – Finance

Chief Financial Officer

Telecopier: 253-383-9970

Email: Thor.nielsen@usor.com

With a copy to the following (in addition to notice sent to the above address):

Par Pacific Holdings, Inc.

825 Town & Country Lane, Suite 1500

Houston, Texas 77024

Facsimile: 832-518-5203

Attn: Treasury Department

Email: treasury@parpacific.com

Any notice, demand or other communication to be provided by Party A pursuant to
this Agreement (including, without limitation, any notice, demand or
communication pursuant to Section 6(a) or Section 6(b)(iv)) shall be effective
when delivered to the address of Party B

 

11



--------------------------------------------------------------------------------

provided in this Part 4(a) without regard to the delivery to any other persons
required to be copied on distributions to Party B. Any failure by Party A to
provide copies to such other entities or persons shall in no way abrogate,
invalidate or otherwise affect the validity or enforceability of the notice,
demand or communication or the matters set forth therein, including, without
limitation, the designation of an Event of Default, Termination Event, Early
Termination Date or any other such matter.

(b)    Process Agent. For the purpose of Section 13(c):

Party A appoints as its Process Agent: Not Applicable.

Party B appoints as its Process Agent: Not Applicable.

(c)    Offices. The provisions of Section 10(a) will apply to this Agreement.

(d)    Multibranch Party. For the purpose of Section 10(b), Party A is not a
Multibranch Party and Party B is not a Multibranch Party.

(e)    Calculation Agent. The Calculation Agent is Party A, provided that if an
Event of Default occurs and is continuing with respect to Party A, Party B may
appoint a dealer selected by Party B and approved by Party A (such approval not
to be unreasonably withheld, conditioned or delayed) to act as alternate
Calculation Agent for so long as such Event of Default continues. Party A will
be deemed to have approved a dealer selected by Party B if Party A has not
responded to Party B’s proposal within five (5) Business Days. Following any
such designation of an alternate Calculation Agent, if no Event of Default in
respect of Party A is then continuing, the Calculation Agent shall again be
Party A.

(f)    Credit Support Document. Details of any Credit Support Document:

Each of the following, as amended, extended, supplemented or otherwise modified
in writing from time to time, is a “Credit Support Document”:

In relation to Party A: the Party A Principal Guaranty Agreement.

In relation to Party B: the Collateral Documents.

(g)    Credit Support Provider.

Credit Support Provider means in relation to Party A: the Party A Guarantor.

Credit Support Provider means in relation to Party B: each Guarantor.

(h)    Governing Law; Jurisdiction. This Agreement and any and all controversies
arising out of or in relation to this Agreement shall be governed by and
construed in accordance with the laws of the State of New York (without
reference to its conflict of laws doctrine).

 

12



--------------------------------------------------------------------------------

Section 13 is amended by (i) deleting in Section 13(b)(i)(2) the word
“non-exclusive” and replacing it with “exclusive” and (ii) deleting
Section 13(b)(iii) in its entirety.

(i)    Netting of Payments. Unless the parties otherwise so agree, “Multiple
Transaction Payment Netting” will apply for the purpose of Section 2(c) to all
Transactions, starting as of the date of this Agreement.

(j)    “Affiliate” will have the meaning specified in Section 14.

(k)    Absence of Litigation. For the purpose of Section 3(c):

“Specified Entity” means in relation to Party A, none.

“Specified Entity” means in relation to Party B, none.

(l)    No Agency. The provisions of Section 3(g) will apply to this Agreement.

(m)    Recording of Conversations. Each party to this Agreement acknowledges and
agrees to the recording of conversations between trading and marketing personnel
of the parties to this Agreement whether by one or the other or both of the
parties or their agents.

(n)    Accuracy of Specified Information. Section 3(d) is hereby amended by
adding in the third line thereof after the word “respect” and before the period,
the phrase “or, in the case of audited or unaudited financial statements, to the
best knowledge of a party, a fair presentation, in all material respects, of the
financial condition of the relevant person.”

Part 5 Other Provisions

(a)    2002 Master Agreement Protocol. Annexes 1 to 18 and Section 6 of the ISDA
2002 Master Agreement Protocol as published by the International Swaps and
Derivatives Association, Inc. on July 15, 2003 are incorporated into and apply
to this Agreement. References in those definitions and provisions to any ISDA
Master Agreement will be deemed to be references to this Master Agreement.

(b)    [Reserved]

(c)    Transfer. Notwithstanding the provisions of Section 7, Party A may assign
and delegate its rights and obligations under this Agreement and all
Transactions hereunder, as a whole (the “Transferred Obligations”) to any direct
or indirect Affiliate of BAC (the “Assignee”) by notice specifying the effective
date of such transfer (“Transfer Effective Date”) and including an executed
acceptance and assumption by the Assignee of the Transferred Obligations;
provided that, in the case of Transferred Obligations assigned or delegated to a
direct or indirect subsidiary of BAC, the guarantee of BAC will continue in full
force and effect with respect to such Transferred Obligations.

 

13



--------------------------------------------------------------------------------

(i)    On the Transfer Effective Date, Party A shall be released from all
obligations and liabilities arising under the Transferred Obligations.

(d)    Set-off. Section 6(f) is hereby amended by inserting in the sixth line
thereof the words “or any affiliates of the Payee in circumstances where the
Payee is the Non-defaulting Party or Non-Affected Party” following the words
“payable by the Payee”.

(e)    WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH
RESPECT TO ANY CLAIM, ACTION OR PROCEEDING, DIRECTLY OR INDIRECTLY ARISING OUT
OF, OR RELATING TO, THIS AGREEMENT. FURTHERMORE, EACH PARTY WAIVES ANY RIGHT TO
CONSOLIDATE ANY ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER
ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THIS PROVISION IS
A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT.

(f)    Method of Notice. Section 12(a)(ii) of the Master Agreement is deleted in
its entirety and replaced with “(ii) (RESERVED);”.

(g)    Safe Harbors; Financial Accommodations. Each party to this Agreement
acknowledges that:

(i)    This Agreement, including any Credit Support Document, is a “master
netting agreement” as defined in the Bankruptcy Code, and this Agreement,
including any Credit Support Document, and each Transaction hereunder is of a
type set forth in Section 561(a)(1)-(5) of the Bankruptcy Code;

(ii)    Party A is a “master netting agreement participant,” a “financial
institution,” a “financial participant,” a “forward contract merchant” and a
“swap participant” as defined in the Bankruptcy Code;

(iii)    Certain remedies provided herein are the remedies referred to in
Section 561(a), Sections 362(b)(6), (7), (17) and (27), and Section 362(o) of
the Bankruptcy Code;

(iv)    All transfers of cash, securities or other property under or in
connection with this Agreement, any Credit Support Document or any Transaction
hereunder are “margin payments,” “settlement payments” and “transfers” under
Sections 546(e), (f), (g) or (j), and under Section 548(d)(2) of the Bankruptcy
Code;

(v)    Each obligation under this Agreement, any Credit Support Document or any
Transaction hereunder is an obligation to make a “margin payment,” “settlement
payment” and “payment” within the meaning of Sections 362, 560 and 561 of the
Bankruptcy Code;

 

14



--------------------------------------------------------------------------------

(vi)    Each Transaction, Hydrocarbon Contract and Advance constitutes an
extension of credit and a “financial accommodation” to or for the benefit of
Party B within the meaning of Sections 365(c)(2) and (e)(2) of the Bankruptcy
Code; and

(vii)    The rights of the parties under Sections 5 and 6 will constitute
“contractual rights” to liquidate Transactions.

(h)    Accounts. If a Confirmation does not state the account to which, or the
currency in which, payments are to be made, they shall be made in US Dollars to
the applicable Default Account.

(i)    LIMITATION OF LIABILITY. WITH RESPECT TO CLAIMS UNDER THIS AGREEMENT, NO
PARTY SHALL BE REQUIRED TO PAY OR BE LIABLE FOR EXEMPLARY, PUNITIVE, INCIDENTAL,
CONSEQUENTIAL OR INDIRECT DAMAGES (WHETHER OR NOT ARISING FROM ITS NEGLIGENCE)
TO ANY OTHER PARTY EXCEPT TO THE EXTENT THAT THE PAYMENTS REQUIRED TO BE MADE
PURSUANT TO THIS AGREEMENT ARE DEEMED TO BE SUCH DAMAGES.

IF AND TO THE EXTENT ANY PAYMENT REQUIRED TO BE MADE PURSUANT TO THIS AGREEMENT
IS DEEMED TO CONSTITUTE LIQUIDATED DAMAGES, THE PARTIES ACKNOWLEDGE AND AGREE
THAT SUCH DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO DETERMINE AND THAT SUCH PAYMENT
IS INTENDED TO BE A REASONABLE APPROXIMATION OF THE AMOUNT OF SUCH DAMAGES AND
NOT A PENALTY.

(j)    Procedures for Entering into Transactions. On or promptly following the
date on which the parties reach agreement on the terms of a Transaction, as
contemplated by the first sentence of Section 9(e)(ii), Party A will send to
Party B a Confirmation. Party B will promptly (but no later than one (1) Local
Business Day after receipt of such Confirmation) thereafter confirm agreement to
such Confirmation of (in the manner required by Section 9(e)(ii)), or request
the correction of, such Confirmation (in the latter case, indicating how it
believes the terms of such Confirmation should be correctly stated and such
other terms which should be added to or deleted from such Confirmation to make
it correct). If any disputes shall arise as to whether an error exists in a
Confirmation, the parties shall use commercially reasonable efforts to resolve
the dispute in good faith. If Party B has not accepted or disputed the
Confirmation in the manner set forth above within two (2) Local Business Days
after it was sent to Party B, the Confirmation shall be deemed binding as sent,
absent manifest error.

(k)    Acknowledgements.

(i)    Party B acknowledges and agrees that (a) Party A is a merchant of
Hydrocarbons and may, from time to time, be dealing with prospective
counterparties, or pursuing trading or hedging strategies, in connection with
aspects of Party A’s business which are unrelated hereto and that such dealings
and such trading or hedging strategies may be different from or opposite to
those being pursued in connection with this Agreement, (b) Party A may, but is
not required to, determine whether to advise Party B of any potential
transaction with a counterparty and prior to advising Party B of any such
potential transaction Party A may, in its discretion, determine not

 

15



--------------------------------------------------------------------------------

to pursue such transaction or to pursue such transaction in connection with
another aspect of Party A’s business and Party A would have no liability of any
nature to Party B as a result of any such determination, (c) Party A has no
fiduciary or trust obligations of any nature with respect to Party B,
(d) Party A may enter into transactions and purchase or sell Hydrocarbons for
its own account or the account of others at prices more favorable than those
applicable to transactions relating to this Agreement, and (e) nothing herein
would be construed to prevent Party A, or any of its advisors, agents,
attorneys, consultants, contractors, directors, employees, officers, managers,
representatives, partners or Affiliates, in any way from purchasing, selling or
otherwise trading in Hydrocarbons or any other commodity, for its or their own
account or for the account of others, whether prior to, simultaneously with, or
subsequent to any transaction relating to this Agreement or any other
Transaction Document.

(ii)    Party A shall not be obligated to make any inquiry or investigation as
to the right of any Counterparty to demand payment from Party A under any Party
B Credit Support Purchase Contract or to make a draw against any Purchase
Contract LC. Payment by Party A pursuant to a Party B Credit Support Purchase
Contract or by the Issuing Bank pursuant to a Purchase Contract LC shall not be
withheld by reason of any matters in dispute between Party B and the applicable
Counterparty. The sole obligation of Party A with respect to its payment
obligations under any Party B Credit Support Purchase Contract or the applicable
Issuing Bank under any Purchase Contract LC is to make payment to the applicable
Counterparty if the documentation required to be delivered pursuant to such
Party B Credit Support Purchase Contract or such Purchase Contract LC is
delivered by such Counterparty to Party A (in the case of a Party B Credit
Support Purchase Contract) or to the applicable Issuing Bank (in the case of a
Purchase Contract LC). In addition to, and not in limitation of, any of the
foregoing, Party A and its officers, directors and employees assume no liability
or responsibility for or any duty to inquire into (x) the form, sufficiency,
accuracy, authorization, execution, endorsement, correctness, genuineness,
falsification or legal effect of any demand made against, or documents delivered
to, Party A or any applicable Issuing Bank pursuant to any Party B Credit
Support Purchase Agreement or any Purchase Contract LC, or (y) the general or
particular conditions stipulated in any such demand or documents or superimposed
thereon. Party A and its officers, directors and employees assume no liability
for the description, quantity, weight, quality, condition, packing, delivery,
value or existence of the goods, services or other performance represented in
any such demand or document, or for the good faith or acts or omissions,
solvency, performance or standing of any person in connection with any Party B
Credit Support Purchase Contract, Party B LC Purchase Contract or Purchase
Contract LC. Party A also assumes no liability for (x) any errors, inaccuracies,
mutilation, omissions, interruptions or delays in transmission or delivery of
any directions or correspondence by mail, facsimile or otherwise; (y) any
inaccuracies in the translation of any directions or correspondence or for
errors in the interpretation of the same; or (z) any failure by Party A or any
applicable Issuing Bank, as the case may be, to make payment under any Party B
Credit Support Purchase Contract or Purchase Contract LC as a result of any law,
control or restriction rightfully or wrongfully exercised or imposed by any
domestic or foreign court or government or governmental authority or as a result
of Acts of God, riots, civil commotions, insurrections, wars, acts of terrorism,
or by any strikes or lockouts or any other cause beyond the control of Party A,
the applicable Issuing Bank or their respective officers, directors or
employees.

 

16



--------------------------------------------------------------------------------

(l)    Force Majeure Event.

(i)    A party (an “FM Affected Party” with respect to the relevant Force
Majeure Event) shall be excused from the performance of its obligations under
this Agreement to the extent its performance of such obligations is prevented,
in whole or in part, due to the occurrence of any event or circumstance, whether
foreseeable or unforeseeable, that is reasonably beyond the control of such FM
Affected Party and which, by the exercise of due diligence, such FM Affected
Party could not have been able to remedy, avoid or overcome (any such event, a
“Force Majeure Event”), including any of the following: (A) compliance with
Applicable Laws, (B) hostilities of war (declared or undeclared), embargoes,
blockades, civil unrest, riots, disorders, terrorism or sabotage, (C) fires,
explosions, lightning, maritime peril, collisions, storms, landslides,
earthquakes, floods and other acts of nature, (D) strikes, lockouts or other
labor difficulties (whether or not involving employees of either party);
provided, that settlement of strikes and other labor difficulties shall be
wholly within the discretion of the party having difficulty or (E) disruption or
breakdown of production or transportation facilities, equipment, labor or
materials, including the closing of harbors, railroads or pipelines.

(1)    “Force Majeure Event” expressly excludes (1) any failure by a party to
apply for, obtain or maintain any permit, license, approval or right of way
necessary under Applicable Laws for the performance of any obligation hereunder
and (2) the loss of either party’s market or any market condition for any
Hydrocarbon that are unfavorable to either party.

(2)    If a party believes that a Force Majeure Event has occurred that will
require it to invoke this Part 5(l), such FM Affected Party shall use
commercially reasonable efforts to give verbal notice to the other party
followed by written notice within two (2) Business Days following the occurrence
of such event, of the underlying circumstances of the particular causes of Force
Majeure Event, the expected duration thereof and the volume of the Hydrocarbons
affected (in each case to the extent known). The FM Affected Party shall also
use commercially reasonable efforts to give the other party notice of cessation
of the Force Majeure Event and the date when performance is expected to resume.

(3)    Notwithstanding the provisions of this Part 5(l), nothing contained in
this Agreement shall relieve a party of its obligation to make payments when due
with respect to performance prior to the occurrence of a Force Majeure Event.

Part 6 Additional Provisions

(a)    Insurance. The mere purchase and existence of insurance does not reduce
or release either party from any liability incurred or assumed under this
Agreement.

(b)    Survival of Obligations. Section 9(c) is deleted in its entirety and
replaced with the following new Section:

“Without prejudice to Sections 2(a)(iii) and 6(c)(ii), any obligations to make
payment hereunder, any obligation of either party to indemnify the other
pursuant hereto and any obligations under Section 6 shall survive the
termination of any Transaction.”

 

17



--------------------------------------------------------------------------------

(c)    Substitution of Party A Guarantor. Notwithstanding anything herein to the
contrary (including, without limitation, Section 5(a)(iii) of Agreement),
Party B understands and agrees that Party A may at any time designate a
successor guarantor (the “Successor Party A Guarantor”) on the express
condition: (a) that such Successor Party A Guarantor, (i) has, immediately prior
to the Substitution Date, a corporate credit rating not lower than the corporate
credit rating of the then current Party A Guarantor (the “Existing Party A
Guarantor”) on such date (but, in any event, not lower than Baa2 by Moody’s and
BBB by S&P), or (ii) shall have been consented to by Party B in writing, such
consent not to be unreasonably conditioned, withheld or delayed, and (b) the
Successor Party A Guarantor shall have by written instrument in favor of Party B
assumed the obligations of the Existing Party A Guarantor under the Party A
Principal Guaranty Agreement in effect as of the Substitution Date, or executed
and delivered to Party B a replacement guaranty in form and substance
substantially identical to the Party A Principal Guaranty Agreement (which
replacement guaranty shall be a Credit Support Document with respect to Party A
and shall, following the Substitution Date, be deemed to be the Party A
Principal Guaranty Agreement), whereupon, as of the Substitution Date, (i) the
Successor Party A Guarantor shall be a Credit Support Provider with respect to
Party A, (ii) the Existing Party A Guarantor shall cease to be a Credit Support
Provider with respect to Party A, (iii) the Party A Principal Guaranty Agreement
shall cease to apply to the Existing Party A Guarantor, (iv) the Existing
Party A Guarantor shall have no further obligations or liability of any kind
whatsoever under the Party A Principal Guaranty Agreement and (v) the Successor
Party A Guarantor shall become the Party A Guarantor. As used herein,
“Substitution Date” shall mean the date on which the conditions set forth in the
preceding sentence shall have been satisfied.

(d)    Confidentiality. The contents of this Agreement and the other Transaction
Documents, and any information made available by one Party to the other Party
with respect to this Agreement is confidential and shall not be disclosed to any
third party (nor shall any public announcement relating to this Agreement be
made by either Party, except as mutually agreed), except for such information
(i) as may become generally available to the public other than due to breach
hereof, (ii) as is required in response to any summons, subpoena, or otherwise
in connection with any Proceeding or to comply with any Applicable Laws or
accounting disclosure rule or standard, (iii) as may be obtained from a
non-confidential source that disclosed such information in a manner that did not
violate its obligations to the non-disclosing Party in making such disclosure,
(iv) as is disclosed to regulators or examiners purporting to have jurisdiction
over such Party to the extent required or requested by such regulators or
examiners, (v) that is or was independently developed by employees,
representatives or advisors of the disclosing Party from and after the Effective
Date without use of or reference to any information which such Party is not
permitted to disclose to a third-party pursuant to the terms of this Part 6(d)
or (vi) as may be furnished to the disclosing Party’s Affiliates as contemplated
in the August IECA Amendment or otherwise and to each of such Person’s auditors,
attorneys, advisors, credit insurers, lenders or potential lenders, investors or
potential investors, or buyers or potential buyers which are, in each case of
this clause (vi) required to keep the information that is disclosed in
confidence on terms substantially the same as those required of this Part 6(d).
With respect to information made available pursuant to this Agreement, this
obligation shall survive for a period of one (1) year following the delivery of
such information. With respect to the contents of this Agreement, this
obligation shall survive for a period of one (1) year following the expiration
or termination of this Agreement.

 

18



--------------------------------------------------------------------------------

(e)    Change in Law. If a Change in Law occurs that will make it unlawful or
prohibited for Party A to own or hedge Hydrocarbons or render Party A unable to
perform in any material respect its obligations under this Agreement and the
other Transaction Documents or subject Party A to material additional or
increased burdens or costs, then Party A may require the parties to meet for the
purpose of addressing such Change in Law. If the parties have not agreed upon
steps to address the relevant Change in Law within thirty (30) days, then
Party A shall have the right (but not the obligation) to by notice to Party B
designate a date for the early termination of all Transactions and all other
intermediation arrangements contemplated by this Agreement in accordance with
and subject to the terms and conditions of Part 18 as if the Intermediation
Termination Date occurred on such early termination date (such date to occur, to
the extent permitted by the applicable Change in Law, no sooner than one hundred
eighty (180) days following the effective date of such notice and such date to
in no event be later than the otherwise applicable Intermediation Termination
Date), such date to henceforth be the Intermediation Termination Date for all
purposes. Party A will be responsible for its costs associated with a
termination pursuant to this Part 6(e). In connection with any acceleration of
the Intermediation Termination Date under this Part 6(e), the Close-out Amount
shall not include any amount with respect to Monthly Base Fees or other lost
fees of Party A under this Agreement with respect to any period following such
accelerated Intermediation Termination Date (for the avoidance of doubt, such
Close-out Amount will include such amounts with respect to the Intermediation
Termination Date and the period prior thereto).

(f)    Reconciliation.

(i)    In connection with the occurrence of any Early Termination Date or
Intermediation Termination Date, Party A (or, in the event of an Early
Termination Date resulting from a Party A Event of Default occurring at a time
at which no Party B Event of Default or Potential Event of Default has occurred
and is continuing, Party B) (such Party, the “TD Reviewing Party”) shall conduct
a good faith review of the parties’ respective historic performance of this
Agreement, the Hydrocarbon Contracts, the TD Forward Transactions, the other
Transaction Documents and the transactions contemplated thereby. At the
conclusion of such review (such review to be completed within sixty (60) days
following the Early Termination Date or Intermediation Termination Date, as
applicable), to the extent that the TD Reviewing Party has identified any
discrepancies, true-ups, corrections or other amounts owed by one party to the
other party, then the TD Reviewing Party shall prepare and deliver to the other
Party (i) an invoice (the “Reconciliation Invoice”) reflecting such
discrepancies, true-ups, corrections and amounts, and (ii) such supporting
information as the other Party may reasonably request. All owing amounts
reflected on the Reconciliation Invoice and not subject to a good faith dispute
pursuant to Part 11(k) shall be paid by the owing Party to the other Party
within five (5) Business Days of the invoice date (subject, for the avoidance of
doubt, to Part 11(l)).

(ii)    The TD Reviewing Party shall, in the course of preparing the
Reconciliation Invoice, calculate Reimbursement True-up Amounts for each Party B
Credit Support Purchase Contract and Purchase Contract LC for which CS Purchase
Contract Costs or Purchase Contract LC Costs were included in the Close-out
Amount or Step-Out Invoice, as applicable. For each such Reimbursement True-up
which is positive, there shall be included in the Reconciliation Invoice an
amount owed by Party A to Party B equal to such Reimbursement True-up Amount.

 

19



--------------------------------------------------------------------------------

(iii)    “Reimbursement True-up Amount” means an amount, determined by the TD
Reviewing Party following settlement in full of a Party B Credit Support
Purchase Contract (or the release of the obligations of Party A, the Party A
Guarantor and their Affiliates with respect thereto) or the expiration, return
or termination of a Purchase Contract LC, as applicable, determined as follows:

Party B Credit Support Purchase Contract:

CS Purchase Contract Costs for such Party B Credit Support Purchase Contract
included in the Close-out Amount or Step-Out Invoice, as applicable, in each
case solely to the extent that Party B has actually satisfied its payment
obligations relating to such Close-out Amount or Step-Out Invoice,

 

•  

Actual amounts paid or owed by Party A pursuant to such Party B Credit Support
Purchase Contract.

Purchase Contract LC:

Purchase Contract LC Costs for such Purchase Contract LC included in the
Close-out Amount or Step-Out Invoice, as applicable.

 

•  

Actual amounts paid or owed by Party A in connection with draws on such Purchase
Contract LC.

(iv)    Notwithstanding the completion of the reconciliation process described
above, to the extent that thereafter there shall occur any settlement in full of
a Party B Credit Support Purchase Contract (or the release of the obligations of
Party A and its Affiliates with respect thereto) or the expiration, return or
termination of a Purchase Contract LC, Party A shall promptly, upon Party B’s
request, pay to Party B the Reimbursement True-up Amount with respect to such
occurrence.

(g)    Lien Release. Following the Discharge of Obligations, Party A shall
promptly (x) take such actions as Party B may reasonably request to release all
Party A Liens on the Collateral, (y) transfer to Party B all Cash Collateral
then held by Party A (to the extent not already applied toward amounts owed by
Party B to Party A) and (z) if Party A has delivered an Activation Notice (as
defined in the Collateral Agreement) with respect to the Lockbox Bank which
Activation Notice remains in full force and effect, irrevocably direct the
Lockbox Bank to transfer all amounts in the Lockbox Account at such time or
thereafter to such account as Party B may designate in writing to Party A.

Part 7 Sourcing

(a)    Sourcing Protocols.

(i)    Prospective Purchase Contracts. From time to time, Party B may identify
opportunities for Party A and/or Party B, as applicable, to buy Crude from one
or more named

 

20



--------------------------------------------------------------------------------

third-party suppliers (each, a “Counterparty”) for use in connection with
Party B’s business of operating the Refinery or so as to use otherwise
underutilized Approved Infrastructure (each, together with all related
documentation, a “Prospective Purchase Contract”). Party B may, by delivery to
Party A of an appropriate Trade Blotter, request that a Party A Purchase
Contract, Party B Credit Support Purchase Contract or Party B LC Purchase
Contract be entered into with respect to such Prospective Purchase Contract
(each such request, a “Prospective Purchase Contract Request”); provided that
Party A and Party B acknowledge and agree that:

(1)    Party A Purchase Contracts, Party B Credit Support Purchase Contracts and
Party B LC Purchase Contracts may only be entered into with respect to Crude;
and

(2)    Should Party B request that Party A nevertheless consent to the
consummation of a Party A Purchase Contract, Party B Credit Support Purchase
Contract or Party B LC Purchase Contract with respect to Products, Party A may
in its sole discretion refuse such request, or condition its consent to such
request on Party B’s agreement to (x) an amendment hereto or (y) such special or
additional terms, including terms relating to timing, reporting, invoicing and
Invoice Amounts, as Party A may at such time request.

Each such Trade Blotter shall be delivered to Party A promptly following
conclusion of Party B’s negotiations with the relevant Counterparty, and in any
event prior to the end of the second (2nd) Business Day after such conclusion.
Following the receipt of each Trade Blotter, Party A shall promptly, and in any
event within (i) one (1) Business Day if Party A determines that its review of
such Prospective Purchase Contract will not require the vetting of any vessels
or barges, or (ii) two (2) Business Days if Party A determines that its review
of the relevant Prospective Purchase Contract will require the vetting of one or
more vessels or barges (in each case, the “Review Period”), advise Party B as to
whether or not Party A approves the consummation of a Party A Purchase Contract,
Party B Credit Support Purchase Contract or Party B LC Purchase Contract
relating thereto (as applicable). If Party A determines within the Review Period
that it will not approve the consummation of a Prospective Purchase Contract,
then Party A shall promptly provide to Party B, but in no event later than one
(1) Business Day after the expiration of such Review Period, a reasonably
detailed explanation of such refusal. Failure by Party A to so-advise Party B
during the Review Period shall be deemed a refusal by Party A, and Party A shall
promptly thereafter, but in no event later than one (1) Business Day after the
expiration of such Review Period, provide Party B with a reasonably detailed
explanation of such refusal. If, following the expiration of the applicable
Review Period, Party A subsequently determines that it is willing to approve the
consummation of a Party A Purchase Contract, Party B Credit Support Purchase
Contract or Party B LC Purchase Contract relating thereto (as applicable), then
Party A shall promptly notify Party B but shall, for the avoidance of doubt,
take no action to actually consummate any such Party A Purchase Contract, Party
B Credit Support Purchase Contract or Party B LC Purchase Contract absent
Party B’s express consent to do so notwithstanding the end of such period.
Party A shall have no obligation to identify potential Crude or Product
transactions.

(ii)    Party A shall approve each Prospective Purchase Contract Request
relating to a Party B LC Purchase Contract which meets the Review Requirements
and otherwise complies with the terms hereof. Party A’s determination of whether
or not to approve any other

 

21



--------------------------------------------------------------------------------

Prospective Purchase Contract’s consummation shall be made in its good faith
discretion based on such factors and considerations as Party A deems relevant,
which may include (1) reputational considerations and security interest
considerations and (2) for purposes of determining whether to approve
consummation of such Prospective Purchase Contract as a Party A Purchase
Contract, credit considerations (including credit quality and credit limits) and
the presence or absence of trading documentation between Party A and the
prospective Counterparty. Party A shall have no obligation to approve the
consummation of any Prospective Purchase Contract which fails to meet the
applicable Review Requirements or which otherwise fails to comply with the terms
of this Agreement.

(iii)    Revocation; Amendment prior to Consummation. Party B may not revoke or
amend a Prospective Purchase Contract Request prior to the end of the Review
Period without Party A’s consent (which shall not be unreasonably withheld,
conditioned or delayed); provided that if prior to the end of the Review Period,
Party A notifies Party B that Party A approves consummation of the relevant
Prospective Purchase Contract, then Party B may not revoke or amend the
applicable Prospective Purchase Contract Request without Party A’s consent.

(iv)    Consummation. If Party A timely approves the consummation of a Party A
Purchase Contract, then Party A shall use good faith commercially reasonable
efforts to consummate such Party A Purchase Contract immediately and without any
further action by Party B. If Party A timely approves the consummation of a
Party B Credit Support Purchase Contract or Party B LC Purchase Contract, then
Party A and Party B shall use good faith commercially reasonable efforts to
consummate such Party B Credit Support Purchase Contract or Party B LC Purchase
Contract, as applicable, as soon as is reasonably practicable (it being
understood that Party B, and not Party A, shall execute any such Party B LC
Purchase Contract with the applicable Counterparty) and further provided that
with respect to any Party B LC Purchase Contract, Party A shall use good faith
commercially reasonable efforts to cause a Purchase Contract LC related thereto
to be issued by the applicable Issuing Bank on or before the day on which such
Purchase Contract LC is required to be issued pursuant to the terms of such
Party B LC Purchase Contract (but in any event no sooner than the first Business
Day following the Review Period for such Party B LC Purchase Contract). Party A
and Party B acknowledge and agree that the precise timing of the consummation of
any Party A Purchase Contract, Party B Credit Support Purchase Contract or
Party B LC Purchase Contract will necessarily depend in part on the
responsiveness of the applicable Counterparty. In determining how to consummate
a Prospective Purchase Contract, the order of preference (from most preferred to
least preferred) shall generally be: Party A Purchase Contract, Party B Credit
Support Purchase Contract, Party B LC Purchase Contract; provided, however, that
the parties acknowledge and agree that if a Prospective Purchase Contract
contemplates the purchase or sale of Crude in the state of Washington, the state
of California or the province of Alberta, a Party A Purchase Contract shall not
be an available means of consummating such Prospective Purchase Contract.

(v)    Party A Purchase Contracts. Each “Party A Purchase Contract” (1) shall
take the form of a contract between Party A and the applicable Counterparty for
the delivery of Crude on such delivery and other terms as are specified in the
applicable Trade Blotter and (2) must satisfy the other terms of this Part 7(a)
that are applicable to Party A Purchase Contracts.

 

22



--------------------------------------------------------------------------------

(vi)    Party B Credit Support Purchase Contracts. Each “Party B Credit Support
Purchase Contract” shall take the form of a contract between Party B and the
applicable Counterparty for the delivery of Crude on such delivery and other
terms as are specified in the applicable Trade Blotter. Each such Party B Credit
Support Purchase Contract shall include provisions substantially in the form set
forth in Annex A (or such alternate provisions as Party A may consent to in its
sole discretion, it being understood that although Party A shall use good faith
efforts to accommodate any such alternate provision requested by Party B,
Party A’s acceptance of any such alternate provisions will necessarily be
subject to Party A’s applicable internal approvals and controls), and any
guaranty required to be issued in connection therewith in support of Party A’s
obligations thereunder shall be issued by the Party A Guarantor and shall be
substantially in the form of Annex A (or such alternate form as Party A may from
time to time reasonably request) (collectively, the “Party A Third-Party
Guaranty Agreements”). No Party B Credit Support Purchase Contract may require
that Party A take title to Crude, whether on an Instantaneous Title Transfer
basis or otherwise. To the extent that Party A is required to pay to any
Counterparty or other third party any amount in connection with a Party B Credit
Support Purchase Contract, such amount shall be promptly repaid by Party B
(payment of such amounts, for the avoidance of doubt, being reflected in
Invoices as is specified in more detail in Attachment 2).

(vii)    Party B LC Purchase Contracts. Each “Party B LC Purchase Contract”
shall take the form of a contract between Party B and the applicable
Counterparty for the delivery of Crude on such delivery and other terms as are
specified in the applicable Trade Blotter. In connection with the consummation
of each Party B LC Purchase Contract, Party A shall use good faith commercially
reasonable efforts to cause the issuance of a letter of credit (in customary
form, and pursuant to customary documentation) for the benefit of the applicable
Counterparty that satisfies the requirements of such Party B LC Purchase
Contract (each, a “Purchase Contract LC”) by an issuing bank that satisfies such
requirements (each, an “Issuing Bank”) in support of Party B’s obligations
thereunder. Each such letter of credit shall be in a face amount no greater than
one hundred ten percent (110%) of the estimated Crude purchase price set forth
in such Party B LC Purchase Contract as determined by Party A in a good faith
commercially reasonable manner. Party A, and not Party B, shall be responsible
for providing to the Issuing Bank any cash collateral or other credit support
required by the Issuing Bank in connection with the issuance of such Purchase
Contract LC. No Party B LC Purchase Contract may require that Party A take title
to Crude, whether on an Instantaneous Title Transfer basis or otherwise. Party B
shall promptly reimburse Party A for any amounts by which any such letter of
credit is drawn (payment of such amounts, for the avoidance of doubt, being
reflected in Invoices as is specified in more detail in Attachment 2).

(viii)    Party B Purchase Contracts. It is expected that from time to time
Party B will contract to buy Hydrocarbons (including Products) directly from
third-party suppliers other than pursuant to Party B Credit Support Purchase
Contracts or Party B LC Purchase Contracts (each, a “Party B Purchase
Contract”). Party B shall, by delivery to Party A of a duly completed Trade
Blotter, notify Party A of each such Party B Purchase Contract with respect to
Crude prior to the end of the second (2nd) Business Day following its execution.
No Party B Purchase Contract may (1) require the use of greater Approved
Infrastructure capacity than is (or is reasonably expected to be) available,
(2) require Party B to take delivery of any Hydrocarbons other than Hydrocarbons

 

23



--------------------------------------------------------------------------------

that are readily marketable and saleable or (3) result in Party B’s ownership of
Hydrocarbons on any vessel or barge outside of the territorial waters of the
United States or Canada. Each Party B Purchase Contract must be entered into in
connection with Party B’s business of operating the Refinery or use of otherwise
underutilized Approved Infrastructure. Notwithstanding anything to the contrary
in the foregoing, until such time as Party A delivers to Party B a form of Trade
Blotter for use with Party B Products Purchase Contracts, no Trade Blotter shall
be required to be delivered in connection with Party B Products Purchase
Contracts.

(ix)    Review Requirements. Without limiting any other provision of this
Part 7(a), a Prospective Purchase Contract will meet the “Review Requirements”
(as determined by Party A in its good faith discretion) if: (1)(A) the terms of
such Prospective Purchase Contract are consistent with (x) the approved terms
contained in the drop down menus of the applicable Trade Blotter and (y) the
applicable TD Forward Maximum Volume(s), (B) the applicable Counterparty meets
the Compliance Requirements, (C) such Prospective Purchase Contract is priced on
observable market index prices and fixed grade differentials consistent with
then current market practice, (D) such Prospective Purchase Contract is a spot
contract (which for purposes of this Agreement shall include any contract where
the final delivery under such contract is required to occur no later than the
last calendar day of the second calendar month following the calendar month in
which such contract is executed), (E) such Prospective Purchase Contract does
not require delivery of Crude other than Crude that will be (or is reasonably
expected to be) Eligible Crude upon delivery thereof to Party B and (F) such
Prospective Purchase Contract would not result in Party B owning Crude on any
vessel or barge outside of the territorial waters of the United States or
Canada, (2) for purposes of determining whether to approve consummation of such
Prospective Purchase Contract as a Party A Purchase Contract or Party B Credit
Support Purchase Contract, Party B and the prospective Counterparty have
confirmed the terms of such Prospective Purchase Contract (all such
confirmations from Party B to come via Trade Blotter and all such prospective
Counterparty confirmations to take such form as may be reasonably practicable)
and (3) for purposes of determining whether to approve consummation of such
Prospective Purchase Contract as a Party A Purchase Contract, such Prospective
Purchase Contract satisfies the Basic Party A Purchase Contract Requirements.

(x)    Compliance Requirements.

(1)    Without limiting any other provision of this Part 7(a), to meet the
“Compliance Requirements”, a prospective Counterparty must satisfy the internal
requirements and policies of Party A (and, for Party B LC Purchase Contracts,
the Issuing Bank) as they relate to on-boarding and compliance standards,
policies and procedures, laws, rules and regulations and other similar client
identification and business conduct standards and dealing policies and
procedures (including compliance with respect to “know-your-customer”,
anti-money laundering and Sanctions), and must provide to Party A (and, for
Party B LC Purchase Contracts, the Issuing Bank) all material documentation and
other information required by such policies and procedures and applicable
Governmental Authorities.

(2)    The Trade Blotter with respect to Prospective Purchase Contracts shall
include a list of Counterparties (the “Counterparty List”) who, at the time
included on the Trade Blotter, satisfy the Compliance Requirements. If any
Counterparty on the Counterparty List ceases to

 

24



--------------------------------------------------------------------------------

satisfy the Compliance Requirements, then Party A may for the avoidance of doubt
update such Trade Blotter accordingly, as per the mechanics set forth in
Part 7(a)(xiii). Party A agrees to use commercially reasonable efforts to ensure
that the most recent Counterparty List provided by Party A to Party B reflects
Counterparties that satisfy the Compliance Requirements. However, Party B
acknowledges that despite such efforts changes that occur after delivery of a
Counterparty List that result in a failure of a third party to satisfy the
Compliance Requirements, but before Party A’s delivery of an updated
Counterparty List, may make certain third parties unavailable and in such event
Party A shall not be required to agree to the consummation of Party A Purchase
Contracts, Party B Credit Support Purchase Contracts or Party B LC Purchase
Contracts with such third parties. Party B shall be entitled to request the
addition of third parties to the Counterparty List. If any such requested
third-party meets the Compliance Requirements, then Party A shall add such third
party to the Trade Blotters for Party B LC Purchase Contracts and Party B Credit
Support Purchase Contracts, and if Party A is contractually enabled with a third
party under a master trading agreement, or Party A can through the use of
commercially reasonable efforts become contractually enabled with such third
party under a master trading agreement on terms that satisfy the Compliance
Requirements, Party A shall add such third party to the Trade Blotter for
Party A Purchase Contracts.

(xi)    Basic Party A Purchase Contract Requirements. Without limiting any other
provision of this Part 7(a), a Prospective Purchase Contract will satisfy the
“Basic Party A Purchase Contract Requirements” if: (1) such Party A Purchase
Contract is (A) on Party A Approved GTCs, (B) priced on observable market index
prices and fixed grade differentials mutually agreeable to the Parties and (C) a
spot contract, (2) such Prospective Purchase Contract does not require (A) the
use of Infrastructure other than Approved Infrastructure, (B) the use of greater
Approved Infrastructure capacity than is (or is reasonably expected to be)
available, (C) Party A to take delivery of Crude in any jurisdiction other than
an Approved Jurisdiction, (D) delivery of any Crude other than Crude that will
be (or is reasonably expected to be) Eligible Crude upon delivery thereof to
Party B, (E) Party A to take delivery of Crude at Conditionally Approved
Infrastructure or (F) Party A to (x) own Crude other than on an Instantaneous
Title Transfer Basis or (y) purchase, sell or otherwise own Crude in the state
of Washington, the state of California or the province of Alberta and (3) such
Party A Purchase Contract complies with Part 7(a)(xii).

(xii)    Bank Holding Company Act Compliance. Each Party A Purchase Contract
with respect to Crude not constituting CFTC Approved Assets (if any) shall be
required to either (i) permit Party A to assign such Party A Purchase Contract
to the extent any such assignment is necessary to comply with 12 C.F.R.
225.28(b)(8)(ii)(B)(3)(i) in circumstances where 12 C.F.R.
225.28(b)(8)(ii)(B)(3)(ii) compliance is unavailable or (ii) contain such
alternate provision(s) as may be acceptable to Party A in Party A’s sole
discretion so as to ensure compliance with 12 C.F.R. 225.28(b)(8)(ii)(B)(3)(i)
in circumstances where 12 C.F.R. 225.28(b)(8)(ii)(B)(3)(ii) compliance is
unavailable. Party B may from time to time, on its own behalf or on behalf of
any Counterparty or prospective Counterparty, request that Party A consider or
cooperate in the development of (x) alternate forms of the provision
contemplated by clause (i) of the immediately preceding sentence, or (y) any
alternate provision(s) contemplated by clause (ii) of the immediately preceding
sentence. Party A shall use good faith, commercially reasonable efforts to
accommodate each such request, subject to the requirement that any such
alternate

 

25



--------------------------------------------------------------------------------

form or alternate provision(s) must be sufficient, as determined by Party A in
its sole discretion, to ensure Party A’s compliance with 12 C.F.R.
225.28(b)(8)(ii)(B)(3)(i) in circumstances 12 C.F.R. 225.28(b)(8)(ii)(B)(3)(ii)
compliance is unavailable.

(xiii)    Trade Blotters. Each “Trade Blotter” shall be (x) delivered
electronically and (y) initially on the form mutually agreed to by the Parties
on or prior to Effective Date and subsequently in such form as such form may be
modified by Party A from time to time in accordance with this Agreement. The
drop down menus of the Trade Blotter(s) will include only terms that Party A has
approved for use in transactions in the intermediation contemplated hereby.
Separate Trade Blotters will be prepared for Prospective Purchase Contracts and
Party B Crude Purchase Contracts. Initially, no Trade Blotter will be prepared
for Party B Products Purchase Contracts, however upon Party A’s request Party B
shall cooperate in good faith with Party A to develop such a Trade Blotter.
(A) Party A may make changes to the Trade Blotter for Party B LC Purchase
Contracts only with the consent of Party B (which shall not be unreasonably
withheld, conditioned or delayed), and (B) Party A will have the right to make
commercially reasonable changes to the other Trade Blotters, and such changes
will be effective upon Party A’s delivery of notice thereof to Party B
describing such changes and the reasons therefor. Notwithstanding the
immediately preceding sentence, in any case where a Trade Blotter change is
required to maintain or achieve compliance with Applicable Law, Party A shall
make such change effective immediately and shall promptly thereafter notify
Party B of such change. For illustrative purpose only, attached hereto as
Exhibit 7(a)(xiii) is a “flat” print-out of the Trade Blotter as of the date
hereof, it being understood that the electronic version thereof delivered by
Party A shall control and that it is not possible to discern from such “flat”
version certain details regarding the controlling, electronic form thereof
(including the formulas, equations and other code contained therein). From time
to time, Party B may request commercially reasonable changes to the Trade
Blotters; provided that to the extent any other provision in this Agreement or
any other Transaction Document provides more specific mechanics for updating any
item included on the Trade Blotter, such other such specific mechanics shall
apply rather than this Part 7(a)(xiii). Party A shall use good faith efforts to
accommodate such requests, it being understood that Party A’s determine as to
whether or not to accommodate such request will be subject to such factors and
considerations as Party A deems relevant

(xiv)    Unless expressly authorized by Party A in writing, Party A shall not be
liable for any advice, recommendations, warranties, representations,
misinformation, omissions or errors provided by (or on behalf of) Party B to any
Person (including any Counterparty or other third party), unless such
authorization includes such error, omission or misinformation. Party B has no
authority to act for, bind or make representations on behalf of Party A in
connection with any Prospective Purchase Contract, Hydrocarbon Contract,
proposed Hydrocarbon Contract or otherwise, and Party B shall not, and shall
cause its representatives not to, purport to have any such authority. Party A
shall not be liable for any action taken by (or on behalf of) Party B in
contravention of this clause.

(xv)    Notwithstanding any other provision of this Part 7(a), Party A’s
obligations under this Part 7(a) in respect of Prospective Purchase Contracts
shall be subject to the following conditions: (1) no Event of Default or
Potential Event of Default with respect to Party B has

 

26



--------------------------------------------------------------------------------

occurred and is continuing, (2) the Effective Date Documents are in full force
and effect and (3) such Prospective Purchase Contract complies with all terms
and conditions of this Agreement and each other applicable Transaction Document.

(b)    Supply Contracts.

(i)    Simultaneously with Party A’s entry into any Party A Purchase Contract,
Party A and Party B will enter into a corresponding back-to-back transaction on
the same terms as, and for the purchase and sale of the same Crude subject to,
the corresponding Party A Purchase Contract, except that Party A shall be the
seller, Party B shall be the buyer, and Party B’s payment obligations thereunder
shall, subject to Part 11(m), be due on the twentieth (20th) calendar day of the
month following delivery (each, a “Supply Contract” and together with the
Party A Purchase Contracts, Party B Purchase Contracts, Party B Credit Support
Purchase Contracts and Party B Purchase Contracts, collectively the “Hydrocarbon
Contracts”). Hydrocarbon Contracts (including Supply Contracts) shall not
constitute “Transactions” for purposes of this Agreement, provided however that
payment by Party B of Supply Contract Amounts (pursuant to Part 11) shall be
applied to satisfy Party B’s payment obligations under Supply Contracts.

(ii)    With respect to any Supply Contract, Party A and Party B agree that any
provision in such Supply Contract that would permit a party to demand, request
or otherwise seek SC Financial Assurances shall not be effective as between the
parties; provided, however, that this Part 7(b)(ii) shall not limit or impact
any party’s payment obligations under such Supply Contracts. “SC Financial
Assurances” means any advance payment, prepayment, provision of a letter of
credit, or provision of any other type of financial assurance, security or
credit support.

(c)    Modifications to Hydrocarbon Contracts

(i)    No Party A Purchase Contract, Supply Contract, Party B Credit Support
Purchase Contract or Party B LC Purchase Contract may be unwound, assigned,
terminated or otherwise modified without Party A’s consent, which shall not be
unreasonably withheld, conditioned or delayed. In connection with each such
unwind, assignment, termination or other modification, the corresponding Party A
Purchase Contracts or Supply Contracts (if any) shall as applicable be amended
or terminated accordingly.

(ii)    Party B may without Party A’s consent unwind, assign, terminate or
otherwise modify any Party B Purchase Contract. Party B shall notify Party A of
any such unwind, assignment, termination or other modification promptly and in
any event at or before the time at which Party B is required to deliver the
Party B Daily Report with respect to the day on which such unwind, assignment,
termination or modification occurs, such notice to contain either (x) an
affirmation that such Party B Purchase Contract has been unwound, assigned or
terminated in its entirety such that it no longer remains outstanding, or (y) a
revised Trade Blotter reflecting the modifications made to such Party B Purchase
Contract, Party B Credit Support Purchase Contract or Party B LC Purchase
Contract.

 

27



--------------------------------------------------------------------------------

(d)    Procedures for Resolving Claims. If Party B notifies Party A that Party B
believes a claim relating to a Party A Purchase Contract, Party B Credit Support
Purchase Contract or Party B LC Purchase Contract should be made by Party A for
Party B’s account, then Party A shall, in its sole discretion after consultation
with Party B (provided, that any such consultation with Party B shall not limit
Party A’s exercise of its sole discretion), either (i) pursue such claim in a
good faith commercially reasonable manner or (ii) assign to Party B such rights
and interests as Party B shall reasonably request to pursue such claim by a
mutually acceptable alternative means, in each case at Party B’s sole cost and
expense, and all recoveries resulting from the prosecution of such claim shall
be for the account of Party B (and Party A shall only be liable to Party B to
the extent of, and in the same form as, such recoveries actually received by
Party A).

(e)    Reporting. Party A and Party B shall respectively deliver the Party A
Reports and Party B Reports, in each case as more fully described in and at the
times set forth in more detail on Exhibit 7(e). Party B, by delivering each
Daily Party B Report, shall be deemed to represent and warrant to Party A as of
the day such Daily Party B Report is delivered (to the same extent as if set
forth in this Agreement) that all Hydrocarbons identified as Eligible
Hydrocarbons in such report meet all the requirements of Eligible Hydrocarbons
set forth in this Agreement.

(f)    Discrepancies. If any Party becomes aware of a discrepancy or error in
any Party A Report or Party B Report, then such Party shall notify the other
Party within one (1) Business Day. Such notice shall include a reasonably
detailed summary of such discrepancy and any relevant supporting calculations.
The Parties shall use good faith commercially reasonable efforts to promptly
resolve any such discrepancy or error. Notwithstanding anything to the contrary
in this Part 7(f), each Party reserves any and all rights it may have at law or
in equity with respect to any such discrepancy or error.

(g)    Applicable Condition. Party A’s performance of any obligation under this
Agreement, any Hydrocarbon Contract and any other Transaction Document shall be
excused (and shall not give rise to a Party A Event of Default, and shall be
deemed not to constitute a Party A Potential Event of Default) to the extent and
for the period any Applicable Condition with respect to Party A impairs Party
A’s ability to perform (or permits Party A to suspend performance of) such
obligation.

(h)    Applicable Index; Applicable Differentials.

(i)    In connection with the preparation of each Month-End Invoice, Party A
shall in good faith review the Applicable Indexes and Applicable Differentials
underlying each Applicable Curve and shall use good faith commercially
reasonable efforts to determine what adjustments, if any, are necessary to
ensure that each (x) accurately reflects Party B’s then-current Hydrocarbon
slates, (y) accurately reflects then-current market values and (z) is and
remains suitable for the purposes for which each is used by this Agreement. Such
adjustments shall take effect (and Attachment 1 shall be deemed amended
accordingly) in connection with such Month-End Invoice, and shall be used for
purposes of calculations in preparing such Month-End Invoice. Party A’s
determinations of Applicable Indexes and Applicable Differentials as per this
Part 7(h)(i) shall, in each instance, be made as per Part 7(h)(ii) or Part
7(h)(iii), as applicable.

 

28



--------------------------------------------------------------------------------

(ii)     For each Applicable Index, Party A shall in good faith set such
Applicable Index by: (1) identifying the volumes and indexes (excluding indexes
that lack readily observable market prices) applicable to (x) with respect to
Crude, each Party B Purchase Contract, Party B Credit Support Purchase Contract,
Party B LC Purchase Contract and Supply Contract under which Party B was
delivered Crude, and (y) with respect to Hydrocarbon Groups other than Crude,
each Party B Sales Contract under which Party B delivered Eligible Hydrocarbons
in the applicable Hydrocarbon Group, in each case during the most recently
concluded calendar month and (2) determining a weighted formula of the indexes
which were identified pursuant to (1), as per the relative volumes identified
pursuant to (1) which were priced by such indexes, and setting the Applicable
Index as such weighted formula; provided that (x) if a single index was used to
price substantially all of such volumes, then such single index shall be used as
the Applicable Index and (y) for purposes of determining any such formula, there
shall be omitted any index whose inclusion in such formula would have only an
immaterial effect on the prices determined by such formula.

(iii)    For each Applicable Differential, Party A shall in good faith set such
Applicable Differential by: (1) identifying the volumes, indexes and
differentials applicable to each Party B Sales Contract under which Party B
delivered Eligible Hydrocarbons in the applicable Hydrocarbon Group during the
most recently concluded calendar month, (2) converting each such index and
differential to the Applicable Index for the applicable Hydrocarbon Group (using
the Applicable Index for the upcoming calendar month, after giving effect to any
change thereto), (3) using the volumes determined pursuant to (1), calculating a
weighted average of the as-converted differentials determined pursuant to (2),
and (4) setting the Applicable Differential to the weighted average determined
pursuant to (3).

(iv)    Weighted Average Differentials.

(1)    [Reserved]

(2)    As described in more detail on Attachment 1, Party A shall calculate for
each calendar month a Monthly Crude Weighted Average Differential and a Monthly
Product Weighted Average Differential for each Product.

(i)    Approved Jurisdictions.

(i)    Party B may, from time to time, by notice to Party A, request additional
jurisdictions be added to Exhibit 7(i) as Approved Jurisdictions. Following
receipt of each such request, Party A shall promptly advise Party B of whether
Party A is able to accept such request. If Party A would need to conduct
additional diligence before being able to accept such request, Party A shall so
advise Party B, and shall provide to Party B a good faith estimate of the costs
thereof.

(1)    If Party B instructs Party A to proceed with such diligence, Party A
shall use commercially reasonable efforts to complete such diligence as promptly
as is reasonably practicable, with all reasonable out-of-pocket costs and
expenses payable to third-party non-Affiliates relating to such diligence to be
for the account of Party B, and following the

 

29



--------------------------------------------------------------------------------

completion of such diligence Party A shall advise Party B promptly as to whether
or not Party A is able to accept the requested jurisdiction as an Approved
Jurisdiction (and if Party A is able to accept such request, Exhibit 7(i) shall
be deemed amended accordingly).

(2)    Otherwise, Party A shall be under no obligation to conduct such diligence
or designate such jurisdiction as an Approved Jurisdiction, and no costs
relating to any such diligence shall be passed through to Party B.

(ii)    Party A may, from time to time, (A) modify Exhibit 7(i) so as to add
additional jurisdictions as Approved Jurisdictions or (B) otherwise modify
Exhibit 7(i), such modification in each case to take effect upon Party A’s
delivery of notice thereof to Party B describing such changes and the reasons
therefor. Notwithstanding the immediately preceding sentence, in any case where
a modification to Exhibit 7(i) is required to maintain or achieve compliance
with Applicable Law, Party A shall make such change effective immediately and
shall promptly thereafter notify Party B of such change.

(j)    Term Contract Increments. From time to time, Party B may propose to Party
A a Prospective Purchase Contract that is a Term Contract Increment. Party A may
decline to approve the consummation of any Prospective Purchase Contract that is
Term Contract Increment on any basis that would allow Party A to decline to
approve such type of Prospective Purchase Contract (e.g., a Party B LC Purchase
Contract) under any provision of Part 7(a) (other than the requirements of Part
7(a)(ix)(D)), and/or the requirements of this Part 7(j). In any case where Party
A approves the consummation of a Prospective Purchase Contract that is a Term
Contract Increment, the resulting contract shall be subject to all of the
requirements of this Agreement that apply to the relevant type of Prospective
Purchase Contract (e.g., in the case of a Prospective Purchase Contract that is
a Party B LC Purchase Contract, all of the requirements of this Agreement that
apply to Party B LC Purchase Contracts). Party A’s approval of the consummation
of any Prospective Purchase Contract that is a Term Contract Increment will not
require Party A to approve the consummation of any other Prospective Purchase
Contract that is a different Term Contract Increment of the same Term Contract
where such different Term Contract Increment does not satisfy the applicable
requirements of Part 7(a) and this Part 7(j). Party A’s review of any
Prospective Purchase Contract that is a Term Contract Increment shall not be
subject to the otherwise applicable time constraints set forth in Part 7(a)(i).
For the avoidance of doubt, any obligation of Party A to provide a letter of
credit or other credit support in connection with an approved Term Contract
Increment shall apply only with respect to Party B’s obligations under such Term
Contract Increment and shall not apply to Party B’s obligations under any other
portion of the applicable Term Contract to which such Term Contract Increment
relates.

Part 8 Receivables Advances

(a)    Receivables Advance.

(i)    Initial Receivables Advance. On March 17, 2016, Party A advanced to
Party B an amount equal to the Initial Receivables Advance.

 

30



--------------------------------------------------------------------------------

(ii)    Receivables Advances. To the extent that any Daily Invoice reflects an
Incremental Receivables Advance Amount, Party A shall advance such amount to
Party B (together with the Initial Receivables Advance, collectively the
“Receivables Advances”).

(iii)    Receivables Advance Repayments. To the extent that any Invoice reflects
an Incremental Receivables Repayment Amount, Party B shall make a repayment of
Receivables Advances in such amount.

Part 9 TD Forward Transactions

(a)    TD Forward Transactions.

(i)    Initial TD Forward Transactions. Concurrently with the effectiveness
hereof, Party A and Party B shall enter into TD Forward Delivery Transactions
and corresponding TD Forward Return Transactions with respect to the TD Forward
Initial Volume for each Hydrocarbon Group. All amounts owed by Party A to
Party B with respect to each such TD Forward Delivery Transaction shall be paid
by Party A to Party B promptly and in any event on the Effective Date.

(ii)    Additional TD Forward Transactions.

(1)    In connection with the preparation of each Month-End Invoice, Party A and
Party B shall enter into, with respect to the volume of Eligible Hydrocarbons in
each Hydrocarbon Group (as determined as of the end of the calendar month to
which such Month-End Invoice relates) (or, if lesser, the TD Forward Maximum
Volume for such Hydrocarbon Group), an Additional TD Forward Delivery
Transaction and a corresponding Additional TD Forward Return Transaction. Each
such pair of Additional TD Forward Transactions shall price by reference to the
Applicable Curve for the relevant Hydrocarbon Group for the month following the
month to which such Month-End Invoice relates, and the delivery date therefor
shall in each case be the Applicable Curve Expiry Date for such month.

(2)    In connection with the preparation of any Daily Invoice (other than a
Month-End Invoice), Party A and Party B may by mutual agreement enter into, with
respect to any Hydrocarbon Group and a volume equal to (or less than) the
Eligible Additional Forward Volume for such Hydrocarbon Group as of the end of
the applicable Invoice Period, an Additional TD Forward Delivery Transaction and
corresponding Additional TD Forward Return Transaction. Each such pair of
Additional TD Forward Transactions shall price by reference to the Prompt Month
Applicable Curve for the relevant Hydrocarbon Group, and the delivery date
therefor shall in each case be the Applicable Curve Expiry Date for such Prompt
Month Applicable Curve. As a condition precedent to its agreement to enter into
any pair of Additional TD Forward Transactions in respect of the Crude
Hydrocarbon Group pursuant to this Part 9(a)(ii)(2), Party A may require Party B
to repay some or all of its then outstanding Early Pay Advances if Party A
reasonably determines that, after giving effect to such Additional TD Forward
Transactions, the remaining Eligible Additional Forward Volume, if any, for the
Crude Hydrocarbon Group will be insufficient to support such Early Pay Advances,
and such required Early Pay Advance repayment shall (i) be equal to the amount
of such insufficiency as determined by Party A and (ii) be included in the
applicable Daily Invoice.

 

31



--------------------------------------------------------------------------------

(3)    For purposes of determining Party A’s payment obligations under each
Additional TD Forward Delivery Transaction, each such Additional TD Forward
Delivery Transaction shall be priced as per the relevant Hydrocarbon Group’s
Applicable Curve (calculated using TAS prices for the relevant Invoice
Preparation Day). For purposes of determining Party B’s payment obligations
under each Additional TD Forward Return Transaction, each such Additional TD
Forward Return Transaction shall be priced as per the relevant Hydrocarbon
Group’s Applicable Curve (calculated using TAS prices for the relevant delivery
day). Each Additional TD Forward Transaction shall otherwise be entered into
pursuant to Confirmations substantially in the form attached hereto in Exhibit
9(a). Party A shall use commercially reasonable efforts to deliver confirmations
with respect to each such Additional TD Forward Transaction promptly, and in any
event on or before the first (1st) Business Day following the Business Day on
which the applicable Daily Invoice (or Month-End Invoice) is delivered.

(b)    Cash Settlement Election. As is set forth in more detail in Exhibit 9(a),
each TD Forward Transaction will require physical delivery on the applicable
delivery date (which, in each case, shall occur no later than the Intermediation
Termination Date), subject to the “Cash Settlement Election Right” described in
this Part 9(b). Party A and Party B shall each have the right to exercise the
Cash Settlement Election Right (such exercise, a “Cash Settlement Election”).

(i)    If and to the extent that any TD Forward Transaction would require
physical delivery in the state of Washington, the Cash Settlement Election shall
be deemed made with respect to such TD Forward Transaction. Such exercise shall
be deemed to occur as of the Business Day prior to the day on which physical
delivery would otherwise be due.

(ii)    A Cash Settlement Election may be made by Party A or Party B by notice
from the exercising party to the other party. Each Cash Settlement Election
(other than a deemed election pursuant to Part 9(b)(i)) shall be made with
respect to all TD Forward Transactions having the same delivery date.
Immediately upon any Cash Settlement Election (or deemed Cash Settlement
Election), the affected TD Forward Transactions shall with no further action by
Party A or Party B be deemed amended to (1) remove Party A’s obligation to, as
applicable, make or take physical delivery of Hydrocarbons, (2) remove Party B’s
obligation to, as applicable, make or take physical delivery of Hydrocarbons and
(3) in satisfaction of Party B’s obligations under the TD Forward Delivery
Transaction and TD Forward Return Transaction associated with each affected TD
Forward Transaction, require that Party B pay to Party A on the delivery date
specified for each affected TD Forward Delivery Transaction a single amount
equal to the value of the Quantity (as set forth in the Confirmation for such TD
Forward Delivery Transaction) of Hydrocarbons subject to each such TD Forward
Delivery Transaction, with such value to be determined by reference to the
applicable Hydrocarbon Group’s Applicable Curve (determined on a TAS basis).

(iii)    Party B shall be required to pay to Party A an amount equal to all
Pass-through Taxes incurred by Party A (or reasonably expected to be incurred by
Party A) in connection with each TD Forward Transaction with respect to which
the Cash Settlement Election is not made.

 

32



--------------------------------------------------------------------------------

(c)    The additional provisions set forth on Exhibit 9(c) shall apply to all TD
Forward Transactions (including all Confirmations relating thereto) to the same
extent as if set forth in this Agreement.

Part 10 Infrastructure

(a)    Approved Infrastructure.

(i)    “Approved Infrastructure” means all Infrastructure specified as such on
Exhibit 10(a), as such Exhibit may be modified from time to time in accordance
with this Part 10, in each case solely to the extent that such Infrastructure
complies this Part 10 and the other requirements applicable to such
Infrastructure as set forth in this Agreement, any applicable Third Party
Consent Agreement(s) and the other Transaction Documents. Infrastructure shall
only constitute Approved Infrastructure if and to the extent that such
Infrastructure meets the following requirements, as determined by Party A in its
good faith discretion: (i) such Infrastructure is operated in accordance with
prudent industry practice and Applicable Law, (ii) all reporting requirements
set forth on Exhibit 7(e) with respect to such Infrastructure are complied with
in all material respects, (iii) all material agreements governing Party B’s use
of such Infrastructure are in full force and effect, and no default, event of
default or termination event (or terms of like import) with respect to Party B
or any other Transaction Party or Par LLC shall have occurred and be continuing
under any such material agreement, (iv) such Infrastructure is either owned and
operated by Party B or, if owned or operated by a third party, Party B has
provided to Party A a copy of the agreement(s) governing Party B’s use of such
Infrastructure and such Infrastructure is subject to a Third Party Consent
Agreement. Notwithstanding anything to the contrary herein, (x) the Approved
Infrastructure shall not include any tank trucks, and the Approved
Infrastructure shall not include any vessels or barges if and for so long as
(1) they are located outside of the territorial waters of the United States or
Canada (other than ordinary course shipping lanes off the Western coasts of the
United States or Canada when the vessel or barge is destined for a United States
or Canada discharge port) and (2) they are carrying Hydrocarbons other than
pursuant to a bill of lading governed by English law or United States law and
(y) no Third Party Consent Agreement shall be required with respect to any
vessel or barge.

(ii)    “Excluded Approved Infrastructure” means such segregated tanks
constituting Approved Infrastructure (or other discrete, segregated elements of
Approved Infrastructure) as Party B may identify from time to time in accordance
with this Part 10(a)(ii). All such Excluded Approved Infrastructure shall be
designated as such on Exhibit 10(a). Party B may by notice to Party A require
that Exhibit 10(a) be amended to give effect to Party B’s request that Excluded
Approved Infrastructure be added or removed. Each such notice shall take effect
five (5) Business Days after receipt (or at such later time as may be specified
therein). The Excluded Approved Infrastructure shall contain no Party B
Hydrocarbons (other than de minimis amounts permitted to be commingled pursuant
to Part 10(c)(iv)), and shall contain no crude oil, refined products or other
hydrocarbons belonging to any Person other than Party B unless such crude oil,
refined products or other hydrocarbons constitute Hydrocarbons. Party B shall
maintain records which are, in Party A’s reasonable discretion, sufficient to
identify and distinguish the Transaction Party Hydrocarbons and Third Party
Hydrocarbons in transit or in storage in

 

33



--------------------------------------------------------------------------------

Approved Infrastructure (such records to be, at a minimum, in such form and
level of detail as would maintained by a prudent third party owner/operator in
the business of providing services relating to Infrastructure of the applicable
type), and Party B shall maintain such records in accordance with prudent
industry practices. The Party B Reports and other information provided by
Party B to Party A regarding such Transaction Party Hydrocarbons, Third Party
Hydrocarbons and Approved Infrastructure shall be consistent with such records
and the terms hereof. Party B’s agreements with the owner(s) of the applicable
Third Party Hydrocarbons, and the information provided by Party B to such
owner(s), shall be consistent with such records and with the terms hereof. The
Excluded Approved Infrastructure shall for all purposes (other than for purpose
of the definition of “Excluded Approved Infrastructure”) be deemed to not be
Approved Infrastructure.

(b)    New Approved Infrastructure. From time to time, Party B may advise
Party A that Party B desires to add additional Infrastructure as Approved
Infrastructure, and accordingly request that Party A consent to such treatment
and to a corresponding amendment to Exhibit 10(a).

(i)    Party A shall use good faith efforts to accommodate any such Party B
request, it being understood that any Party A consent to the treatment of
Infrastructure as Approved Infrastructure will necessarily be subject to
(1) completion by Party A of such legal and physical due diligence regarding
such Infrastructure as Party A deems necessary or appropriate, (2) satisfaction
of applicable Party A Compliance Requirements and (3) satisfaction of all
applicable provisions of this Agreement and the other Transaction Documents.
Party A shall promptly inform Party B of any material deficiencies identified
during the course of such due diligence.

(ii)    Following any such Party B request, each of Party A and Party B shall
make good faith efforts to enter into with the owner/operator of the relevant
Infrastructure a Third Party Consent Agreement acceptable to Party A in its
reasonable discretion (provided that no such Third Party Consent Agreements
shall be required with respect to vessels or barges).

(iii)    Party A and Party B shall cooperate in good faith with the owner(s)
and/or operator(s) of such Infrastructure so as to establish such reporting
arrangements regarding such Infrastructure as Party A may in its reasonable
discretion require, and Party A and Party B shall update Exhibit 7(e)
accordingly.

(c)    Commingling. No Hydrocarbons of any Transaction Party (“Transaction Party
Hydrocarbons”) may be commingled with Hydrocarbons owned by any Person that is
not a Transaction Party (“Third Party Hydrocarbons”), provided that commingling
of Transaction Party Hydrocarbons and Third Party Hydrocarbons shall be
permitted (i) solely to the extent and for so long as is necessary due to any
Infrastructure Event, (ii) to the extent such Transaction Party Hydrocarbons do
not constitute Eligible Hydrocarbons, and are stored subject to no Liens other
than Permitted Liens, (iii) where (x) such Hydrocarbons are stored in
Infrastructure neither owned nor operated by Party B or any Affiliate thereof,
(y) the third-party operator of such Infrastructure maintains records which are,
in Party A’s reasonable discretion, sufficient to identify Transaction Party
Hydrocarbons and keep them in accordance with prudent industry practices and
(z) the third-party owner and operator of such Infrastructure is in the business
of

 

34



--------------------------------------------------------------------------------

using such Infrastructure to provide, as applicable, storage or transportation
services for third-party customers or (iv) where such commingling occurs (x) in
linefill or tank bottoms relating to the Approved Infrastructure or Excluded
Approved Infrastructure with respect to de minimis volumes or (y) in Approved
Infrastructure or Excluded Approved Infrastructure so long as for each type and
grade of Third Party Hydrocarbons commingled in Approved Infrastructure, the
Excluded Approved Infrastructure contains an equal or greater volume of
Hydrocarbons of the same type and grade.

(d)    Notices relating to Infrastructure.

(i)    Party B shall notify Party A at least five (5) Business Days prior to the
effectiveness of any agreement or amendment to which Party B is a party where
such agreement or amendment relates to Approved Infrastructure or to any other
Infrastructure in which Collateral is in storage or in transit. Such notice
shall include a copy of such agreement or amendment.

(ii)    Party B shall provide to Party A a copy of each notice received by
Party B relating to any Approved Infrastructure or to any other Infrastructure
in which Collateral is in storage or in transit, in each case where such notice
relates to one or more of the following (each such notice, an “Infrastructure
Notice”): (1) scheduled or unscheduled maintenance, (2) any actual or alleged
default, event of default, termination event, or similar event (however
defined), (3) any force majeure event, casualty event or exigent circumstances
(however defined), (4) any election to terminate or to not renew any material
agreement relating to such Approved Infrastructure or Infrastructure or (5) any
other circumstance which would reasonably be expected to materially affect
Party B’s use of such Approved Infrastructure or other Infrastructure in the
ordinary course of its business, the value of Collateral or the ability of
Party A to exercise remedies with respect to Collateral.

(iii)    Each Infrastructure Notice shall be delivered promptly following
Party B’s receipt thereof and in any event within five (5) Business Days;
provided that if any such Infrastructure Notice by its terms requires a response
from Party A or Party B within a shorter period, or indicates that adverse
action will happen within a shorter period, then such Infrastructure Notice
shall be delivered no later than the Business Day prior to such deadline but in
any event no sooner than the Business Day following the day on which such
Infrastructure Notice was received by Party B.

(iv)    Party B shall promptly and in any event within one (1) Business Day
provide to Party A a notice of the occurrence of any of the following, in each
case to the extent relating to the Refinery or any other Infrastructure in which
Collateral is in storage or in transit where such Infrastructure is owned or
operated by a Transaction Party or any Affiliate thereof: (x) any unscheduled
maintenance, (y) any unplanned outages and (z) any other circumstance which
would reasonably be expected to materially affect Party B’s use of such
Infrastructure. In addition, on or before the first of each calendar month,
Party B shall provide to Party A a schedule setting out all planned maintenance
anticipated to occur during the following two calendar months, in each case to
the extent relating to the Refinery or any other Infrastructure in which
Collateral is in storage or in transit where such Infrastructure is owned or
operated by a Transaction Party or any Affiliate thereof.

 

35



--------------------------------------------------------------------------------

(e)    Care, Custody and Control. Party B affirms that except as may be
expressly agreed to the contrary in writing, Party A shall not have, and shall
not be deemed to have, responsibility for care, control or supervision over any
Infrastructure.

(f)    Waterborne Cargos.

(i)    It is understood that, from time to time, Party B may enter into Party B
Sales Contracts pursuant to which Party B will load Hydrocarbons onto barges or
vessels at Approved Infrastructure located in Washington state (each, a
“Washington Load Port”), with title and risk of loss to such Hydrocarbons to
transfer from Party B to the applicable third party purchaser while such
Hydrocarbons are in-transit on such barge or vessel. Notwithstanding anything to
the contrary herein, any barge or vessel used to make such deliveries shall not
constitute Approved Infrastructure from and after the time such barge or vessel
departs the applicable Washington Load Port, unless the applicable Party B Sales
Contract provides that transfer of title and risk of loss from Party B to the
applicable third party shall occur within the territorial waters of the United
States (or Canada) immediately at such time as such barge or vessel leaves the
territorial waters of Washington state. Party B shall use good faith,
commercially reasonable efforts to cause each such barge or vessel to reach the
applicable title and risk of loss transfer point as soon as is practicable
following departure from the applicable Washington Load Port, provided however
that this sentence shall not obligate or permit Party B to expose (or cause the
exposure of) such barge or vessel to any risk or hazard to which it would not
otherwise be exposed, and shall not obligate or permit Party B to operate or to
cause the operation of such barge or vessel other than in accordance with
prudent industry and maritime practices and in compliance with all shipping laws
and regulations and other Applicable Law.

(ii)    If, following the Effective Date, Party B proposes an amendment to this
Agreement so as to allow Party B to enter into International Waters Party B
Sales Contracts, then Party A shall evaluate such amendment in good faith, it
being understood that Party A’s agreement to enter into such amendment will
necessarily be subject to compliance with Party A’s then-applicable internal
controls, along with such other conditions (including entry into additional
security documentation) as Party A shall deem necessary or appropriate in the
circumstances. “International Waters Party B Sales Contract” means a Party B
Sales Contract pursuant to which transfer of title and risk of loss with respect
to the applicable Hydrocarbons occurs in International Waters.

Part 11 Invoicing; Payment

(a)    Invoice Delivery. Subject to Part 18:

(i)    On each Business Day during the Intermediation Term, Party A shall
deliver to Party B a “Daily Invoice”. The Daily Invoices shall initially be
delivered in substantially the form delivered by Party A to Party B prior to the
Effective Date, provided that (x) Party A shall, with Party B’s consent (which
shall not be unreasonably withheld, conditioned or delayed), have the right to
make reasonable changes to such form from time to time and (y) Party A shall use
commercially reasonable efforts to accommodate such changes to such form as
Party B may reasonably request from time to time. Except as expressly indicated
to the contrary, the period of

 

36



--------------------------------------------------------------------------------

time to which each Daily Invoice relates shall be the Invoice Period for such
Daily Invoice. Except where expressly provided otherwise in this Agreement, for
purposes of calculating Daily Invoices, TAS prices shall be used.

(ii)    Party A shall deliver to Party B a “Monthly Invoice” with respect to
each calendar month during the Intermediation Term. The Monthly Invoice with
respect to each calendar month shall be delivered during the calendar month
following the calendar month to which such Monthly Invoice relates. If the
twentieth (20th) day of such following calendar month is a Business Day, or is
not a Business Day and is a Sunday or Monday, then such Monthly Invoice shall be
delivered on the first (1st) Business Day prior to such twentieth (20th) day. If
the twentieth (20th) day of such following calendar month is not a Business Day,
and is a Tuesday, Wednesday, Thursday, Friday or Saturday, then such Monthly
Invoice shall be delivered on the second (2nd) Business Day prior to such
twentieth (20th) day. Except where expressly provided otherwise in this
Agreement, for purposes of calculating Monthly Invoices, CMA prices shall be
used where available, and TAS prices shall be used otherwise.

(b)    Invoices. Each Daily Invoice or Monthly Invoice, as applicable, shall
reflect the amounts set out below to the extent applicable (calculated in each
case as per Attachment 2, Attachment 3, Attachment 4 or Attachment 5, as
applicable) (collectively, “Invoice Amounts”):

Daily Invoices:

Payments; Advances:

Settlement Amount: Amount owed by Party A or Party B (as per Part 11(d) and
Attachment 2).

Receivables Advances: Advances or repayments with respect to Receivables
Advances (as per the applicable Incremental Receivables Advance Amount and
Incremental Receivables Repayment Amount).

Party A Daily Payable Amount: Amount owed by Party A to Party B as calculated
pursuant to Part 3 of Attachment 2.

Party B Daily Payable Amount: Amount owed by Party B to Party A as calculated
pursuant to Part 3 of Attachment 2.

Sourcing Payments; Sourcing Advances: All Sourcing Advances and Sourcing
Payments with respect to the Sourcing Amount applicable to such Invoice,
together with any related Sourcing Differential True-Ups.

Supply Contract Amount: Amount owed by Party B with respect to Supply Contracts.

Early Pay Advances: Advances with respect to Early Pay Advances.

 

37



--------------------------------------------------------------------------------

Early Pay Advance Repayments: Repayments of Early Pay Advances as per
Part 9(a)(ii)(2) and/or Part 11(g)(iii).

TD Forward Transactions: (1) Payments owed by Party A to Party B with respect to
newly executed Additional TD Forward Delivery Transactions (including any
applicable Transportation Differential Amount) and (2) Payments owed by Party B
to Party A with respect to TD Forward Return Transactions pricing on the
applicable Invoice Preparation Day (including any applicable Transportation
Differential Amount) (regardless of whether the Cash Settlement Election has
been made or deemed made with respect thereto).

Sourcing Credit True-up: Amounts owed by Party A or Party B pursuant to
Part 11(f)(v) (for Month-End Invoices) and/or Part 11(f)(vi) (for other Daily
Invoices).

Collateral:

Delivery Amount: Amount to be transferred by Party B to Party A as support for
the Obligations (calculated as per Attachment 4).

Return Amount: Amount to be transferred by Party A to Party B as no longer
required to support the Obligations (calculated as per Attachment 4).

Monthly Invoices:

Payments; Advances:

Party A Monthly Payable Amount: Amount owed by Party A to Party B as calculated
pursuant to Part 4 of Attachment 2.

Party B Monthly Payable Amount: Amount owed by Party B to Party A as calculated
pursuant to Part 4 of Attachment 2.

(c)    Payment. All amounts due and owing in respect of an Invoice shall be paid
by the owing Party to the other Party on the next Business Day. If any such
amount owed by Party B to Party A is not timely paid by Party B, then Party A
may (but shall not be obligated to) direct the Lockbox Bank to transfer a
corresponding amount from the Lockbox Account to Party A in satisfaction of such
Party B payment obligation. All amounts owed by Party A to Party B shall be paid
to the Lockbox Account. All Delivery Amounts shall be made by transfer to such
“Cash Collateral Account” as Party A may designate from time to time.

(d)    Settlement Amount. A Settlement Amount shall be calculated in connection
with the preparation of each Daily Invoice, as set forth in more detail in
Attachment 2.

(i)    If the Settlement Amount set forth on any Daily Invoice is positive, then
it shall represent an amount to be paid by Party B to Party A. Such amount shall
constitute a payment to Party A (with such amount being added to the Sourcing
Credit).

 

38



--------------------------------------------------------------------------------

(ii)    If the Settlement Amount set forth on any Daily Invoice is negative,
then it shall represent an obligation of Party A to make an advance to Party B
(each, a “Crack Advance”).

(e)    [Reserved]

(f)    Sourcing Amounts; Sourcing Credit. A Sourcing Amount shall be calculated
in connection with the preparation of each Daily Invoice:

(i)    Sourcing Payments; Sourcing Advances. Subject in each case to
Part 11(f)(iii) and Part 11(f)(iv):

(1)    If, at the time such Daily Invoice is prepared, after taking into account
all Settlement Amounts reflected thereon, the Sourcing Credit is greater than
such Sourcing Amount, then (x) such Sourcing Amount shall constitute a Party A
payment obligation to Party B (each, a “Sourcing Payment”) and (y) the Sourcing
Credit shall be reduced by such Sourcing Amount.

(2)    If, at the time such Daily Invoice is prepared, after taking into account
all Settlement Amounts reflected thereon, the Sourcing Credit is less than such
Sourcing Amount, then (x) the portion of such Sourcing Amount not in excess of
the Sourcing Credit shall constitute a Party A payment obligation to Party B
(which shall constitute a Sourcing Payment), (y) an amount equal to the
remainder of such Sourcing Amount shall constitute a Party A obligation to make
a “Sourcing Advance” to Party B and (z) the Sourcing Credit shall be reduced to
$0.

(ii)    [Reserved]

(iii)    Sourcing Differential True-Ups. Notwithstanding the foregoing
Part 11(f)(i), no Sourcing Advance shall be made with respect to any Party B
Purchase Contract which is not a spot contract until and unless Party A and
Party B shall have agreed to a procedure by which, for purposes of Sourcing
Advances, the differential applicable thereto may be updated or trued-up from
time to time so as to reflect then current market prices (“Sourcing Differential
True-Ups”).

(iv)    Escrow Arrangements. Notwithstanding the foregoing Part 11(f)(i), each
Sourcing Advance or Sourcing Payment made in connection with a Party B Credit
Support Purchase Contract or Party B LC Purchase Contract shall be paid by
Party A directly to the Escrow Agent for deposit into the Escrow Account. Prior
to noon New York time on the Business Day prior to the day on which a Sourcing
Advance or Sourcing Payment is to be made in connection with any Party B Credit
Support Purchase Contract or Party B LC Purchase Contract, Party B shall deliver
to Party A a duly-completed, signed Payment Instruction Letter, together with
all required attachments. Party A shall promptly review each such Payment
Instruction Letter and either countersign such Payment Instruction Letter and
deliver it to the Escrow Agent, or advise Party B as to any identified
deficiencies therein, as applicable. Party A shall have no liability to Party B
for any acts or omissions of the Escrow Agent.

 

39



--------------------------------------------------------------------------------

(v)    Sourcing Credit True-up; Sourcing Advance Repayment; Crack Advance
Repayment.

(1)    “Sourcing Balance” means an amount, calculated by Party A as of the end
of the Invoice Period with respect to a Month-End Invoice, equal to (A) the
Sourcing Credit as of such time minus (B) the sum of (x) the aggregate amount of
Sourcing Advances and Crack Advances outstanding as of such time and
(y) Party A’s estimate, based on best then-available information, of the amounts
owed by, as applicable, Party A or Party B, with respect to Party A Purchase
Contracts, Party B Crude Purchase Contracts, Party B Credit Support Purchase
Contracts and Party B LC Purchase Contracts, in each case solely to the extent
that such amount will become due prior to the end of the Payments Period with
respect to the next Month-End Invoice (and excluding, for the avoidance of
doubt, any such amounts which will become due with respect to Party B Products
Purchase Contracts).

(A)    If such Sourcing Balance is positive, then Party A shall pay to Party B
an amount equal to such Sourcing Balance, and the Sourcing Credit shall be
reduced by such amount. Such Party A payment to Party B shall be reflected on
the relevant Month-End Invoice.

(B)    If such Sourcing Balance is negative, then Party B shall pay to Party A
an amount equal to the absolute value of such Sourcing Balance, and the Sourcing
Credit shall be increased by such amount. Such Party B payment to Party A shall
be reflected on the relevant Month-End Invoice.

(2)    All outstanding Sourcing Advances and Crack Advances shall be deemed
repaid as of the end of each Month-End Invoice’s Invoice Period, and the
Sourcing Credit shall as of such time be deemed reduced by an amount equal to
the aggregate amount of such deemed repayment. Such repayments and reduction
shall be reflected on such Month-End Invoice.

(g)    Early Pay Advances.

(i)    Subject to the requirements set forth in this Part 11(g), Party B may,
from time to time, by written notice to Party A require that Party A make to
Party B an Advance (collectively, the “Specified Early Pay Advances”) with
respect to one or more specifically identified Party B Crude Purchase Contracts
with respect to which Party B’s payment obligations have not yet come due. Each
such notice shall be delivered on or before the first (1st) Business Day before
the date on which such Specified Early Pay Advance is requested to be paid and
shall state the amount of the requested Advance. Party A’s obligation to make
Specified Early Pay Advances shall be subject to the following:

(1)    The aggregate Specified Early Pay Advance made with respect to any
Party B Crude Purchase Contract may not exceed the value of Eligible Crude
delivered thereunder (such value determined by reference to applicable contract
volumes and delivery date TAS Applicable Curve pricing).

(2)    At or before the time such Specified Early Pay Advance is made, Party A
shall have received evidence satisfactory to Party A that all applicable
Eligible Crude with respect to such Party B Crude Purchase Contract have been
delivered (such evidence to include evidence of title transfer).

 

40



--------------------------------------------------------------------------------

(3)    If Party B has requested that Party A make Automatic Early Pay Advances
with respect to deliveries during a calendar month, then during such calendar
month no Specified Early Pay Advance under this Part 11(g)(i) shall be made if,
after giving effect thereto, the aggregate Automatic Early Pay Advances for such
calendar month would exceed such calendar month’s Eligible Automatic Early Pay
Amount.

(ii)    In addition, Party B may, by written notice to Party A (each such
notice, an “Automatic Early Pay Advance Notice”) delivered at least one
(1) Business Day prior to the end of a calendar month, require that Party A make
to Party B Advances (collectively, “Automatic Early Pay Advances” and, together
with the Specified Early Pay Advances, collectively the “Early Pay Advances”)
with respect to some or all of the Crude (in each case, solely to the extent
constituting Eligible Crude) delivered or anticipated to be delivered to Party B
during such calendar month. Commencing on the next Business Day following Party
A’s receipt of an Automatic Early Pay Advance Notice for any month, Party A
shall make to Party B with respect to each day in such calendar month following
Party A’s receipt of such Automatic Early Pay Advance Notice, and each Daily
Invoice with respect to each such day in such calendar month shall reflect, an
Automatic Early Pay Advance in an amount equal to the value of Eligible
Automatic Early Pay Volume for such day (as determined by reference to the Party
B Daily Report(s), delivery date TAS prices for Applicable Curve), subject in
each case to the following:

(1)    The volume of Crude with respect to which Automatic Early Pay Advances
are made on any day during any calendar month shall not exceed the Eligible
Automatic Early Pay Volume for such day. “Eligible Automatic Early Pay Volume”
means, for any day in any calendar month, the then-current excess (if any) of:
(1) the aggregate volume of Eligible Crude actually delivered to Party B during
such calendar month pursuant to Supply Contracts, Party B Crude Purchase
Contracts, Party B Credit Support Purchase Contracts and Party B LC Purchase
Contracts, as determined in each case by reference to applicable Party B Reports
over (2) the sum of (x) 110% of the contractual volumes of Eligible Crude
required to be delivered to Party B during such calendar month pursuant to
Supply Contracts, Party B Credit Support Purchase Contracts and Party B LC
Purchase Contracts (excluding, for the avoidance of doubt, volumes required to
be delivered pursuant to Party B Crude Purchase Contracts) (such contractual
volumes to be determined by reference to the applicable Party B Delivery
Report(s)) and (y) the volumes of Eligible Crude delivered in such month with
respect to which Party A has made Early Pay Advances.

(2)    No Automatic Early Pay Advance shall be made to the extent that after
giving effect thereto (x) the aggregate Automatic Early Pay Advances for such
calendar month would exceed such calendar month’s Eligible Automatic Early Pay
Amount, (y) applicable maximums specified by Party B in its written notice would
be exceeded or (z) the aggregate volume of Eligible Crude with respect to which
Early Pay Advances have been made would exceed the aggregate volume of Eligible
Crude required to be delivered to Party B during such calendar month pursuant to
Party B Crude Purchase Contracts (as determined by reference to the applicable
Party B Delivery Report).

 

41



--------------------------------------------------------------------------------

(iii)    Early Pay Advance Repayments. Except as otherwise required pursuant to
Part 9(a)(ii)(2), if on any day, Party B’s payment obligation(s) are due under
one or more Party B Purchase Contracts, Party B shall, subject to Part 11(m), on
such day be required to repay to Party A Early Pay Advances in an amount equal
to the aggregate Early Pay Advances made in respect of such Party B Purchase
Contracts, and such aggregate Early Pay Advance repayment obligation shall be
included in the Daily Invoice having the Payment Period that includes such day.

(h)    TD Forward Maximum Volumes.

(i)    [Reserved]

(ii)    Crude. Notwithstanding anything to the contrary herein, no new Early Pay
Advances shall be made on any day during any Specified Reference Period if and
to the extent that after giving effect to such new Early Pay Advances, the
volume of Eligible Crude with respect to which Early Pay Advances have been made
during such Specified Reference Period, exceeds, without duplication:

The volume of Eligible Crude with respect to which amounts have been included in
Settlement Amounts calculated with respect to such Specified Reference Period.

 

•  

The excess, calculated as of the beginning of such Specified Reference Period,
of the TD Forward Maximum Volume for Crude over the volume of Eligible Crude.

(iii)    Refined Products. Notwithstanding anything to the contrary herein, and
solely with respect to Eligible Hydrocarbons and Hydrocarbon Groups not
constituting Crude:

(1)    The volume of Eligible Hydrocarbons in a Hydrocarbon Group (calculated
with respect to any Specified Reference Period) with respect to which amounts
are included in Produced Amounts or Deemed Produced Amounts shall not exceed:

The volume of Eligible Hydrocarbons in such Hydrocarbon Group with respect to
which amounts have been included in Sales Amounts or Consumed Amounts calculated
with respect to such Specified Reference Period.

 

•  

The excess, calculated as of the beginning of such Specified Reference Period,
of the TD Forward Maximum Volume for such Hydrocarbon Group over the volume of
Eligible Hydrocarbons in such Hydrocarbon Group.

Party A shall have the right to, in connection with the preparation of any
Invoice, test for compliance with this Part 11(h)(iii).

(2)    To the extent necessary to avoid a breach of the immediately preceding
clause (1), Party A shall have the right to, in connection with the preparation
of any Invoice and in its commercially reasonable discretion, (x) exclude
volumes for purposes of calculating Produced Amounts and Deemed Produced
Amounts, (y) refuse to make Crack Advances or (z) reduce or offset any payment
or Advance that would otherwise be included in such Invoice.

 

42



--------------------------------------------------------------------------------

(3)    If Party A determines, in its commercially reasonable discretion, that a
breach of the preceding clause (1) has occurred, then Party A shall have the
right to require (and include on an Invoice) the return of any payment or
repayment of any Advance made in breach of such clause (1), in each case only to
the extent of the relevant breach, with all losses, costs or gains resulting
therefrom to be for the account of Party B.

(iv)    A “Specified Reference Period” with respect to a Hydrocarbon Group shall
commence immediately following the end of the Invoice Period for each Month-End
Invoice (and each other Daily Invoice reflecting the execution of an Additional
TD Forward Delivery Transaction with respect to the applicable Hydrocarbon
Group) and shall end upon the commencement of the Invoice Period for the
following Month-End Invoice (or, if earlier, the commencement of the Invoice
Period for the next following Daily Invoice reflecting the execution of an
Additional TD Forward Delivery Transaction with respect to the applicable
Hydrocarbon Group).

(i)    Supporting Documentation. Party A shall upon Party B’s reasonable request
provide Party B with copies of all documents and records in its possession
reasonably related to the calculation of any formula, invoice, statement or the
amount of any payment under this Agreement or any other Transaction Document.
This Part 11(i) shall survive eighteen months following the end of the
Intermediation Term.

(j)    Invoice Preparation; Adjustments. Each Invoice and Reconciliation Invoice
shall be prepared in good faith based on best then available information. If at
any time Party A in good faith determines that a previously issued Invoice
should be adjusted, then Party A may incorporate such adjustments in subsequent
Invoices.

(k)    Disputes. If Party B in good faith disputes the accuracy of any amount
invoiced, Party B shall pay the undisputed amount and the disputed amount in
excess of $250,000, and shall provide written notice stating the reasons why the
disputed amount is incorrect, along with supporting documentation. If the
Parties do not resolve such dispute within ten (10) Business Days (with both
parties required to negotiate such dispute in good faith), either Party may
pursue any remedy available at law or in equity to enforce its rights hereunder.
If in resolution of any such dispute one Party must make a payment, then such
payee shall pay interest from and including the original payment due date at the
Default Rate.

(l)    Payment Netting. If on any date amounts (other than Delivery Amounts or
Return Amounts) would otherwise be payable by each Party to the other in respect
of this Agreement or any other Transaction Document, then each Party’s
obligation to make payment of any such amount will be automatically satisfied
and discharged through netting, and, if the aggregate amount that would
otherwise have been payable by one party exceeds the aggregate amount that would
otherwise have been payable by the other Party, replaced by an obligation upon
the Party by whom the larger aggregate amount would have been payable to pay to
the other Party the excess of the larger aggregate amount over the smaller
aggregate amount.

 

43



--------------------------------------------------------------------------------

(m)    Payment Convention. Any payment due on a non-Business Day shall instead
be due on the first preceding Business Day, except that payments due on a Sunday
or a Monday that is not a Business Day shall be due on the first following
Business Day.

(n)    [Reserved]

(o)    [Reserved]

Part 12 Collateral

(a)    Eligible Hydrocarbons, Eligible Receivables.

(i)    If on any day Party B has reason to believe that any portion of
Hydrocarbons or Receivables has ceased to constitute Eligible Hydrocarbons or
Eligible Receivables, then Party B shall so notify Party A (such notification to
come, at the latest, via prominent inclusion in the Party B Daily Report
delivered with respect to such day) (any such notice, a “Party B Ineligibility
Notice”). Such Party B Ineligibility Notice shall include reasonably detailed
information regarding the Hydrocarbons (if any) and Receivables (if any) subject
thereto. As additional information becomes available, Party B shall supplement
such Ineligibility Notice so as to ensure that, as so supplemented, the
information contained therein is and remains complete and accurate in all
material respects.

(ii)    If on any day Party A in its good faith commercially reasonable
discretion determines that any portion of Party B’s Hydrocarbon or Receivable
inventory has ceased to constitute Eligible Hydrocarbons or Eligible
Receivables, then Party A shall so-notify Party B promptly, such notice to
include an explanation of the basis for such determination (such notification to
come, at the latest, via prominent written attachment to the Daily Invoice
delivered by Party A with respect to such day) (any such notice, a “Party A
Ineligibility Notice” and together with any Party B Ineligibility Notice, an
“Ineligibility Notice”). Following delivery of any Ineligibility Notice (x) the
delivering Party shall deliver to the receiving Party such supporting
information as the receiving Party may reasonably request and (y) Party B shall
deliver to Party A supplements to such Ineligibility Notice (regardless of
whether such notice was originally delivered by Party A or Party B) as needed to
ensure that, as so supplemented, such notice is and remains complete and
accurate in all material respects. For the avoidance of doubt, following the
delivery of any Ineligibility Notice, the Hydrocarbons or Receivables subject
thereto shall cease to Eligible Hydrocarbons or Eligible Receivables for all
purposes unless and until such Hydrocarbons or Receivables again constitute
Eligible Hydrocarbons or Eligible Receivables pursuant to the terms hereof.

(b)    Cash Collateral. Party A shall, notwithstanding Section 9-207 of the New
York Uniform Commercial Code, have the right to: (x) sell, pledge,
rehypothecate, assign, invest, use, commingle or otherwise dispose of, or
otherwise use in its business any Cash Collateral it holds, free from any claim
or right of any nature whatsoever of Party B, including any equity or right of
redemption by the Party B and (y) register any Cash Collateral in the name of
Party A or a nominee. For purposes of its obligation to make payments with
respect to Return Amounts and any rights or remedies authorized under this
Agreement or any other Transaction Document,

 

44



--------------------------------------------------------------------------------

Party A shall be deemed to continue to hold all Cash Collateral regardless of
whether Party A has exercised any rights with respect to any posted collateral
pursuant to this Part 12(b). Party B hereby acknowledges and agrees that all
Delivery Amounts paid by Party B shall constitute Collateral for purposes of
this Agreement, the Collateral Agreement and the other Transaction Documents.

(c)    Loss Given Default Collateralization. Within three (3) Business Days
after Party A receives the notice from Party B in which Party B makes the
election contemplated by the second proviso in Part 16(l)(vi), Party B will
deliver cash as margin (any cash held or delivered under this Part 12(c) being
referred to as “Part 12(c) Collateral”) to Party A in an amount equal to the
then-applicable Loss Given Default Estimate. At least five (5) Business Days
prior to the beginning of each calendar quarter, Party A will update the Loss
Given Default Estimate and, within one (1) Business Day prior to the beginning
of the applicable calendar quarter, Party A will return excess Part 12(c)
Collateral or Party B will deliver additional Part 12(c) Collateral such that
Party A holds Part 12(c) Collateral in an amount equal to the then-current Loss
Given Default Estimate. Party A shall have the same rights with respect to Part
12(c) Collateral as it has with respect to Cash Collateral under Part 12(b).
Party B hereby acknowledges and agrees that all Part 12(c) Collateral shall
constitute Collateral for purposes of this Agreement, the Collateral Agreement
and the other Transaction Documents. Part 12(c) Collateral shall not bear
interest. At Party A’s election, Part 12(c) Collateral can be included in any
calculation of a Close-Out Amount or in a Reconciliation Invoice. Part 12(c)
Collateral will be “restricted” and, accordingly, not included in Liquidity.

(d)    Party A shall have the right, from time to time, upon notice to the
Grantors (as defined in the Collateral Agreement), to (1) modify the definitions
of “Eligible Receivables” and “Eligible Hydrocarbons” herein, (2) modify the
definition of “Receivables Advance Rate” in the Fee Letter, (3) alter its Review
Requirements for Prospective Purchase Contacts and any other criteria regarding
its entry into a Party A Purchase Contract, Party B Credit Support Purchase
Contract or Party B LC Purchase Contact and (4) modify other provisions of this
Agreement; provided that, in each case, MLC shall exercise such right in a
commercially reasonable manner in order to address, if adverse to MLC, the
economic or operational effect of, or commercial or operational risks resulting
from, the amendments to the definition of “Collateral” in the Collateral
Agreement effected pursuant to that certain Second Amendment to the Collateral
Agreement.

Part 13 Indemnification

(a)    Party B Duty to Indemnify.

(i)    To the fullest extent permitted by Applicable Laws, Party B shall defend,
indemnify and hold harmless Party A, its Affiliates, and their respective
advisors, agents, attorneys, consultants, contractors, directors, employees,
officers, managers and representatives from and against any Liabilities directly
or indirectly arising out of (i) any breach by Party B (or any other Transaction
Party or Par LLC) of any covenant contained in this Agreement or any other
Transaction Document or made in connection therewith, (ii) any representation or
warranty of Party B (or any other Transaction Party or Par LLC) made in this
Agreement, any other

 

45



--------------------------------------------------------------------------------

Transaction Document or in connection therewith, in each case, proving to be
false or misleading in any material respect (except that any representation or
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects as so qualified), (iii) any failure by
Party B (or any other Transaction Party or Par LLC) to comply with or observe
any Applicable Laws (including Environmental Laws and the failure to obtain or
maintain any Environmental Permits), (iv) the negligence or willful misconduct
of Party B (or any other Transaction Party or Par LLC) or (v) injury, disease or
death of any person, damage to or loss of any property or any fine or penalty,
any of which is caused by Party B (or any other Transaction Party or Par LLC) or
by any such Person’s advisors, agents, attorneys, consultants, contractors,
directors, employees, officers, managers or representatives in the exercise of
any of the rights granted under this Agreement or any other Transaction
Documents, except, in each case under this Part 13(a)(i), to the extent that
such Liabilities were due to any Party A Event.

(ii)    To the fullest extent permitted by Applicable Laws, Party B shall
defend, indemnify and hold harmless Party A, its Affiliates, and their
respective advisors, agents, attorneys, consultants, contractors, directors,
employees, officers, managers and representatives from and against any
Liabilities directly or indirectly arising out of this Agreement (to the extent
not due to a Party A Event), any other Transaction Documents, or Party A’s or
any Counterparty’s performance hereunder or thereunder, in each case to the
extent not resulting from a Party A Event, including, (i) any actual or alleged
failure of any Hydrocarbons delivered pursuant to a Hydrocarbon Contract to
conform to the specifications, quantity and title requirements set forth in such
Hydrocarbon Contract, (ii) any actual or alleged breach by Party A of any
representations or warranties relating to the terms of, or contained in the
general terms and conditions applicable to, any Hydrocarbon Contract, but in
each case excluding any actual or alleged breach by Party A of any such
representations and warranties in respect of organization, powers, due
authorization, enforceability, no conflicts, litigation and compliance with laws
and material agreements that are specific to Party A or (iii) any actual or
alleged breach by any Counterparty or by Party B of any term of any Hydrocarbon
Contract.

(iii)    Without limiting the above-described indemnities, Party B shall defend,
indemnify, reimburse and hold harmless Party A, its Affiliates, and their
respective advisors, agents, attorneys, consultants, contractors, directors,
employees, officers, managers and representatives from and against any
Liabilities (including the costs of any Response, natural resources damages,
personal injury and property damage, civil and criminal fines or penalties, and
defense costs and expenses including reasonable attorneys’ fees and
disbursements) under any applicable Environmental Law (including the Resource
Conservation and Recovery Act, 42 U.S.C. §§6901 et seq., CERCLA, the Oil
Pollution Act, 33 U.S.C. §§2701 et seq, the Clean Water Act, 33 U.S.C. §§1251 et
seq., and any state law equivalents, or any successor statutes thereto)
resulting directly or indirectly from the storage, movement, transportation or
delivery of Hydrocarbons, including from, to, on or through any Infrastructure,
or any spill, leak, seepage or discharge to the environment of Hydrocarbons,
except to the extent that such liability is due to the negligence or willful
misconduct on the part of Party A, its Affiliates or any of their respective
advisors, agents, attorneys, consultants, contractors, directors, employees,
officers, managers or representatives.

 

46



--------------------------------------------------------------------------------

(b)    Party A’s Duty to Indemnify. To the fullest extent permitted by
Applicable Laws Party A shall defend, indemnify and hold harmless the
Transaction Parties, their Affiliates, and their respective advisors, agents,
attorneys, consultants, contractors, directors, employees, officers, managers
and representatives from and against any Liabilities directly or indirectly
arising out of (i) any breach by Party A of any covenant or agreement contained
in this Agreement or any other Transaction Document or made in connection
therewith, (ii) any representation or warranty of Party A made in this
Agreement, any other Transaction Document or in connection therewith, in each
case, proving to be false or misleading in any material respect (except that any
representation or warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects as so qualified),
(iii) any failure by Party A to comply with or observe any Applicable Laws
(including Environmental Laws), (iv) Party A’s negligence or willful misconduct,
or (v) injury, disease, or death of any person, damage to or loss of any
property, or any fine or penalty, any of which is caused by Party A or its
advisors, agents, attorneys, consultants, contractors, directors, employees,
officers, managers or representatives in the exercise of any of the rights
granted under this Agreement or any other Transaction Documents except, in each
case under this Part 13(b), to the extent that such Liabilities were caused by
the gross negligence or willful misconduct on the part of, or any unexcused
failure to perform under any Transaction Document by any Transaction Party or
Par LLC or any of their respective advisors, agents, attorneys, consultants,
contractors, directors, employees, officers, managers or representatives.

Part 14 Additional Representations

Additional Representation will apply. For the purpose of Section 3, each of the
following will constitute an Additional Representation, which will be made by
the party indicated below at the times specified below.

(a)    Representations of Party B. Party B, on behalf of itself and each other
Transaction Party (except as otherwise set forth below), represents and warrants
to Party A (which representations will be deemed to be repeated by each such
Transaction Party on each day of the Intermediation Term):

(i)    No Change. As of the Effective Date, except as may be listed on Exhibit
14(a)(i), since September 30, 2015, there has been no development, circumstance
or event, either individually or in the aggregate, which has had or could
reasonably be expected to have a Material Adverse Effect.

(ii)    Existence; Good Standing. It and each of its Subsidiaries (1) is duly
formed or organized, validly existing and, to the extent relevant under
Applicable Law, in good standing under the laws of the jurisdiction of its
organization or incorporation, (2) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals, to
conduct the business in which it is currently engaged, (3) is duly qualified to
do business, and is in good standing, in each jurisdiction where such
qualification is required (except where a failure to be so qualified could not
reasonably be expected to result in a Material Adverse Effect) and (4) is in
compliance with all Applicable Laws applicable to it except in such instances in
which (A) such requirement of Applicable Law is being contested in good faith by
appropriate proceedings diligently conducted; or (B) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

47



--------------------------------------------------------------------------------

(iii)    Power; Authorization; Enforceable Obligations. It and each of its
Subsidiaries has the power and authority, and the legal right, to make, deliver,
execute and perform this Agreement and the other Transaction Documents to which
it is party, and has taken all necessary action to authorize the execution,
delivery and performance of this Agreement and each such Transaction Document to
which it is a party. This Agreement has been duly executed and delivered by
Party B and constitutes and each other Transaction Document to which any
Transaction Party is a party, when executed and delivered by such Transaction
Party will constitute, the legal, valid and binding obligations of it,
enforceable (except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law) against it in accordance with
their respective terms. No consent or authorization of, filing with, notice to
or other act by or in respect of, any Governmental Authority to which it is
subject is required in connection with the transactions contemplated hereunder
or with the execution, delivery or performance by it or the validity in respect
of or enforceability against it of the Transaction Documents to which it or any
of its Subsidiaries is a party, except those that have been obtained or made and
are in full force and effect and except for filings necessary to perfect or
maintain perfection of the Liens created under the Transaction Documents.

(iv)    No Legal Bar. The execution, delivery and performance of this Agreement
each other Transaction Documents to which it or any of its Subsidiaries is party
(1) will not violate Applicable Law or any order, injunction, writ or decree of
any Governmental Authority applicable to it, any of its Subsidiaries or any of
their respective Property, (2) will not violate or result in a default under any
Material Contract or its constituent documents and (3) will not result in the
creation or imposition of any Liens (other than Permitted Liens) on any
Transaction Party’s properties or revenues pursuant to any such Applicable Law
or Material Contract to which it or any of its Subsidiaries is party.

(v)    No Material Litigation. Except as set forth in Exhibit 14(a)(v), no
action, suit, proceeding, claim, dispute, litigation, investigation or
proceeding of or before any court, arbitrator or Governmental Authority is
pending or, to the Actual Knowledge of such Transaction Party, is threatened
against or affecting, any such Transaction Party or against any of its
properties or revenues (1) with respect to this Agreement or any other
Transaction Document to which it is a party or any of the transactions
contemplated hereby or thereby or (2) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect.

(vi)    No Default. Each Transaction Party is not in default under or with
respect to any Material Contract (including any Potential Event of Default) to
which it is a party such that such default or defaults, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

 

48



--------------------------------------------------------------------------------

(vii)    Taxes. Each Transaction Party has timely filed or caused to be filed
all federal, state and other tax returns and reports required to be filed, and
has timely paid or caused to be paid all federal, state and other taxes (whether
or not shown on a tax return) due and payable by it or any of its property and
all other taxes, fees or other charges imposed on it or any of its property,
income or assets by any Governmental Authority, except (1) such taxes, if any,
as are being contested in good faith by appropriate proceedings and as to which
adequate reserves have been established and maintained on the books and records
of such Transaction Party in accordance with GAAP or (2) to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

(viii)    Accuracy and Completeness of Information. No written factual
information, report or other materials with respect to such Transaction Party
furnished by or on behalf of Party B or any other Transaction Party to Party A,
and no written representation made to Party A, in connection with this Agreement
or delivered hereunder (as modified or supplemented by other information so
furnished), taken as a whole, contains any material misstatement of fact or
omits to state any material fact (with the Knowledge of such Transaction Party,
in the case of any document not furnished by it) necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading in any material respect; provided that, with respect to
projected financial information, each Transaction Party represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

(ix)    Margin Regulations; Investment Company Act.

(1)    No part of the Specified Funds will be used whether directly or
indirectly, for any purpose that entails, directly or indirectly, a violation of
Regulations T, U or X of the Federal Reserve.

(2)    Neither Party B nor any of its Subsidiaries is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

(x)    Collateral Documents; Valid Liens; Hedging Activity.

(1)    The Collateral Documents are effective to create in favor of Party A,
legal, valid and enforceable (except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law)
Liens on, and security interests in, the Collateral to the extent that an
enforceable Lien in such Collateral may be created under any Applicable Law
(including, without limitation, Article 9 of the UCC and the PPSA). The Liens
created by the Collateral Agreement shall constitute perfected Liens on, and
security interests in, all right, title and interest of the grantors in the
Collateral (other than such Collateral in which a security interest cannot be
perfected under the UCC or PPSA as in effect at the relevant time in the
relevant jurisdiction), in each case having priority over all other Liens on the
Collateral except in the case of the (1) Permitted Liens described in
Part 16(a)(i), Part 16(a)(ii), Part 16(a)(v), Part 16(a)(viii), Part 16(a)(x)
and Part 16(a)(xi) and (2) Liens perfected under Applicable Laws only by
possession (including possession of any certificate of title) to the extent
Party A has not obtained or does not maintain possession of such Collateral.

 

49



--------------------------------------------------------------------------------

(2)    All hedging positions taken by Party B and all futures contracts and
other derivative transactions entered into have been entered into in accordance
with Party B’s risk management and trading policies as described in Part 15(q).

(xi)    Solvency. Immediately after giving effect to this Agreement, the other
Transaction Documents and the transactions to occur on or after the Effective
Date contemplated hereby and thereby, Party B and its Subsidiaries, taken as a
whole, are and will be Solvent. Party B does not intend to, nor will it permit
any of its Subsidiaries to, and Party B does not believe that it or any of its
Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing of and amounts of cash to be received by
it or any such Subsidiary and the timing of the amounts of cash to be payable on
or in respect of its Indebtedness or the Indebtedness of any such Subsidiary.

(xii)    Ownership of Collateral; Liens.

(1)    Generally. Each Transaction Party has good title to, a license to or
valid leasehold interests in, all Property material to its business free and
clear of all Liens, except for minor irregularities or deficiencies in title
that, individually or in the aggregate, do not interfere with its ability to
conduct its business as currently conducted or to utilize such Property for its
intended purpose and Permitted Liens. The Property of each Transaction Party,
taken as a whole (x) is in good operating order, condition and repair (ordinary
wear and tear excepted) and (y) constitutes all the Property which is required
for the business and operations of such Transaction Party as presently
conducted.

(2)    No Casualty Event. As of the Effective Date, to the Knowledge of Party B,
no Transaction Party has received any written notice of, nor has any knowledge
of, the occurrence or pendency or contemplation of any material Casualty Event
affecting all or any portion of its property.

(3)    Collateral. To the Actual Knowledge of Party B, no material claim has
been made and remains outstanding that any Transaction Party’s use of any
Collateral does or may violate the rights of any third party.

(xiii)    Employee Benefit Plans. Party B maintains certain employee benefits
plans (the “Employee Benefit Plans”). No other Transaction Party maintains
employee benefit plans. As to any of the Employee Benefit Plans maintained by
Party B:

(1)    each Employee Benefit Plan has been maintained in compliance with its
terms and with the requirements prescribed by the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) and the Code, except where failure to
so comply would not, individually or in the aggregate, have a Material Adverse
Effect;

 

50



--------------------------------------------------------------------------------

(2)    each Employee Benefit Plan which is intended to be qualified under
Section 401(a) of the Code is so qualified and has been so qualified during the
period from its adoption to date, and each trust forming a part thereof is
exempt from federal income tax pursuant to Section 501(a) of the Code;

(3)    all contributions (including all employer contributions and employee
salary reduction contributions) and premiums or other payments that are due have
been paid to each such Employee Benefit Plan when due;

(4)    no asset of Party B is the subject of any lien arising under
Section 302(f) of ERISA or Section 412(n) of the Code; neither Party B nor any
ERISA Affiliate (as defined in ERISA) has been required to post any security
under Section 307 of ERISA or Section 401(a)(29) of the Code; and no fact or
event exists that could reasonably be expected to give rise to any such lien or
requirement to pose any such security;

(5)    the Pension Benefit Guaranty Corporation (“PBGC”) has not instituted
proceedings to terminate any employee pension benefit plan as defined in
Section 3(2) of ERISA that is maintained by Party B or any ERISA Affiliate and
to the Actual Knowledge of Party B, there is no condition that could reasonably
present a material risk that such proceedings will be instituted;

(6)    no Employee Benefit Plan that is maintained by Party B or any ERISA
Affiliate had an accumulated funding deficiency as defined in Section 302 of
ERISA and Section 412 of the Code, whether or not waived, as of the last day of
the most recent fiscal year of the plan ending on or prior to the Effective
Date;

(7)    neither Party B nor any ERISA Affiliate has incurred any liability under
Title IV of ERISA that has not been satisfied (other than liability to the PBGC
for the payment of premiums pursuant to Section 4007 of ERISA), and to the
Actual Knowledge of Party B there is no condition that could reasonably be
expected to result in Party B or an ERISA Affiliate incurring any such liability
other than liability to the PBGC for the payment of premiums pursuant to
Section 4007 of ERISA (which premiums have been paid when due); and

(8)    neither Party B nor any ERISA Affiliate contributes to, nor ever has
contributed to, nor ever has been required to contribute to any multiemployer
plans as defined in Section 3(37) or Section 4001(a)(3) of ERISA, nor has any
liability (including withdrawal liability) under any multiemployer plan.

(xiv)    Financial Information. All financial statements, reports and
information provided by such Transaction Party or Par LLC have been prepared in
accordance with GAAP (except as otherwise expressly noted therein), applied on a
consistent basis and presented fairly and accurately the financial condition of
the entity covered thereby as of such date(s) stated therein and the results of
operations of such entity covered thereby for such periods covered thereby.

(xv)    Material Contracts. No Transaction Party is party to any Material
Contract, except (1) as set forth on Exhibit 14(a)(xv), (2) Hydrocarbon
Contracts required to be disclosed on any Party B Daily Report (solely to the
extent such Hydrocarbon Contracts are timely disclosed thereon) and (3) as
otherwise disclosed to Party A in writing from time to time following the
Effective Date.

 

51



--------------------------------------------------------------------------------

(xvi)    Environmental Matters. Except as set forth on Exhibit 14(a)(xvi), to
Party B’s Knowledge, there are no material environmental conditions in respect
of the ongoing business affairs and operations of any Transaction Party and
Party B has not received nor is aware of: (1) any material complaint, order,
directive, claim, citation or notice from any Governmental Authority; or (2) any
material written communication from any Person concerning the failure by any
Transaction Party (or any Affiliate thereof) to undertake its operations and
activities in compliance with applicable federal and state environmental laws,
regulations and rulings.

(xvii)    Labor Matters. Except as set forth on Exhibit 14(a)(xvii) , there are
currently, and have been within the past five (5) years, no ongoing or, to the
Actual Knowledge of Party B, threatened, strikes, walkouts, slowdowns, work
stoppages or other similar labor difficulty by the employees of any Transaction
Party (or any Affiliate thereof), except for any that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(xviii)    Sanctions. Neither such Transaction Party, Par LLC nor, to the
Knowledge of Party B or Par LLC, any Related Party thereof, (1) is currently the
subject of any Sanctions, (2) is located, organized or residing in any
Designated Jurisdiction, or (3) is or has been (within the previous five
(5) years) engaged in any transaction with any Person who is now or was then the
subject of Sanctions or who is located, organized or residing in any Designated
Jurisdiction. No Specified Funds, use of proceeds herefrom or other transaction
contemplated by this Agreement or any of the other Transaction Documents will
violate any applicable Sanctions.

(xix)    Intellectual Property. Each Transaction Party owns, licenses or
possesses the right to use all of the trademarks, service marks, trade names,
copyrights, patents, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) necessary for the operation of its respective
business, as currently conducted, and such IP Rights do not infringe upon or
violate the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(xx)    Insurance. Party B maintains, and has caused each Subsidiary to
maintain, with financially sound and reputable insurance companies insurance on
all their real and personal property, in such amounts, with such deductibles and
covering such properties and risks as is set forth on Exhibit 13(c).

(xxi)    Subsidiaries; Equity Interests; USOT WA. Except as set forth in Exhibit
14(a)(xxi) or as otherwise disclosed to Party A in writing, (1) Party B has no
Subsidiaries or equity investments, (2) all of the outstanding Equity Interests
in each Transaction Party have been validly issued and are fully paid and
non-assessable and (3) Party B, directly or indirectly, owns all Equity
Interests in each Guarantor (other than Par LLC) free and clear of all Liens
other than Permitted Liens and Par LLC, directly or indirectly, owns all Equity
Interests in Party B. Exhibit 14(a)(xxi), sets forth the ownership of all Equity
Interests of each Transaction Party. Each Transaction Party has provided true
and correct copies of all of its constituent documents to

 

52



--------------------------------------------------------------------------------

Party A, including all amendments thereto, and each such constituent document is
valid and in full force and effect. With respect to Party B’s Subsidiary USOT
WA, LLC (“USOT WA”), USOT WA does not engage in any business activities or have
any assets, property or liabilities other than its ownership of the USOT
Property, and there are no Liens encumbering such assets.

(b)    Further Representations of the Parties. Party A represents to each
Transaction Party, and each Transaction Party represents to Party A (which
representations will be deemed to be repeated on each date on which a
Transaction or Supply Contract (collectively, “Buy/Sell Transactions”) is
entered into) that:

(i)    Relationship Between Parties. Absent a written agreement between the
parties that expressly imposes affirmative obligations to the contrary for such
Buy/Sell Transaction:

(1)    Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Buy/Sell Transaction and as to whether
that Buy/Sell Transaction is appropriate or proper for it based upon its own
judgment and upon advice from such advisors as it has deemed necessary. It is
not relying on any communication (written or oral) of the other party as
investment advice or as a recommendation to enter into that Buy/Sell
Transaction, it being understood that information and explanations related to
the terms and conditions of a Buy/Sell Transaction shall not be considered
investment advice or a recommendation to enter into that Buy/Sell Transaction.
No communication (written or oral) received from the other party will be deemed
to be an assurance or guarantee as to the expected results of that Buy/Sell
Transaction.

(2)    Assessment and Understanding. It is capable of assessing the merits of
and understanding (on its own behalf or through independent professional
advice), and understands and accepts, the terms, conditions and risks of that
Buy/Sell Transaction. It is also capable of assuming, and assumes, the risks of
that Buy/Sell Transaction.

(3)    Status of Parties. The other party is not acting as a fiduciary for or an
advisor to it in respect of that Buy/Sell Transaction.

(ii)    Eligible Contract Participant. It is an “eligible contract participant”
and that each guarantor of its Swap Obligations (as defined below), if any, is
an “eligible contract participant,” as such term is defined in the Commodity
Exchange Act. For purposes of this provision, “Swap Obligation” means an
obligation incurred with respect to a transaction that is a “swap” as defined in
the Section 1a(47) of the Commodity Exchange Act and regulations thereunder.

Part 15 Affirmative Covenants

Party B covenants and agrees that, as of the Effective Date and until the
earlier to occur of the Discharge of Obligations or the Discharge of Lien
Package, unless Party A shall otherwise consent in writing, Party B shall, and
Party B shall cause each other Transaction Party to:

(a)    Financial Statements. Furnish to Party A, in form and substance
satisfactory to Party A:

(i)    as soon as available, but in any event within 120 days after the end of
each fiscal year of

 

53



--------------------------------------------------------------------------------

(1)    Par LLC, Par LLC’s (i) annual consolidated balance sheet and statement of
income, which are internally prepared and included in Par Pacific Holdings,
Inc.’s annual 10-K filing in the section titled “Management’s Discussion and
Analysis of Financial Condition and Results of Operations”, and (ii) annual
consolidated internally prepared statements of changes in stockholders’ equity
and cash flows, setting forth in each case in comparative form the figures for
the previous year; and

(2)    Party B, Party B’s annual consolidated balance sheet and statement of
income, which are internally prepared, setting forth in each case in comparative
form the figures for the previous year;

(ii)    as soon as available, but, in any event, within 90 days of the
commencement of each Transaction Party’s fiscal year and 45 days from the end of
each quarter ending on March 31, June 30 and September 30, a forecast of such
Transaction Party’s consolidated operations, including a forecast for capital
expenditures in the period covered thereby. Any amendment or modification of any
such forecast for capital expenditures by Party B shall be delivered to Party A
within thirty (30) days of its adoption (except that with respect to the 2019
fiscal year, no comparative figures will be required to be presented for the
2018 fiscal year);

(iii)    within sixty (60) days from the end of each quarter ending on March 31,
June 30 and September 30, (A) Par LLC’s internally prepared quarterly,
consolidated balance sheet and statements of income, changes in stockholders’
equity, and cash flows for such quarter, (B) Party B’s internally prepared
quarterly, consolidated balance sheet and statement of income for such quarter
and (C) each Transaction Party’s and Par LLC’s Compliance Certificate (which Par
LLC shall deliver to Party B), as is described in more detail in Part 15(b);

(iv)    with respect to (A) Par LLC’s final quarter in each of its fiscal years,
Party B shall deliver to Party A within ninety (90) days of such quarter’s end
Par LLC’s internally prepared, quarterly, consolidated financial statements
(including the balance sheet and statements of income and retained earnings and
cash flows for such quarter), (B) Party B’s final quarter in each of its fiscal
years, Party B shall deliver to Party A within ninety (90) days of such
quarter’s end Party B’s internally prepared, quarterly, consolidated balance
sheet and statement of income for such quarter and (C) each Transaction Party’s
and Par LLC’s final quarter in each of its fiscal years, Party B shall deliver
to Party A within ninety (90) days of such quarter’s end, as is described in
more detail in Part 15(b), each Transaction Party’s and Par LLC’s Compliance
Certificate (which Par LLC shall deliver to Party B); and

(v)    upon the request of Party A, a written statement from a Responsible
Officer that Party B remains in compliance with its risk management and trading
policies as described in Part 15(q), together with such detail relating thereto
as requested by Party A.

 

54



--------------------------------------------------------------------------------

(b)    Certificates; Other Information. Furnish to Party A, in form and
substance satisfactory to Party A:

(i)    concurrently with each delivery of financial statements pursuant to
Part 15(a), (i) with respect to Part 15(a)(i) only, a certificate of its (or Par
LLC’s, if applicable) independent certified public accountants certifying such
financial statements and stating that in making the examination necessary
therefor no knowledge was obtained of any Event of Default or Potential Event of
Default or, if any such Event of Default or Potential Event of Default shall
exist, stating the nature and status of such event, (ii) with respect to
Part 15(a)(iii) and (a)(iv) only, a duly completed Compliance Certificate of a
Responsible Officer of Party B or, for any Compliance Certificate delivered by
Par LLC, of a Responsible Officer of Par LLC, in each case, stating that, to the
best of such Responsible Officer’s Knowledge (A) each Transaction Party and Par
LLC during such period has observed or performed all of its covenants (including
financial covenants) and other agreements, and satisfied every material
condition, contained in this Agreement and the other Transaction Documents to be
observed, performed or satisfied by it, (B) as of such quarter’s end, there is
no Material Adverse Effect and (C) that such Responsible Officer has no
Knowledge of any Event of Default or Potential Event of Default except as set
forth in such certificate and (iii) a copy of management’s discussion and
analysis with respect to such financial statements, to the extent prepared;
provided however that to the extent no such management discussion and analysis
is prepared with respect to such financial statements, then upon Party A’s
request Party B shall schedule a meeting or conference call with Party B’s chief
financial officer and chief executive officer on which Party B shall verbally
report on such matters and on which Party B shall answer such questions as
Party A may reasonably pose;

(ii)    a written notification as promptly as reasonably possible after the
occurrence of any material changes in the operations, prospects or business
affairs of such Transaction Party or of Par LLC (which, after any such
occurrence in respect of Par LLC, shall be reflected in such a written notice so
delivered by Par LLC to Party A); and

(iii)    promptly, and in any event within five (5) Business Days after receipt
thereof by such Transaction Party or by Par LLC (which, in the case of any such
receipt by Par LLC, shall be delivered by Par LLC to Party A), copies of each
material notice or other correspondence received from any Governmental Authority
concerning any investigation or possible investigation or other inquiry by such
agency regarding any environmental, financial or other material operational
conditions or results, which could reasonably be likely to have or result in a
Material Adverse Effect.

(c)    Maintenance of Property; Insurance; Compliance with Laws; Conduct of
Business.

(i)    (1) Maintain, preserve and protect all property and equipment useful and
necessary in the operation of its business in good working order and condition;
(2) make all necessary repairs thereto and renewals and replacements thereof,
(3) use the prudent standard of care typical in the industry in the operation
and maintenance of its facilities, (4) during the periods set forth therein,
maintain with financially sound and reputable carriers the types and amounts of
insurance set forth on Exhibit 13(c) and such other additional insurance as is
customary for entities in the same industry and (5) cause all such insurance to
name Party A as an additional insured and/or loss

 

55



--------------------------------------------------------------------------------

payee, as appropriate, and use commercially reasonable efforts to cause all such
insurance to provide that no cancellation, change in amount or change in
coverage shall be effective without 30 days’ prior written notice thereof to
Party A.

(ii)    Comply in all respects with the requirements of all Applicable Laws
applicable to it or its Property, except in such instances in which (1) such
requirement of Applicable Law is being contested in good faith by appropriate
proceedings diligently conducted or (2) the failure to comply therewith could
not reasonably be expected to have a Material Adverse Effect.

(iii)    Continue to maintain the nature of such Transaction Party’s business
and operations in substantially the same manner as in effect on the 8th
Amendment Effective Date and after giving effect to the Par Acquisition and
inform Party A, in writing, of any material change in its business operations or
organizational structure promptly on becoming aware thereof.

(d)    Notices. Promptly give notice to Party A (and, in any event, within five
(5) Business Days of, as applicable, such Transaction Party’s or Par LLC’s
Knowledge of the occurrence thereof) of (i) any occurrence of violation or
breach of any representation, warranty or covenant, (ii) any occurrence of any
Potential Event of Default, Event of Default or Termination Event, (iii) any
matter that results in or could reasonably be expected to result in a Material
Adverse Effect, (iv) any material change in accounting policies or financial
reporting practices by such Transaction Party, (v) any occurrence of any
material modification of Party B’s risk management and trading policies or any
trading limits contained therein, (vi) the filing or commencement of, or any
written threat or notice of intention of any Person to file or commence, any
action, suit, litigation or proceeding, whether at law or in equity by or before
any Governmental Authority, (1) against any Transaction Party or Par LLC that,
if adversely determined, could reasonably be expected to result in a Material
Adverse Effect or (2) with respect to any Transaction Document and (vii) any
Lien or claim that has been made or asserted against any material portion of the
Collateral. Each such notice pursuant to this Part 15(d) shall be accompanied by
a certification of a Responsible Officer setting forth in reasonable detail the
circumstances of the occurrence referred to therein and any action taken or
proposed to be taken with respect thereto.

(e)    Periodic Inspection and Review. Permit, during such time as no Potential
Event of Default or Event of Default shall have occurred and be continuing upon
reasonable advance notice, Party A or any other designee of Party A to perform,
or to have an independent inspector acceptable to Party A and Party B perform,
at the reasonable cost and expense of Party B, a periodic due diligence
inspection, test and review (and, where applicable, make copies) of all
Collateral (including, without limitation, all Eligible Hydrocarbons and
Eligible Receivables), Approved Infrastructure, Party B’s books and records,
systems, procedures and risk management and trading limits policies. Such
inspections shall be conducted on a mutually convenient Business Day during
business hours once during each year following the Effective Date, the results
of which shall be reasonably satisfactory to Party A in all material respects;
provided however, Party A or any other designee shall be entitled to perform
additional inspections, tests and reviews of such items on Business Days at any
reasonable time and from time to time, in the sole discretion of Party A, after
the occurrence and during the continuance of a Potential Event of Default or
Event of Default, and such additional inspections shall be at the sole expense
of Party B; provided further that Party A shall be permitted to perform such
additional inspections,

 

56



--------------------------------------------------------------------------------

tests and reviews as it reasonably requests upon reasonable advance notice and
at its own expense. If any such inspection identifies an adverse condition
affecting Approved Infrastructure that is material, then Party A shall so notify
Party B promptly along with any other Persons who own or operate such Approved
Infrastructure and may, in its good faith discretion, elect to require that the
portion of such Infrastructure affected by such material adverse condition cease
to qualify as Approved Infrastructure.

(f)    Use of Proceeds. Use the Specified Funds solely for general corporate and
working capital purposes in the ordinary course of business consistent with past
practice and in no event, whether directly or indirectly, to purchase or carry
margin stock (within the meaning of Regulation U of the Federal Reserve) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose, or for any
unlawful purpose.

(g)    Financial Covenants.

(i)    Minimum Liquidity. Party B shall not permit the aggregate amount of its
Liquidity to be less than the Minimum Liquidity Threshold.

(h)    Hedging Activities. Effective with the execution by all parties of this
Agreement, all hedging activities by, for or on behalf of Party B will be
carried out by Party B itself and all futures accounts and other derivative
transactions shall be maintained in Party B’s name and (i) shall be pledged
under appropriate security agreement(s) to Party A or (ii)(A) shall be
maintained with or cleared by any counterparty with Party A’s prior consent,
which consent shall not be unreasonably withheld or delayed, or (B) entered into
under the Bespoke Hedging Master Agreement.

(i)    Preservation of Existence, Etc. (i) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Applicable Laws
of the jurisdiction of its organization; (ii) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (iii) preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

(j)    Books and Records. (i) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of such Transaction Party and (ii) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over such Transaction
Party.

(k)    Compliance with Environmental Laws; Environmental Permits; Environmental
Reports. In accordance with the standards applicable to a reasonable and prudent
refinery operator in the refining industry, comply, and use commercially
reasonable efforts to cause all lessees, sub-lessees and other persons occupying
Real Property owned, operated or leased by any Transaction

 

57



--------------------------------------------------------------------------------

Party to comply, in all material respects, with all Environmental Laws and
Environmental Permits applicable to its operations and Real Property; obtain,
renew, extend and/or transfer, as applicable, all Environmental Permits
applicable to its operations and Real Property; and conduct any Responses
undertaken by any Transaction Party by, and in accordance with, Environmental
Laws.

(l)    Material Contracts. Perform and observe all the terms and provisions of
each Material Contract to be performed or observed by it, maintain each such
Material Contract in full force and effect, enforce each such Material Contract
in accordance with its terms, in each case except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(m)    Further Assurances. Promptly upon request by Party A (all at Party B’s
expense), (i) correct any material defect or error that may be discovered in any
Transaction Document or in the execution, acknowledgment, filing or recordation
thereof, and (ii) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
documents, agreements, certificates, assurances and other instruments as Party A
may reasonably require from time to time in order to (1) carry out more
effectively the purposes of the Transaction Documents (including, without
limitation, any exercise of remedies thereunder), (2) to the fullest extent
permitted by applicable law, subject any Transaction Party’s properties, assets,
rights or interests to the Liens now or hereafter intended to be covered by any
of the Collateral Documents, (3) perfect and maintain the validity,
effectiveness, perfection and priority of any of the Collateral Documents and
any of the Liens intended to be created thereunder and (4) assure, convey,
grant, assign, transfer, preserve, protect and confirm more effectively unto
Party A the rights granted or now or hereafter intended to be granted to Party A
under any Transaction Document or under any other instrument executed in
connection with any Transaction Document to which any Transaction Party is or is
to be a party. Party B shall furnish to Party A such other documents or
information as Party A may from time to time reasonably request from any
Transaction Party about such Transaction Party, its financial condition, legal
affairs, business operations, assets, insurance coverages, sales, operations,
etc., any notices provided pursuant to Part 15(d) and any other matter relating
to the functioning of this Agreement, its compliance thereof and the Transaction
Parties’ obligations hereunder.

(n)    Information Regarding Collateral. Other than pursuant to the Par
Acquisition, not effect any change (i) in the legal name of any Transaction
Party, (ii) in the location of any Transaction Party’s chief executive office,
(iii) in any Transaction Party’s identity or organizational structure, (iv) in
any Transaction Party’s Federal Taxpayer Identification Number or organizational
identification number, if any, or (v) in any Transaction Party’s jurisdiction of
organization (in each case, including by merging with or into any other entity,
reorganizing, dissolving, liquidating, reorganizing or organizing in any other
jurisdiction), until (A) it shall have given the Party A not less than 30 days’
prior written notice (in the form of certificate signed by a Responsible
Officer), or such lesser notice period agreed to by Party A, of its intention so
to do, clearly describing such change and providing such other information in
connection therewith as Party A may reasonably request and (B) it shall have
taken all action reasonably satisfactory to Party A to maintain the perfection
and priority of the security interest of Party A in the Collateral, if
applicable. Each Transaction Party agrees to promptly provide Party A certified

 

58



--------------------------------------------------------------------------------

Organization Documents reflecting any of the changes described in the preceding
sentence; provided that certified Organization Documents reflecting any changes
described in the preceding sentence effected in connection with the Par
Acquisition shall be provided to Party A on or before the 8th Amendment
Effective Date.

(o)    Additional Collateral; Additional Guarantors.

(i)    Subject to the terms and conditions of any intercreditor agreement then
in effect to which Party A is a party and this Part 15, with respect to any
property acquired after the Effective Date by any Transaction Party that is of
the same type as that included as Collateral and that is intended to be subject
to the Lien created by any of the Collateral Documents but is not so subject,
promptly (and in any event within thirty (30) days after the acquisition thereof
(or such longer period of time as may be permitted by written consent of
Party A)) (i) execute and deliver to Party A such amendments or supplements to
the relevant Collateral Documents or such other documents as Party A shall deem
reasonably necessary or advisable to grant to Party A a Lien on such property
subject to no Liens other than Permitted Liens, and (ii) at the request of
Party A, take all actions necessary to cause such Lien to be duly perfected to
the extent required by such Collateral Document in accordance with Applicable
Law, including the filing of financing statements in such jurisdictions as may
be reasonably requested by Party A. Each Transaction Party shall otherwise take
such actions and execute and/or deliver to Party A such documents as Party A
shall require to confirm the validity, perfection and priority of the Lien of
the Collateral Documents on such after-acquired properties.

(ii)    Subject to the terms and conditions of any intercreditor agreement then
in effect to which Party A is a party, with respect to any person that is or
becomes a Subsidiary after the Effective Date (other than USOT WA), promptly
(and in any event within 30 days after such person becomes a Subsidiary, or such
longer period of time as may be permitted by written consent by Party A) cause
such new Subsidiary (1) to become a “Guarantor” hereunder, by executing a
guarantee substantially in the form attached hereto as Annex B (or executing a
joinder agreement to a Guarantee), (2) to take such steps as are set forth in
Section 8.17 of the Collateral Agreement to become a “Grantor” thereunder and
(3) to take all actions reasonably necessary or advisable in the opinion of
Party A to cause each Lien created by the Collateral Documents to be duly
perfected to the extent required by such Agreement in accordance with Applicable
Law, including the filing of financing statements in such jurisdictions as may
be reasonably requested by Party A.

(iii)    Subject to the terms and conditions of any intercreditor agreement then
in effect to which Party A is a party, with respect to any new Subsidiary
created or acquired after the Effective Date by Party B or any Subsidiary,
promptly cause such new Subsidiary (1) to become a Guarantor hereunder, by
executing a guarantee substantially in the form attached hereto as Annex B (or
executing a joinder agreement to a Guarantee), (2) to take such steps as are set
forth in Section 8.17 of the Collateral Agreement to become a “Grantor”
thereunder, (3) to take such actions reasonably necessary or advisable to grant
to Party A a perfected security interest in the Collateral described in the
Collateral Documents with respect to such new Subsidiary, including the filing
of financing statements in such jurisdictions as may be required by the
Collateral Documents or by law or as may be reasonably requested by Party A, and
(4) if reasonably requested by Party A, deliver to the Party A legal opinions
relating to the matters described above, which opinions shall be in form and
substance reasonably satisfactory to Party A.

 

59



--------------------------------------------------------------------------------

(iv)    Notwithstanding anything in this Agreement or any Collateral Document to
the contrary, in no event shall the Collateral include, and no Transaction Party
shall be required to take any action to create, grant or perfect a security
interest in Excluded Property (as defined in the Collateral Agreement).

(p)    Cash Management.

(i)    On the Effective Date, the “Lockbox Account” shall be the Existing
Payments Account and the “Lockbox Bank” shall be the Existing Payments Account
Bank. Following the Effective Date, Party A and Party B shall cooperate in good
faith to as soon as is reasonably practicable establish an account at Bank of
America, N.A. (the “BANA Account”), execute a Deposit Account Control Agreement
and Transfer Authorization with respect thereto, and take such other steps as
Party A may in its discretion deem necessary or appropriate so as to allow such
account to become the Lockbox Account. Following the completion of the steps
described in the immediately preceding sentence, Party A may by notice to
Party B require that the Lockbox Account be changed to the BANA Account and the
Lockbox Bank be changed to Bank of America, N.A. After such designation, (A) the
parties shall use commercially reasonable efforts to effectuate such
designations (including such steps as may be necessary or appropriate to
appropriately notify Account Debtors and other third parties), (B) Party B shall
cause all funds in the Existing Payments Account to be remitted to the BANA
Account at the end of each day and (C) Party B shall use commercially reasonable
efforts to close or cause the closure of the Existing Payments Account within
sixty (60) days of the date of such designation.

(ii)    Party B shall instruct the Account Debtors to send all payments with
respect thereto to the Lockbox Account, and shall use commercially reasonable
efforts to cause each such Account Debtor to do so. If at any time any
Transaction Party shall receive any payment from any Account Debtor with respect
to any Receivable other than through payment into the Lockbox Account or the
Existing Payments Account, then such Transaction Party shall promptly (and in
any event within three (3) Business Days) remit or cause to be remitted such
payment to the Lockbox Account. All such payments received by any Transaction
Party shall be held by such Transaction Party in trust for the exclusive benefit
of Party A.

(iii)    Party B shall make every effort to provide Party A with access to
Existing Payments Account Bank’s automated data system affording on-line
read-only access to information regarding the Existing Payments Account and any
information confirming a deposit into, a credit to, or a withdrawal from the
Existing Payments Account. In the event that Party B cannot make this access
available, at Party A’s request, Party B shall provide documentation of daily
balances.

(q)    Risk Management and Trading Policies. Party B shall at all times remain
in material compliance with its risk management and trading policies and
maintain the same in full force and effect.

 

60



--------------------------------------------------------------------------------

Part 16 Negative Covenants

Party B covenants and agrees that, as of the Effective Date and until the
earlier to occur of the Discharge of Obligations or the Discharge of Lien
Package, unless Party A shall otherwise consent in writing, Party B shall not,
and Party B shall cause each other Transaction Party to not:

(a)    Limitation on Liens. Create, incur, assume or permit to exist, directly
or indirectly, any Lien upon, or any negative pledge upon, or with respect to
any of its assets, properties or revenues, whether now owned or hereafter
acquired, at any time, except for the following (“Permitted Liens”):

(i)    inchoate Liens for Taxes, assessments or governmental charges or levies
not yet due and payable or delinquent and Liens for Taxes, assessments or
governmental charges or levies, which are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings (or orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
property subject to any such Lien;

(ii)    statutory and common law Liens in respect of landlords’, carriers’,
shippers’, warehousemen’s, mechanics’, materialmen’s, and repairmen’s Liens, or
other like Liens incurred in the ordinary course of business, and are not
overdue for a period of more than thirty (30) days, are secured against or which
are being contested in good faith by appropriate proceedings;

(iii)    (1) Liens created pursuant to the Collateral Documents as security for
the Obligations and any negative pledge under this Agreement and (2) other Liens
securing Indebtedness permitted to be incurred under Part 16(c)(iii);

(iv)    Liens in connection with a financial hedge (or series of financial
hedges) with Party A;

(v)    Liens in the form of pledges and deposits made in the ordinary course of
business consistent with past practice in compliance with workers’ compensation,
unemployment insurance and other social security laws or regulations (other than
Liens imposed by ERISA);

(vi)    Liens in the form of deposits to secure the performance of bids, trade
contracts and leases (other than Indebtedness and financial hedges), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business;

(vii)    Liens in respect of judgments for the payment of money that do not
constitute an Event of Default;

(viii)    Liens in the form of easements, zoning restrictions, rights-of-way and
similar encumbrances affecting real property (including minor title
deficiencies) imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of Party B or any Subsidiary;

 

61



--------------------------------------------------------------------------------

(ix)    Liens on any property or asset of any Transaction Party existing on the
date hereof and set forth in Exhibit 16(a)(ix); provided that (1) such Lien
shall not apply to any other property or asset of Transaction Party and (2) such
Lien shall secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(x)    Liens existing on any property or asset prior to the acquisition thereof
by any Transaction Party or existing on any property or asset of any Person that
becomes a Subsidiary of any Transaction Party after the date hereof prior to the
time such Person becomes such a Subsidiary; provided that (1) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming such a Subsidiary, as the case may be, (2) such Lien shall not
apply to any other property or assets of any Transaction Party and (3) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes such a Subsidiary, as the case may
be, and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(xi)    Liens granted in favor of the Escrow Agent, if any, pursuant to the
Escrow Agreement and Liens granted pursuant to any Deposit Account Control
Agreements in favor of the account bank party thereto;

(xii)    Liens on cash collateral posted to secure Party B’s non-speculative
trading and hedging transactions with or cleared by any counterparty with Party
A’s prior consent, which consent shall not be unreasonably withheld or delayed;
provided that the aggregate amount of cash collateral secured by such Liens
shall not exceed $5,000,000 for any two (2) consecutive Business Day period;

(xiii)    Liens securing Indebtedness permitted to be incurred under
Part 16(c)(iv);

(xiv)    for Par LLC only, Liens on the Collateral (as defined in the ABL Credit
Agreement) securing Indebtedness contemplated by clause (iii) of the definition
of Specified Par LLC Indebtedness;

(xv)    Liens incurred in the ordinary course of business in connection with the
purchase of goods or assets, which Liens arise by operation of law in favor of
the seller of such goods or assets, only attach to such goods or assets and
cease to be in effect upon payment in full of the purchase price for such goods
or assets;

(xvi)    Liens on customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods;

(xvii)     bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by a Transaction Party, in each case granted in the ordinary
course of business in favor of the bank or banks with

 

62



--------------------------------------------------------------------------------

which such accounts are maintained, securing amounts owing to such bank or banks
(1) in respect of customary fees and expenses for the maintenance and operation
of each such account or (2) for the face amount of any checks which have been
credited to any such account but which are subsequently returned unpaid because
of uncollected or insufficient funds;

(xviii)    Liens granted in the ordinary course of business on insurance
policies, proceeds thereof and the unearned portion of insurance premiums with
respect thereto securing the financing of the unpaid cost of the insurance
policies;

(xix)    Liens upon equipment or machinery acquired after the Effective Date and
used in the ordinary course of business of Party B or any of its Subsidiaries to
secure Indebtedness permitted by Part 16(c), provided that, the Lien encumbering
the equipment or machinery so acquired does not encumber any other asset of such
Transaction Party;

(xx)    Liens upon assets of any Transaction Party subject to capital leases to
the extent such capital leases are permitted by Part 16(c)(vii), provided that,
(1) such Liens only serve to secure the payment of Indebtedness arising under
such Capital Lease Obligation and (2) the Liens encumbering the asset giving
rise to such Capital Lease Obligation does not encumber other assets of such
Transaction Party; and

(xxi)    Liens which secure “Pari Passu Notes Lien Indebtedness” (as defined in
the Existing Indenture) issued by Par LLC and, if a co-issuer of such
Indebtedness, Par Petroleum Finance Corp. when the “Secured Leverage Ratio” (as
defined in the Existing Indenture) would be no greater than 2.50 to 1.0, as set
forth in clause (35) of the definition of “Permitted Liens” as defined in the
Existing Indenture and as determined in accordance with the Existing Indenture.

(b)    Limitation on Fundamental Changes. Without the prior written consent of
Party A, enter into any merger, spin-off, consolidation, reorganization,
partnership or amalgamation, or liquidate, wind up or dissolve itself (or suffer
any liquidation or dissolution), convey (including by joint venture or
sale-leaseback transactions) all or any material part of its property, business
or assets (other than Permitted Liens), or permit a material change in its
business lines and/or operations from those in effect on the Effective Date
(whether in one transaction or in a series of transactions).

(c)    Limitation on Additional Indebtedness and Guarantees, etc. Incur, create,
assume or permit to exist, directly or indirectly, any Indebtedness, except:

(i)    [Reserved]

(ii)    Indebtedness under this Agreement and the other Transaction Documents;

(iii)    up to $6,000,000, in the aggregate, of (1) cash collateralized
commercial letters of credit or surety bonds posted in the ordinary course of
business and (2) Party B guarantees of bonds to secure fuel excise tax and
customs bonds;

 

63



--------------------------------------------------------------------------------

(iv)    Indebtedness that is Existing Debt and under any extension, refinancing,
renewal, replacement, defeasance or refunding thereof; provided that (1) the
collateral which secures such extended, refinanced, renewed, replaced, defeased,
or refunded Indebtedness is substantially the same as the collateral securing
the applicable Existing Debt as of the 8th Amendment Effective Date under the
Collateral Trust and Intercreditor Agreement, (2) the final maturity date is no
earlier than the final maturity date as of 8th Amendment Effective Date of the
applicable Existing Debt being extended, refinanced, renewed, replaced, defeased
or refunded and (3) the aggregate principal amount of such Existing Debt (other
than the J. Aron Facility) (plus accrued interest on such Existing Debt and the
amount of all expenses, premiums and make-whole payments incurred in connection
therewith) is not increased, including at the time of any extension,
refinancing, renewal, replacement, defeasance or refunding thereof; provided
further than any extension, refinancing, renewal, replacement, defeasance or
refunding of Existing Debt shall only be permitted if each party thereto has
signed the Collateral Acknowledgement Agreement;

(v)    [Reserved]

(vi)    Indebtedness arising from changes in the classification and accounting
treatment of leases pursuant to GAAP; and

(vii)    (1) capital leases relating to equipment or real estate used in the
business of any Transaction Party, provided that at the time any such capital
lease is entered into, the aggregate remaining Indebtedness under all such
leases then in existence shall not exceed $6,000,000, and (2) capital leases
with respect to catalyst and related metals necessary or useful in the operation
of the Refinery, provided that at the time any such capital lease is entered
into, the aggregate remaining Indebtedness under all such leases then in
existence shall not exceed $4,000,000;

provided that no Transaction Party shall guaranty any Indebtedness other than
(and the Transaction Parties shall affirmatively be permitted to guaranty) (x)
Indebtedness permitted under this Part 16(c) or (y) Specified Par LLC
Indebtedness.

For the avoidance of doubt, nothing in this Part 16(c) shall prohibit Party B
from entering into hedging transactions for the sole purpose of managing its
trading book in the ordinary course of business and consistent with prior
practice and Party B’s risk management and trading policies.

(d)    Capital Stock and Other Securities; Repurchases and Redemptions;
Subordinated Indebtedness. Without the prior written consent of Party A, enter
into any type of transaction that would involve, directly or indirectly, any
repurchases or other redemptions of capital stock or other securities or any
transactions related thereto. Without the prior written consent of Party A,
prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner, or make any other payment, in each case, in
violation of any subordination terms of any Indebtedness.

(e)    Change of Control. Without the prior written consent of Party A, permit
the occurrence of any Change of Control.

 

64



--------------------------------------------------------------------------------

(f)    Changes in Accounting Treatment, etc. Make any material change in (a) its
accounting policies or reporting practices, except as required by GAAP or to
conform to Par Pacific Holdings, Inc.’s existing accounting practices and
policies (provided that such practices and policies are in accordance with GAAP)
or (b) its fiscal year.

(g)    Restrictions on Processing. Undertake the refining of crude oil for any
other Person other than Party B; provided that the foregoing shall not restrict
Party B from storing Hydrocarbons for other Persons on a consolidated basis, or
combining any components or adding any additives to any of the foregoing for
other Persons in each case solely to the extent otherwise permitted by the terms
of Part 10(c), the other terms of this Agreement and the other Transaction
Documents.

(h)    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except (i) Dispositions of obsolete or worn out property,
whether now owned or hereafter acquired, in the ordinary course of business,
(ii) Dispositions of inventory in the ordinary course of business,
(iii) Dispositions of equipment or real property to the extent that (x) such
property is exchanged for credit against the purchase price of similar
replacement property or (y) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property, (iv) any
Transaction Party may lease (as lessee) or license (as licensee) real or
personal property in the ordinary course of business so long as such lease or
license does not create a Capital Lease Obligation except to the extent
permitted under Part 16(c), (v) any Transaction Party may grant licenses or
sublicenses in the ordinary course of business to other Persons not materially
interfering with the conduct of the business of such Transaction Party, (vi) any
Transaction Party may liquidate or otherwise dispose of Cash Equivalents in the
ordinary course of business, in each case for cash at fair market value,
(vii) any Transaction Party may dispose of property and assets to the extent
such property and assets were the subject of a casualty or of condemnation
proceedings upon the occurrence an event that gives rise to the receipt by Party
B or any of its Subsidiaries or any cash insurance proceeds or condemnation
awards payable (1) by reason of theft, loss, physical destruction, damage,
taking or any other similar event with respect to any property or assets of such
Transaction Party or (2) under any policy of insurance maintained by any of
them; provided that in each such case Party B has a Lien on the cash insurance
proceeds or condemnation awards to the extent arising from any property which
constitutes Collateral, (viii) Dispositions of any vehicles in the ordinary
course of business, and (ix) Dispositions of property or assets in transactions
not otherwise permitted by this clause (h) provided that the net proceeds
received from all assets or property sold pursuant to this clause (h) shall not
exceed $5,000,000 in any fiscal year.

(i)    Transactions with Affiliates. Except as provided in Part 16(l), enter
into any transaction of any kind with any Affiliate of Party B, whether or not
in the ordinary course of business, other than (i) on fair and reasonable terms
substantially as favorable to the Transaction Party as would be obtainable by
such Transaction Party at the time in a comparable arm’s length transaction with
a Person other than an Affiliate, or (ii) intercompany transactions between any
Transaction Party and Par LLC or Par Pacific Holdings, Inc. related to tax
sharing, shared corporate offices, payroll and other administrative matters;
provided that such intercompany transactions are reasonable in all material
respects.

 

65



--------------------------------------------------------------------------------

(j)    Deposit Accounts; Transfer Authorizations.

(i)    Establish or maintain any deposit account with any financial institution
other than Bank of America, N.A., except for: (i) Excluded Accounts,
(ii) subject to Part 15(p), the Existing Payments Account and (iii) deposit
accounts which Party A has consented to and which are subject to a deposit
account control agreement in form and substance acceptable to Party A.

(ii)    Revoke (or purport to revoke) any Transfer Authorization.

(iii)    Permit any Transfer Authorization to cease to be in full force and
effect.

(k)    Sanctions. Directly or indirectly, use the proceeds of any Advance or TD
Forward Transaction, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation of any
Sanctions applicable to Party A or any Transaction Party.

(l)    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payments, or incur any obligations (contingent or otherwise) to do
so, or issue or sell any Equity Interests or accept any capital contributions,
except:

(i)    Restricted Payments by Subsidiaries of Party B to a Transaction Party;

(ii)    Restricted Payments by Party B for the payment of expenses of Par
Tacoma, Par LLC and Par Pacific Holdings, Inc. relating to the ownership and
management (including any reasonable allocation of corporate overhead expenses)
of Party B, provided that Restricted Payments under this clause (ii) do not
exceed $1,000,000 per annum;

(iii)    Restricted Payments by Party B for the payment of expenses of Par
Tacoma, Par LLC and Par Pacific Holdings, Inc. relating to the integration of
accounting, IT systems and personnel of Party B, provided that Restricted
Payments under this clause (iii) do not exceed $5,000,000 in the aggregate;

(iv)    Restricted Payments to be used by Par Tacoma and/or its parent entities
and their members or shareholders to make payments related to income taxes
incurred as a result of their ownership of Party B;

(v)    Restricted Payments to be used to make payments when due on up to 50% of
the interest and principal debt obligations of Par LLC and Par Petroleum Finance
Corp. under the Term Loan Agreement (as set forth in the Term Loan Agreement)
but not upon acceleration thereof; and

(vi)    so long as no Potential Event of Default or Event of Default shall have
occurred and be continuing, any other Restricted Payments by Party B to any of
Party B’s shareholders; provided that Party B satisfies the RP Liquidity Test on
a pro forma basis after giving effect to such Restricted Payment; provided
further that, by providing five (5) Business Days’ prior notice, Party B may
permanently revise this clause (vi) by deleting the text of the first proviso
and replacing it with “provided that Party B maintain the Part 12(c) Collateral
as required by Part 12(c)”.

 

66



--------------------------------------------------------------------------------

(m)    Investments. Make or hold any Investments, except:

(i)    Investments held by it in the form of Cash Equivalents;

(ii)    Investments in Party B and its Subsidiaries; and

(iii)    so long as (1) no Potential Event of Default or Event of Default shall
have occurred and be continuing, and (2) Party B satisfies the RP Liquidity
Test, any other Investment, loan or advance (other than acquisitions).

(n)    Intermediation Agreements. Enter into or perform under, or permit any
other Transaction Party to enter into or perform under, any Intermediation
Agreement other than: (i) this Agreement and (ii) any other Intermediation
Agreement with Party A or any Affiliate thereof.

(o)    Constituent Documents. Amend or modify any of its constituent documents
without the prior written consent of Party A, other than immaterial or
administrative changes which are not, individually or in the aggregate,
materially adverse to Party A.

(p)    Limited Activities. With respect to USOT WA, engage in any business
activities or have any assets, property or liabilities other than its ownership
or sale of the USOT Property.

Part 17 [Reserved]

Part 18 Step-Out

(a)    Wind-Down Period; Further Assurances. During the Wind-Down Period,
Party A shall to the extent requested by Party B use good faith commercially
reasonable efforts to facilitate (x) the assignment, novation or termination,
effective no later than the Intermediation Termination Date, of any or all of
the Party A Purchase Contracts outstanding at such time (and upon any such
assignment, novation or termination, the corresponding Supply Contract shall be
terminated), (y) the termination of any letter of credit issued by the Issuing
Bank in connection with any Party B LC Purchase Contract, or the replacement
thereof with a letter of credit not issued by the Issuing Bank, in each case
effective no later than the Intermediation Termination Date or (z) the
amendment, assignment, novation or termination, in each case no later than the
Intermediation Termination Date, of any or all of the Party B Credit Support
Purchase Contracts so as to remove all Party A and Party A Guarantor obligations
thereunder. During the Wind-Down Period, all parties hereto shall cooperate in
good faith to facilitate an orderly wind-down and termination of this Agreement,
the Hydrocarbon Contracts and the other Transaction Documents; provided,
however, that if ten (10) days prior to the Intermediation Termination Date,
Party B gives Party A written notice that Party B does not desire to terminate
any Cash Management Agreement in connection with the termination of this
Agreement, this Part 18(a) shall not require the parties hereto to cooperate to
terminate such Cash Management Agreement or the Collateral Agreement. Following
the Intermediation Termination Date, subject to the

 

67



--------------------------------------------------------------------------------

terms of this Agreement, all parties hereto shall use good faith commercially
reasonable efforts to take, or cause to be taken, all action and to do, or cause
to be done, all things the other may reasonably request to effectuate this
Part 18. For the avoidance of doubt, this Part 18(a) shall not be construed to
in any way limit the respective rights of Party A and Party B under any other
provision of this Agreement or any other Transaction Document, including
Part 15(k).

(b)    Supply Contracts; Advances.

(i)    Subject to Part 18(d), on the Intermediation Termination Date, (i) all
amounts owed by Party B to Party A under any Supply Contract outstanding on the
Intermediation Termination Date shall become immediately due and payable
(including amounts otherwise not yet due, but excluding any amounts for which
Party A has been prepaid), (ii) Party B shall be obligated to pay to Party A the
CS Purchase Contract Costs for each Party B Credit Support Purchase Contract
(and if Party B makes payment of such CS Purchase Contract Costs with respect to
any Party B Credit Support Purchase Contract, Party A shall perform on behalf of
Party B under such Party B Credit Support Purchase Contract), (iii) Party B
shall be obligated to pay to Party A an amount equal to the undrawn face amount
of all Purchase Contract LCs and (iv) Party B shall be obligated to repay in
full all outstanding Advances. If at the time that Party A prepares the Step-Out
Invoice, the pricing period with respect to any Hydrocarbon Contract referred to
in the immediately preceding sentence has not yet concluded, then Party A shall
include on the Step-Out Invoice Party A’s good faith estimate (based on best
then-available information) of Party B’s payment obligations with respect
thereto. To the extent that the pricing period for such Hydrocarbon Contract has
commenced but not yet concluded, such estimate shall be made by extrapolating
pricing information available for that portion of the pricing period which has
already run.

(ii)    Subject to Part 18(d), each TD Forward Transaction that has a delivery
date other than on the applicable Intermediation Termination Date shall be
terminated as of the applicable Intermediation Termination Date, and a Close-out
Amount shall be calculated with respect thereto by Party A. Solely for purposes
of such calculations, each such TD Forward Transaction shall be deemed a
Terminated Transaction, Party A shall be deemed the Determining Party, the
“Early Termination Date” referenced for purposes of such calculations shall be
the applicable Intermediation Termination Date and no effect shall be given to
the amendments that Part 1(h) of this Schedule makes to the “Close-out Amount”
definition.

(c)    Step-Out Invoice. On the Business Day immediately prior to the
Intermediation Termination Date, Party A shall prepare and deliver to Party B a
“Step-Out Invoice” which shall set forth without duplication (i) the amounts
described in Part 18(b), (ii) all amounts owed with respect to the TD Forward
Transactions (pursuant to the terms of Part 18(b)), (iii) Party A’s good faith
estimate (based on best then-available information) of the Invoice Amounts
applicable to all Invoice Periods, Payments Periods and other applicable periods
of time through and including the Intermediation Termination Date for which no
Invoice has been delivered (including any such amounts with respect to the final
calendar month of the Intermediation Term which would otherwise appear on a
Monthly Invoice) and (iv) Party A’s good faith estimate (based on best
then-available information) of all other amounts to be owed to or paid by
Party A and Party B on and after the Intermediation Termination Date in
connection with settlement of obligations for

 

68



--------------------------------------------------------------------------------

periods through and including the Intermediation Termination Date, under this
Agreement and the other Transaction Documents, in each case solely to the extent
permitted to (or required to) be invoiced to (or paid to) Party A and Party B
hereunder (“Post-Termination Step-Out Costs”). In preparing such Step-Out
Invoice, Party A shall credit to Party B the remaining Sourcing Credit. No
separate Daily Invoice or Monthly Invoice shall be delivered on such Business
Day, nor shall any Daily Invoice or Monthly Invoice be delivered on any
subsequent day. Notwithstanding anything to the contrary in the foregoing, the
Step-Out Invoice shall not include any Settlement Amount, Sourcing Payment,
Supply Contract Amount, newly executed TD Forward Transaction, Return Amount or
Delivery Amount, nor shall it include any Advances by Party A to Party B
(including Sourcing Advances), and no Advances will be made on or after the day
on which the Step-Out Invoice is delivered.

(d)    Subsequent True-Up. Each party hereto acknowledges and agrees that
certain amounts set forth in the Step-Out Invoice will necessarily represent
good faith estimates of Party A (each such estimate to be based on best
then-available information). The Parties further acknowledge and agree that the
Step-Out Invoice may contain certain inadvertent errors or omissions. Pursuant
to Part 6(f), the parties shall have the right to true-ups or corrections to the
amounts required by this Agreement.

(e)    Payment. All owing amounts reflected on the Step-Out Invoice shall be
paid by the owing Party to the other Party on the Intermediation Termination
Date (subject, for the avoidance of doubt, to Part 11(l)). For purposes of
satisfying such payment obligations, Party B may (but shall not be obligated to)
direct Party A to apply some or all of the Cash Collateral toward satisfaction
of amounts owed by Party B (which application shall be deemed a Return Amount).

(f)    Lien Release.

(i)    Following the Discharge of Lien Package, Party A shall promptly (x) take
such actions as Party B may reasonably request to release all Party A Liens on
the Collateral, (y) transfer to Party B all Cash Collateral then held by Party A
(to the extent not already applied toward amounts owed by Party B to Party A)
and (z) if Party A has delivered an Activation Notice (as defined in the
Collateral Agreement) with respect to the Lockbox Bank which Activation Notice
remains in full force and effect, irrevocably direct the Lockbox Bank to
transfer all amounts in the Lockbox Account at such time or thereafter to such
account as Party B may designate in writing to Party A.

(ii)    In connection with the Intermediation Termination Date, Party A shall
review any provision of letters of credit or cash proposed by Party B to satisfy
the requirements of clause (iii) of the definition of “Discharge of Lien
Package”, and following completion of such review, Party A shall advise Party B
as to whether such letters of credit or cash satisfy clause (iii) of the
definition of “Discharge of Lien Package” or the reasons for any failure to so
satisfy, and will accept provision of letters of credit or cash proposed by
Party B that satisfies the requirements of clause (iii) of the definition of
“Discharge of Lien Package”, including being in the required amount as
determined by Party A.

 

69



--------------------------------------------------------------------------------

(g)    Letter of Credit Default. Upon the occurrence of a Letter of Credit
Default with respect to any Eligible Letter of Credit posted by Party B
hereunder (such letter of credit, an “Ineligible Credit”), Party B shall deliver
to Party A on or before the first (1st) Business Day after written demand
therefor, a substitute Eligible Letter of Credit having a face amount equal to
the remaining undrawn face amount of the Ineligible Credit and having the same
or later maturity date as the Ineligible Letter of Credit that is being
replaced.

(h)    Termination. Following (1) the conclusion of the wind-down process
described in this Part 18, including invoicing and payment of true-ups with
respect to all amounts estimated on the Step-Out Invoice, (2) conclusion of the
reconciliation process described in Part 6(f) (including payment in full of all
amounts reflected on the Reconciliation Invoice) and (3) the Discharge of
Obligations, the obligations of the parties under the Agreement shall terminate.

Part 19 Conditions Precedent; Post-Closing Obligations

(a)    Conditions Precedent. The obligations of Party A to enter into the TD
Forward Transactions contemplated by Part 9(a)(i) and the other obligations of
Party A under this Agreement on the Effective Date are subject to the
satisfaction of the following conditions precedent:

(i)    Effective Date Documents. This Agreement and each other Effective Date
Document (together with customary deliverables required thereunder) shall have
been duly executed and delivered by each party thereto. All conditions precedent
to the effectiveness of each other Effective Date Document shall have been duly
satisfied or waived, other than any such condition precedent to be satisfied
upon the effectiveness hereof.

(ii)    Corporate Documents; Opinions. Party A shall have received, with respect
to each Transaction Party:

(1)    a secretary’s certificate of such Transaction party, dated the Effective
Date, certifying (A) that attached thereto are true and complete copies of
(x) its constituent documents, certified as of a recent date by (if applicable)
the Secretary of State of the state of its organization and (y) duly adopted
resolutions authorizing its execution, delivery and performance of the Effective
Date Documents to which it is party and, in the case of Party B, the Obligations
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect and (B) as to the incumbency and
specimen signature of each officer executing any Effective Date Document or any
other document delivered in connection herewith or therewith on behalf of such
Transaction Party (together with a certificate of another officer as to the
incumbency and specimen signature of the secretary or assistant secretary
executing the certificate in this sub-clause (1)); and

(2)    a certificate as to the good standing of each Transaction Party (in
so-called “long-form” if available) as of a recent date, from such Secretary of
State (or other applicable Governmental Authority).

 

70



--------------------------------------------------------------------------------

(iii)    Opinions of Counsel. Party A shall have received favorable written
opinions of Sidley Austin LLP and PPA Law Group, PLLC, special counsels for the
Transaction Parties (x) dated the Effective Date and (y) addressed to and in
form and substance reasonably satisfactory to Party A.

(iv)    Solvency Certificate. Party A shall have received a solvency certificate
in the form attached as Annex C, dated the Effective Date and signed by the
chief financial officer or chief executive officer of Party B.

(v)    Fees. Party B shall have paid or reimbursed Party A for all reasonable
and documented out-of-pocket legal fees and expenses (including the reasonable
and documented out-of-pocket legal fees and expenses of Stroock & Stroock &
Lavan LLP, counsel to Party A) incurred by Party A on or after January 6, 2016,
in connection with the due diligence investigation, travel expenses,
preparation, negotiation, execution, delivery and administration of this
Agreement, the other Effective Date Documents, those of the Collateral Documents
which are executed or take effect on or about the date hereof or the Effective
Date and any filings contemplated by the foregoing.

(vi)    Personal Property Requirements. Party A shall have received:

(1)    with respect to each Transaction Party, UCC financing statements in
appropriate form for filing under the UCC and such other documents under
Applicable Law in Delaware (with respect to Party A) and Washington (with
respect to McChord Pipeline Co.), in the reasonable opinion of Party A, to
perfect the Liens created, or purported to be created, by the Collateral
Documents;

(2)    with respect to each Transaction Party, certified copies of UCC, PPSA,
tax and judgment lien searches, bankruptcy and pending lawsuit searches or
equivalent reports or searches, each of a recent date listing all effective
financing statements, lien notices or comparable documents that name it as
debtor and that are filed in those state, province and county jurisdictions in
which it is organized or maintains its principal place of business, and such
other searches that are required by the Perfection Certificate with respect to
it or that Party A deems necessary or appropriate, none of which encumber, or
reflect a Lien on, the Collateral covered or intended to be covered by the
Collateral Documents (other than, solely in respect of the Collateral, Permitted
Liens on such Collateral or any other Liens acceptable to Party A);

(3)    with respect to each Transaction Party, PPSA financing statements in
appropriate form for filing and such other documents under Applicable Law in
Alberta, British Columbia, Manitoba, Newfoundland, Ontario and Saskatchewan, in
the reasonable opinion of Party A to perfect the Liens created, or purported to
be created, by the Collateral Documents;

(4)    with respect to each Transaction Party, evidence acceptable to Party A of
payment or arrangements for payment of all applicable recording taxes, fees,
charges, costs and expenses required for the recording of the Collateral
Documents.

 

71



--------------------------------------------------------------------------------

(vii)    KYC/AML/Anti-Terrorism Laws. Party A shall have received all
documentation and other information required by all regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the PATRIOT Act, with respect to each Transaction
Party that are obligors under the Effective Date Documents, in each case, in
form and substance satisfactory to Party A.

(viii)    Third Party Consent Agreements. Each owner or lessor (other than
Party B) of Approved Infrastructure (other than vessels and barges) shall have
delivered an executed Third Party Consent Agreement with respect to such
Approved Infrastructure.

(ix)    Material Approvals. All material Governmental Authority and, except as
set forth on Exhibit 19(a)(ix), all material third-party licenses,
registrations, permits, consents and approvals necessary in connection with this
Agreement, the Effective Date Documents and the transactions hereunder and
thereunder shall have been obtained (without the imposition of any conditions
that would materially impair the rights, or materially increase the liabilities
or obligations, of Party A, without its prior consent (such consent not to be
unreasonably withheld, conditioned or delayed)) and no Applicable Laws are then
in effect that materially restrain or prevent this Agreement, the Effective Date
Documents and the transactions hereunder and thereunder or impose conditions
that materially impair the rights, or materially increase the liabilities or
obligations, of Party A, without the prior consent of Party A (such consent not
to be unreasonably withheld, conditioned or delayed).

(x)    No Action or Proceeding. No action or proceeding shall have been
instituted nor shall any action by a Governmental Authority be threatened in
writing, nor shall any order, judgment or decree have been issued by any
Governmental Authority as of the Effective Date to set aside, restrain, enjoin,
prevent or impose adverse conditions on the transactions and performance of the
obligations contemplated by this Agreement and the other Effective Date
Documents;

(xi)    Performance of Obligations. Party B shall have fully performed all
obligations required to be performed by it on or prior to the Effective Date
pursuant to this Agreement, the Effective Date Documents and the transactions
hereunder and thereunder.

(xii)    Outstanding Indebtedness. After giving effect to this Agreement, the
other Effective Date Documents and the transactions hereunder and thereunder,
the Transaction Parties shall have no outstanding Indebtedness or preferred
stock other than as expressly permitted under this Agreement and the other
Effective Date Documents.

(xiii)    Insurance. Party A shall have received evidence reasonably
satisfactory to it that each Transaction Party has complied with the
requirements of Part 15(c)(i).

(xiv)    Approved Infrastructure. Party A’s completion and satisfaction with the
results of its legal and due diligence inspection of the Infrastructure listed
in Exhibit 10(a) as Approved Infrastructure as of the Effective Date (other than
any such listed Infrastructure identified on Exhibit 10(a) as “Conditionally
Approved Infrastructure”). Party A, Party B and each applicable owner or
operator of Effective Date Approved Infrastructure shall have agreed to
reporting arrangements reasonably acceptable to Party A (which reporting
arrangements are set

 

72



--------------------------------------------------------------------------------

forth on Exhibit 7(e)). None of such Effective Date Approved Infrastructure
shall have been affected by loss, damage or other circumstance (whether or not
covered by insurance) that will or could reasonably be expected to prevent or
hinder the transport of Hydrocarbons to the Refinery, the receipt of
Hydrocarbons at the Refinery, the processing of Hydrocarbons at the Refinery,
the storage of Hydrocarbons at the Refinery or the delivery of Hydrocarbons from
the Refinery for transport to delivery points for sales to customers, in each
case as determined by Party A in its sole discretion.

(xv)    Material Adverse Effect. Since September 30, 2015, no event,
development, circumstance or other matter affecting Party B, any Transaction
Party, the Refinery, or any other Approved Infrastructure or the transactions
contemplated under this Agreement and the other Effective Date Documents has
occurred that will or could reasonably be expected to result in a Material
Adverse Effect, in each case as determined by Party A in its reasonable
discretion.

(xvi)    Representations and Warranties. All of the representations and
warranties of each Transaction Entity shall be true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects as so qualified) on and as of the Effective Date with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date.

(xvii)    Officers’ Certificate. Party A shall have received a certificate,
dated the Effective Date and signed by the chief executive officer and the chief
financial officer of Party B, which certificate shall (1) confirm compliance
with the conditions precedent set forth in this Part 19(a), and (2) certify as
to the quantities of Hydrocarbons and Receivables which shall, as of the
Effective Date, constitute Eligible Hydrocarbons and Eligible Receivables,
respectively.

(xviii)    Risk Management and Trading Policies. Party A shall have received a
copy of Party B’s risk management and trading policies in effect as of the
Effective Date, certified as true and complete and in full force and effect.

(xix)    Event of Default. No event of default (as such term is defined in any
of the Effective Date Documents) shall have occurred and be continuing nor shall
any such event occur after giving effect to the Transactions and the other
transactions occurring on the Effective Date as contemplated by the Effective
Date Documents.

(xx)    Party A Lien. Upon the effectiveness of the Effective Date Documents,
and the filing of any UCC filings to be made in connection therewith, Party A
shall have a valid and perfected first lien on and security interest in the
right, title and interest in all assets of the Transaction Parties contemplated
to constitute collateral pursuant to the Effective Date Documents, on the basis
and with the priority set forth in the Effective Date Documents.

(xxi)    Payoff Letter; Lien Release. Party A shall have received written
confirmation that (i) all UCC filings in favor of the creditors under the
Existing Credit Agreement have been authorized for termination and that
applicable termination statements shall be submitted for filing upon the
Effective Date, (ii) any mortgages in favor of the such creditors have been
authorized

 

73



--------------------------------------------------------------------------------

for release and that applicable mortgage releases shall be submitted for filing
upon the Effective Date, (iii) the deposit account control agreement with
respect to the Existing Payments Account that relates to the Existing Credit
Agreement shall have been terminated and (iv) all liens in favor of such
creditors have been terminated or will be terminated upon proper filing.

(xxii)    Reporting Systems; Operational Systems. There shall exist policies and
procedures, and Party A and Party B shall have completed such testing, as are in
each case sufficient to ensure compliance by Party B with its reporting and
operating obligations under this Agreement and the other Transaction Documents,
such that Party A can fulfill all of its obligations (reporting, operational or
otherwise) thereunder.

(xxiii)    Stay Protocol. Party B shall have provided Party A with evidence that
Party B has adhered to the ISDA 2018 US Resolution Stay Protocol.

(b)    Post-Closing Obligations.

(i)    Conditionally Approved Infrastructure. Party A shall use commercially
reasonable effort to complete legal and physical due diligence with respect to
the Conditionally Approved Infrastructure as soon as is reasonably practicable
following the Effective Date, and Party B shall use commercially reasonable
efforts to facilitate timely completion of such due diligence. If, in the course
of such due diligence, Party A identifies any adverse condition affecting any
such Conditionally Approved Infrastructure, then Party A shall so notify Party B
promptly along with any other Persons who own or operate such Conditionally
Approved Infrastructure and may, in its sole discretion, elect to require that
the portion of such Conditionally Approved Infrastructure affected by such
adverse condition cease to qualify as Approved Infrastructure until such time as
such adverse condition is corrected. Upon Party A’s completion to its
satisfaction of such due diligence, together with completion to Party A’s
satisfaction of such additional steps as may be necessary or appropriate to
address any adverse condition affecting any such Conditionally Approved
Infrastructure, Party A shall so notify Party B. Upon delivery of such notice by
Party A to Party B, the Conditionally Approved Infrastructure shall cease to be
Conditionally Approved Infrastructure (but shall continue to constitute Approved
Infrastructure), and Exhibit 10(a) shall with no further action by any party be
deemed amended accordingly.

(ii)    [Reserved]

 

74



--------------------------------------------------------------------------------

Part 20 Additional Definitions

(a)    Section 14 is hereby amended to add the following additional definitions:

“ABL Credit Agreement” means the Loan and Security Agreement dated as of
December 21, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified as of the 8th Amendment Effective Date), among Par Petroleum,
LLC, the other borrowers party thereto, the guarantors party thereto, Bank of
America, N.A., as administrative agent and collateral agent, the banks and other
financial institutions party thereto.

“Actual Knowledge” or similar terms: when applied to the Party B, the actual
knowledge of a Responsible Officer.

“Account Debtor” has the meaning ascribed thereto in the Collateral Agreement.

“Additional TD Forward Delivery Transaction” means each TD Forward Delivery
Transaction, other than the TD Forward Delivery Transactions entered into on the
Effective Date.

“Additional TD Forward Request” has the meaning set forth in Part 9(a)(ii)(3).

“Additional TD Forward Return Transaction” means each TD Forward Return
Transaction, other than the TD Forward Return Transactions entered into on the
Effective Date.

“Additional TD Forward Transactions” means, collectively, the Additional TD
Forward Delivery Transactions and the Additional TD Forward Return Transactions.

“Advance” means, collectively, the Receivables Advances, the Crack Advances, the
Sourcing Advances, the Early Pay Advances and each other advance identified as
an “Advance” made by Party A to Party B in accordance herewith.

“Applicable Condition” means the occurrence and continuance of any of: (i) any
Event of Default or Potential Event of Default with respect to Party B or
(ii) any non-performance by Party A under this Agreement, any Hydrocarbon
Contract, or any other Transaction Document that arises out of any
(x) unavailability of working capacity of Infrastructure, (y) excused or
unexcused failure by a Counterparty or other third party to pay or perform under
any Party A Purchase Contract, Party B Purchase Contract, Party B Credit Support
Purchase Contract, Party B LC Purchase Contract or other contract or arrangement
related to deliveries thereunder or entered into in connection with this
Agreement, the other Transaction Documents or the transaction contemplated
thereby (that is not a delegation of obligations) or (z) excused or unexcused
failure by any Transaction Party or Par LLC to perform under any Transaction
Document.

“Applicable Curves” has the meaning set forth in Attachment 6.

“Applicable Curve Expiry Date” has the meaning set forth in Attachment 6.

“Applicable Differential” means, for each Hydrocarbon Group, the differential
specified for such Hydrocarbon Group on Attachment 1, as modified from time to
time as per Part 7(h) (which modifications, for the avoidance of doubt, need not
(and are not anticipated to) take the form of formal amendments to Attachment
1).

 

75



--------------------------------------------------------------------------------

“Applicable Index” means, for each Hydrocarbon Group, the index specified for
such Hydrocarbon Group on Attachment 1, as modified from time to time as per
Part 7(h) (which modifications, for the avoidance of doubt, need not (and are
not anticipated to) take the form of formal amendments to Attachment 1).

“Applicable Laws” means all valid constitutions, statutes, laws (including
common law), treaties, codes, regulations, ordinances, licenses, orders,
directives, decrees, rules, rulings, decisions, judgments, policies, legally
binding requirements, restrictions, writs, injunctions, permits or compliance
requirements and any judicial or administrative decisions or interpretations of
any Governmental Authority having jurisdiction over any transaction or matter
contemplated in this Agreement, including any rights or obligations established
hereunder.

“Approved Infrastructure” has the meaning set forth in Part 10(a).

“Approved Jurisdictions” means each jurisdiction identified as such on Exhibit
7(i), as such Exhibit may be modified from time to time as per Part 7(i).

“Automatic Early Pay Advance Notice” has the meaning set forth in
Part 11(g)(ii).

“Automatic Early Pay Advances” has the meaning set forth in Part 11(g)(ii).

“Available Receivables Amount” means, at any time, the amount, if positive,
equal to (1) the product of the aggregate amount of the Eligible Receivables and
the Advance Rate minus (2) the Total Receivables Advance Amount, in each case,
at such time.

“BAC” means Bank of America Corporation.

“BANA Account” has the meaning set forth in Part 15(p)(i).

“Bankruptcy Code” means Title 11 of the United States Code or any other
insolvency laws.

“Barrel” means forty-two (42) U.S. gallons measured at a temperature of sixty
degrees Fahrenheit (60°F) and an absolute pressure of 29.92 inches of mercury.

“Bespoke Hedging Master Agreement” means that certain Bespoke Hedging ISDA 2002
Master Agreement between the Parties, dated as of the date hereof, including the
schedule, exhibits and annexes thereto and the transactions thereunder, as
amended, restated, supplemented, replaced or otherwise modified from time to
time.

“Business Day” means any day that is not a Saturday or Sunday in the United
States or a day on which banking institutions chartered by the State of New York
or the United States are required or authorized to be closed.

“Buy/Sell Transactions” has the meaning set forth in Part 14(a)(xxi).

 

76



--------------------------------------------------------------------------------

“Capital Assets” shall mean, with respect to any person, all equipment, fixed
assets and Real Property or improvements of such person, or replacements or
substitutions therefor or additions thereto, that, in accordance with GAAP, have
been or should be reflected as additions to property, plant or equipment on the
balance sheet of such person.

“Capital Expenditures” shall mean, for any period, without duplication, all cash
expenditures made directly or indirectly by the Transaction Parties during such
period for Capital Assets as determined in accordance with GAAP, but excluding:
(i) proceeds of insurance settlements, condemnation awards and other settlements
in respect of lost, destroyed, damaged or condemned assets, equipment or other
property to the extent such expenditures are made to replace or repair such
lost, destroyed, damaged or condemned assets, equipment or other property or
otherwise to acquire, maintain, develop, construct, improve, upgrade or repair
assets or properties useful in the business of the Transaction Parties and
(ii) any leases that as of the date hereof qualify as operating leases under
GAAP (whether or not such leases are required to be accounted for as capital
leases under GAAP after the date hereof). For purposes of this definition, the
purchase price of equipment or other fixed assets that are purchased
simultaneously with the trade-in of existing assets shall be included in Capital
Expenditures only to the extent of the gross amount by which such purchase price
exceeds the credit granted by the seller of such assets for the assets being
traded in at such time.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Collateral” means the sum of all Delivery Amounts paid to Party A less the
sum of all Return Amounts paid by Party A.

“Cash Equivalents” means (a) securities with maturities of 90 days or less from
the date of acquisition issued or fully guaranteed or insured by the United
States or by an instrumentality or agency of the United States, (b) certificates
of deposit and eurodollar time deposits with maturities of 90 days or less from
the date of acquisition and overnight deposits of any commercial bank rated at
least A-1 or the equivalent thereof by S&P, P-1 or the equivalent thereof by
Moody’s or F-1 or the equivalent thereof by Fitch, (c) repurchase obligations of
any commercial bank satisfying the requirements of clause (b) of this
definition, having a term of not more than seven days with respect to securities
issued or fully guaranteed or insured by the United States, (d) commercial paper
of a U.S. domestic issuer rated at least A-1 or the equivalent thereof by S&P or
P-1 or the equivalent thereof by Moody’s and in either case maturing within 90
days after the day of acquisition, (e) securities with maturities of 90 days or
less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory, the securities of
which state, commonwealth, territory, political subdivision or taxing authority
(as the case may be) are rated at least A by S&P or A2 by Moody’s,
(f) securities with maturities of 90 days or less from the date of acquisition
backed by standby letters of credit

 

77



--------------------------------------------------------------------------------

issued by any commercial bank satisfying the requirements of clause (b) of this
definition or (g) shares of money market mutual or similar funds which invest
primarily in assets satisfying the requirements of clauses (a) through (f) of
this definition.

“Cash Management Agreement” has the meaning ascribed thereto in the Collateral
Agreement.

“Cash Settlement Election” has the meaning set forth in Part 9(b).

“Cash Settlement Election Right” has the meaning set forth in Part 9(b).

“Casualty Event” means any involuntary loss of title, any involuntary loss of,
damage to or any destruction of, or any condemnation or other taking (including
by any Governmental Authority, and including by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or eminent domain proceeding) of, any
property of any Transaction Party, in each case, whether or not covered by
insurance. “Casualty Event” shall include but not be limited to any taking of
all or any part of any Real Property of any Transaction Party, in or by
condemnation or other eminent domain proceedings pursuant to Applicable Law, or
by reason of the temporary requisition of the use or occupancy of all or any
part of any Real Property of any Person or any part thereof by any Governmental
Authority, civil or military, or any settlement in lieu thereof.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq. and all implementing
regulations.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking into effect of any Applicable Laws,
(ii) any change in Applicable Laws or in the administration, interpretation or
application thereof by any Governmental Authority, (iii) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided, that notwithstanding anything herein to
the contrary, the following shall each be deemed a “Change in Law”, regardless
of the date enacted, adopted, issued or implemented: (x) all requests, rules,
guidelines and directives promulgated pursuant to Basel III by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or Canadian regulatory
authorities and (y) the Dodd-Frank Wall Street Reform and Consumer Protection
Act, and all requests, rules, guidelines or directives thereunder, issued in
connection therewith or in implementation thereof.

“Change of Control” means:

(i)    Par Tacoma or, in the event Par Tacoma has been merged with and into
Party B, Par LLC, at any time ceases to own and control, of record and
beneficially, directly or indirectly, 100% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of Party B on a
fully diluted basis (which for this purpose shall exclude all Equity Interests
that have not yet vested);

 

78



--------------------------------------------------------------------------------

(ii)    Par LLC at any time ceases to own and control, of record and
beneficially, directly or indirectly, 100% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of Par Tacoma
on a fully diluted basis (which for this purpose shall exclude all Equity
Interests that have not yet vested) (unless Par Tacoma has been merged with and
into Party B);

(iii)    Par Pacific Holdings, Inc. (“Par Pacific”) at any time ceases to own
and control, of record and beneficially, directly or indirectly, 100% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of Par LLC on a fully diluted basis (which for this purpose shall
exclude all Equity Interests that have not yet vested);

(iv)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 30% or more (or, if such person
is or group includes one or more Permitted Holders, 35% or more) of the Equity
Interests of Par Pacific entitled to vote for members of the board of directors
or equivalent governing body of Par Pacific on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right);

(v)    Par Pacific consolidates with, or merges with or into, any Person, or any
Person consolidates with, or merges with or into Par Pacific, in any such event
pursuant to a transaction in which any of the outstanding voting stock of Par
Pacific or such other Person is converted into or exchanged for cash, securities
or other property, other than any such transaction where (A) the voting stock of
Par Pacific outstanding immediately prior to such transaction is converted into
or exchanged for voting stock of the surviving or transferee Person constituting
a majority of the outstanding shares of such voting stock of such surviving or
transferee Person (immediately after giving effect to such issuance) or
(B) immediately after such transaction, no “person” or “group” (as such terms
are used in Section 13(d) and 14(d) of the Exchange Act) (other than a holding
company created to hold Par Pacific or any other direct or indirect parent of
the Party B; provided that holders of the voting stock of Par Pacific prior to
such creation continue to hold at least a majority of the voting stock of such
holding company), becomes, directly or indirectly, the beneficial owner of more
than 50% of the voting power of the voting stock of the surviving or transferee
Person; or

(vi)    the adoption of a plan relating to the liquidation or dissolution of Par
Pacific, Par LLC, or Party B.

“Chapter 11 Debtor” has the meaning set forth in clause (viii) of the definition
of “Eligible Receivable”.

“Chapter 11 Permitted Eligible Receivables” has the meaning set forth in
clause (viii) of the definition of “Eligible Receivable”.

 

79



--------------------------------------------------------------------------------

“CMA” means calendar month average.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all collateral of whatsoever nature purported to be subject
to the Lien of any Collateral Document.

“Collateral Acknowledgement Agreement” means that certain Amended and Restated
Acknowledgment Agreement dated as of the 8th Amendment Effective Date, among
Party A, Party B, Collateral Trustee, ABL Agent, and J. Aron & Company LLC or
any similar agreement on substantially similar terms and on identical terms in
all material respects.

“Collateral Agreement” means that certain Collateral Agreement relating to this
Agreement, dated as of the date hereof, by and between Party A, as secured
party, Party B, as grantor and the other grantors party thereto from time to
time, as the same may from time to time be amended, restated, amended and
restated, supplemented or otherwise modified or in effect (including pursuant to
that certain First Amendment to Collateral Agreement, dated as of July 18, 2016,
between Party A, Party B, McChord Pipeline Co. and, for the certain limited
purposes identified therein, Bank of America, N.A.).

“Collateral Documents” means, collectively, the Collateral Agreement, each
Perfection Certificate, the Deposit Account Control Agreements, the Transfer
Authorization (from and after the effectiveness thereof as per Part 15(p)), the
Collateral Acknowledgement Agreement, the Guarantees and any and all other
guarantees, security agreements, pledge agreements, collateral assignments,
mortgages, collateral agency agreements, control agreements, deeds of trust or
other grants or transfers for security executed and delivered by any Transaction
Party or any Affiliate thereof creating (or purporting to create) a Lien
securing Obligations, in each case in favor of Party A, in each case, as
amended, amended and restated, supplemented, modified, renewed, restated,
replaced, refinanced or extended, restructured or otherwise modified, in whole
or in part, from time to time, in accordance with its terms and with the
provisions of this Agreement.

“Collateral Trust and Intercreditor Agreement” means that certain Collateral
Trust and Intercreditor Agreement dated December 21, 2017 (as amended, restated,
amended and restated, supplemented or otherwise modified as of the 8th Amendment
Effective Date) among Par Petroleum, LLC, and Par Petroleum Finance Corp, the
guarantors party thereto, Wilmington Trust, N.A., as collateral trustee, and
each other Secured Representative (as defined therein) from time to time party
thereto.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Common Stock” of any Person means any and all shares, interests or other
participations in, and other equivalents (however designated and whether voting
or non-voting) of such Person’s common stock, whether outstanding on the
Effective Date or issued after the Effective Date, and includes, without
limitation, all series and classes of such common stock.

 

80



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate substantially in the form of
Annex D.

“Compliance Requirements” has the meaning set forth in Part 7(a)(x).

“Conditionally Approved Infrastructure” has the meaning set forth on
Part 19(a)(xiv).

“Consolidated Amortization Expense” shall mean, for any period, the amortization
expense of the Transaction Parties for such period, determined on a consolidated
basis in accordance with GAAP.

“Consolidated Depreciation Expense” shall mean, for any period, the depreciation
expense of the Transaction Parties for such period, determined on a consolidated
basis in accordance with GAAP.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted (without duplication) by (x) adding thereto, in each case
only to the extent (and in the same proportion) deducted in determining such
Consolidated Net Income and without duplication:

(i)    Consolidated Interest Expense for such period, plus

(ii)    Consolidated Amortization Expense for such period, plus

(iii)    Consolidated Depreciation Expense for such period, plus

(iv)    Consolidated Tax Expense for such period, plus

(v)    fees, costs, liabilities and expenses incurred through the Effective Date
in connection with the Transactions, plus

(vi)    the aggregate amount of all other non-cash charges, expenses or losses
reducing Consolidated Net Income (excluding any non-cash charge, expense or loss
that results in an accrual of a reserve for cash charges in any future period
and any non-cash charge, expense or loss relating to write-offs, write-downs or
reserves with respect to accounts or inventory) for such period, plus

(vii)    any fees, charges and expenses incurred during such period (other than
Consolidated Depreciation Expense or Consolidated Amortization Expense), in
connection with any acquisition, Investment, Disposition, other disposition of
assets, issuance or repayment of Indebtedness, issuance of Equity Interests,
refinancing transaction or amendment or modification of any debt instrument (in
each case, including any such transaction consummated prior to the Effective
Date and any such transaction undertaken but not completed) and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction, plus

(viii)    the amount of any restructuring charges, integration costs, retention
charges, stock option and any other equity based compensation expenses or other
business optimization

 

81



--------------------------------------------------------------------------------

expenses, including, costs associated with improvements to information
technology and accounting functions, costs associated with establishing new
facilities, costs or reserves deducted (and not added back) in such period in
computing Consolidated Net Income, including any one time costs incurred in
connection with acquisitions after the Effective Date and costs related to the
closure or consolidation of facilities; provided, however, that the aggregate of
amounts under this clause (viii) shall not exceed 20% of Consolidated EBITDA
calculated in accordance with this definition, excluding any amounts under this
sub-clause (h), plus

(ix)    any extraordinary, non-recurring or unusual gains or losses or expenses,
severance, relocation costs or payments and curtailments or modifications to
pension and post-retirement employee benefit plans, plus

(x)    any other non-cash charges, expenses or losses including any write offs
or write downs reducing Consolidated Net Income for such period, plus

(xi)    [Reserved]

(xii)    any costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such
costs or expenses are funded with cash proceeds by third persons that are not
Guarantors contributed to the capital of any Transaction Party, plus

(xiii)    any net loss from disposed or discontinued operations, plus

(xiv)    to the extent not already included in the Consolidated Net Income of
such person and its Subsidiaries, notwithstanding anything to the contrary in
the foregoing, the amount of cash proceeds received from business interruption
insurance and reimbursements of any expenses and charges that are covered by
indemnification or other reimbursement provisions in connection with any
investment or any sale, conveyance, transfer or other disposition of assets
permitted hereunder, and

(y) subtracting therefrom (A) any net gain from disposed or discontinued
operations, (B) any cash payments made during such period in respect of non-cash
charges taken in a prior period and (C) the aggregate amount of all non-cash
items increasing Consolidated Net Income (other than the accrual of revenue or
recording of receivables in the ordinary course of business) for such period.

Consolidated EBITDA shall be calculated on a Pro Forma Basis to give effect to
any Dispositions (other than any dispositions in the ordinary course of
business) and the conversion of any non-Guarantor Subsidiary into a Guarantor
consummated at any time on or after the first day of the Test Period and prior
to the date of determination as if each such Disposition or conversion of a
non-Guarantor Subsidiary into a Guarantor had been effected on the first day of
such period and as if each such Disposition had been consummated on the day
prior to the first day of such period.

 

82



--------------------------------------------------------------------------------

For purposes of the covenants set forth in Part 15(g), Consolidated EBITDA shall
not include any Consolidated Net Income or, without duplication, any other
amounts attributable to any non-Guarantor Subsidiary, except to the extent
actually distributed in cash to, and actually received by, a Transaction Party.

“Consolidated Fixed Charge Coverage Ratio” shall mean, for any Test Period, the
ratio of (a) Consolidated EBITDA for such Test Period to (b) Consolidated Fixed
Charges for such Test Period. For the avoidance of doubt, for purposes of this
definition, Consolidated EBITDA shall not include any Consolidated Net Income,
except to the extent actually distributed in cash to, and actually received by,
any Transaction Party.

“Consolidated Fixed Charges” shall mean, for any period, the sum, without
duplication, of (i) Consolidated Interest Expense for such period; (ii) the
aggregate amount of Capital Expenditures of the Transaction Parties for such
period; (iii) all cash payments in respect of income taxes of the Transaction
Parties made during such period (net of any cash refund in respect of income
taxes actually received during such period); (iv) the principal amount of all
scheduled amortization payments on all Indebtedness of the Transaction Parties
for such period (as determined on the first day of the respective period); and
(v) without duplication of any amounts included in clause (iii) of this
definition, all Restricted Payments permitted by Part 16(l)(ii)(4) made during
such period.

“Consolidated Interest Expense” shall mean, for any period, total interest
expense of the Transaction Parties on a consolidated basis in accordance with
GAAP with respect to all outstanding Indebtedness of the Transaction Parties.
Consolidated Interest Expense shall be calculated on a Pro Forma Basis to give
effect to any Indebtedness (other than Indebtedness incurred for ordinary course
working capital needs under ordinary course revolving credit facilities)
incurred, assumed or permanently repaid or extinguished at any time on or after
the first day of the Test Period and prior to the date of determination in
connection with any Dispositions (other than any dispositions in the ordinary
course of business) as if such incurrence, assumption, repayment or
extinguishing had been effected on the first day of such period.

“Consolidated Net Income” means the Transaction Parties’ Consolidated Net
income, adjusted for other comprehensive income (loss), minus distributions made
on or before the date one hundred five calendar days after the end of the period
as shown on the Transaction Parties’ consolidated audited financial statements.

“Consolidated Net Loss” means the Transaction Parties’ Consolidated Net loss,
adjusted for other comprehensive income (loss), plus distributions made on or
before the date one hundred five calendar days after the end of the period as
shown on the Transaction Parties’ consolidated audited financial statements.

“Consolidated Tangible Net Worth” means the excess of total assets over total
liabilities, excluding, however, from the determination of total assets (a) all
assets which should be classified as intangible assets (such as goodwill,
patents, trademarks, copyrights, franchises and deferred charges (including
unamortized debt discount and research and development costs)), (b)

 

83



--------------------------------------------------------------------------------

treasury stock, (c) cash held in a sinking or other similar fund established for
the purpose of redemption or other retirement of capital stock, (d) to the
extent not already deducted from total assets, reserves for depreciation,
depletion, obsolescence or amortization of properties and other reserves or
appropriations of retained earnings which have been or should be established in
connection with the business conducted by the relevant entity, and (e) any
reevaluation or other write-up in book value of assets subsequent to the fiscal
year of the Transaction Parties ending immediately prior to the date hereof.

“Consolidated Tax Adjusted LIFO Reserve” means the LIFO Reserve, as reported in
the most recent audited consolidated financial statements of the Transaction
Parties at the time of measurement, reduced by 35% of such LIFO Reserve.

“Consolidated Tax Expense” shall mean, for any period, the tax expense of the
Transaction Parties, for such period, determined on a consolidated basis in
accordance with GAAP.

“Counterparty” has the meaning set forth in Part 7(a)(i).

“CFTC Approved Assets” means any “asset for which futures contracts or options
on futures contracts have been approved for trading on a U.S. contract market by
the Commodity Futures Trading Commission” as per 12 C.F.R. 225.28(b)(8)(ii)(B).

“Credit Rating” means with respect to an entity, on any date of determination,
the respective ratings then assigned to such entity’s unsecured, senior
long-term debt or deposit obligations (not supported by third party credit
enhancement) by S&P or Moody’s.

“Crude” has the meaning specified on Attachment 1.

“Crude Initial TD Forward Return Transaction” means that certain TD Forward
Return Transaction, dated as of the date hereof, with respect to Crude.

“CS Purchase Contract Costs” has the meaning set forth in the definition of
“Close-out Amount”.

“Daily Invoice” has the meaning set forth in Part 11(a)(i).

“Deemed Produced Amount” has the meaning specified on Attachment 2.

“Default Account” has the meaning set forth in the Fee Letter.

“Delivery Amount” means each amount identified as a Delivery Amount in
Attachment 4.

“Deposit Account Control Agreements” means, collectively and without
duplication, (1) the Effective Date Control Agreements and (2) each “Deposit
Account Control Agreement” (as such term is defined in the Collateral
Agreement).

 

84



--------------------------------------------------------------------------------

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Discharge of Lien Package” means the occurrence of all of the following:
(i) the Intermediation Termination Date; (ii) payment in full in cash of the
amounts owed by Party B under the Step-Out Invoice in accordance with
Part 18(e); (iii) the provision by Party B to Party A of credit support in the
form of cash or Eligible Letters of Credit in an amount necessary to cover
payment of the remaining Obligations that may be owed by Party B in accordance
with Part 18(d) and Part 6(f), as determined by Party A in good faith; and
(iv) no Party B Event of Default or Potential Event of Default has occurred and
is continuing.

“Discharge of Obligations” means the occurrence of all of the following:
(i)(x) indefeasible payment in full in cash of all Obligations and the
conclusion of the reconciliation process described in Part 6(f) (including
payment in full of all amounts reflected on the Reconciliation Invoice) or
(y) in the alternate, the provision by Party B to the Secured Party of a letter
of credit or other credit support in form, substance and amount satisfactory to
the Secured Party as determined by the Secured Party in its sole discretion;
(ii) irrevocable termination or expiration of all commitments, if any, of
Party A to extend credit or undertake transactions that would constitute, or
give rise to, Obligations; and (iii) all Transactions have been fully performed
or terminated.

“Disposition” means the sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction) of any property by any Person (or
the granting of any option or other right to do any of the foregoing), including
any sale, assignment, transfer or other disposal, with or without recourse, of
any notes or accounts receivable or any rights and claims associated therewith.

“Early Pay Advance” has the meaning set forth in Part 11(g).

“Effective Date” means the date hereof, or the first day thereafter on which all
of the conditions precedent set forth in Part 19 shall have been satisfied or
waived in writing in accordance with the terms hereof.

“Effective Date Control Agreements” means, collectively, (i) that certain
Deposit Account and Sweep Investment Control Agreement with respect to the
Collateral Account (as defined therein) (the “Existing Payments Account”), dated
as of the date hereof, by and among Party A, Party B and the Existing Payments
Account Bank and (ii) that certain Account Control Agreement, dated as of
March 10, 2016, by and among Party A, Party B and Bank of America, N.A.

“Effective Date Documents” means this Agreement, the Bespoke Hedging Master
Agreement, the, the LC Facility Agreement, the Collateral Agreement, the
Perfection Certificates with respect to Party B and McChord Pipeline Co., the
Escrow Agreement, the Guarantee with respect to McChord Pipeline Co., the Seller
Consent, the Party A Principal Guaranty Agreement, the Effective Date Control
Agreements, the IECA Amendments and Third Party Consent Agreements with respect
to all Infrastructure specified on Exhibit 10(a) as of the date hereof.

 

85



--------------------------------------------------------------------------------

“8th Amendment Effective Date” means January 11, 2019.

“Eligible Additional Forward Volume” has the meaning specified in Attachment 3.

“Eligible Automatic Early Pay Amount” means, for any day, the aggregate value of
the Eligible Automatic Early Pay Volumes for such calendar month, as determined
as of such day by reference to actual delivered volumes (as per applicable
Party B Reports) and delivery date TAS Applicable Curve pricing.

“Eligible Automatic Early Pay Volume” has the meaning set forth in
Part 11(g)(ii).

“Eligible Crude” means Eligible Hydrocarbons which constitute Crude.

“Eligible Hydrocarbons” means Hydrocarbons meeting the following requirements:
(i) such Hydrocarbons are owned by Party B free and clear of all Liens (other
than Permitted Liens, except that Hydrocarbons subject to a Permitted Liens
pursuant to Part 16(a)(xv) are not “Eligible Hydrocarbons”), are not subject to
any consignment arrangement, have not been identified for deliveries with the
result that a buyer may have rights to the inventory that could be superior to
the Party A Lien (nor shall such Hydrocarbons have become subject to a
customer’s ownership or Lien), and are subject to the Party A Lien; (ii) Party B
has the authority to grant to Party A, and has granted to Party A, a
first-priority Lien in such Hydrocarbons (subject to Permitted Liens), and such
grant has been duly authorized by all necessary Party B corporate action;
(iii) such Hydrocarbons are not subject to any negotiable document(s) of title,
unless all such document(s) of title have been delivered to Party A with all
necessary endorsements, or Party A has been provided with a letter of indemnity
relating thereto that is satisfactory to Party A in its sole discretion);
(iv) such Hydrocarbons are readily marketable and saleable and (v) such
Hydrocarbons are in storage or in transit in Approved Infrastructure (other than
to the extent and for so long as is necessary due to any Infrastructure Event).
Notwithstanding anything to the contrary herein, and without limiting any other
Party A right herein, Party A shall have the right to exclude from the
definition of “Eligible Hydrocarbons” any Hydrocarbons if in Party A’s good
faith commercially reasonable discretion such exclusion is necessary or
appropriate so as to ensure compliance with Applicable Law and the Compliance
Requirements, subject to the provisions (including those relating to notice) set
forth in Part 12(a).

“Eligible Letter of Credit” means an irrevocable and non-transferable letter of
credit which continuously meets the following criteria:

(i)    such letter of credit shall be in form and substance, including
expiration date (which shall be no earlier than the later to occur of (x) the
ninetieth (90th) day following the Intermediation Termination Date and (y) the
payment in full of all of Party B’s obligations under the Reconciliation
Invoice), reasonably acceptable to Party A; and

(ii)    such letter of credit is issued by a Qualified Institution.

“Eligible Receivable” means a Receivable meeting the following requirements:

(i)    Such Receivable is denominated in United States Dollars.

 

86



--------------------------------------------------------------------------------

(ii)    Such Receivable has been invoiced (or Party B covenants that such
Receivable will be invoiced) within ten (10) Business Days of creation.

(iii)    Such Receivable is not past due more than ten (10) days after the due
date set forth in the initial invoice evidencing such Receivable.

(iv)    Such Receivable is owed to Party B free and clear of all Liens (other
than Permitted Liens).

(v)    Such Receivable is subject to a valid and perfected first priority Lien
in favor of Party A.

(vi)    Such Receivable shall have a due date of not more than sixty (60) days
from the date that the applicable Hydrocarbons were delivered or, if earlier,
not more than sixty (60) days after the applicable invoice date.

(vii)    Such Receivable arises from the actual and bona fide sale and delivery
of Hydrocarbons by Party B in the ordinary course of business.

(viii)    If the Account Debtor with respect to such Receivable is a debtor
under the Bankruptcy Code (a “Chapter 11 Debtor”), then (A) such Receivable
arose after the commencement of the bankruptcy case (the “Petition Date”) of
such Account Debtor or has been assumed by such debtor and (B) Party A has
consented to the inclusion of such Receivable as an “Eligible Receivable”
(“Chapter 11 Permitted Eligible Receivables”).

(ix)    Except with respect to Chapter 11 Permitted Eligible Receivable, the
related Account Debtor with respect to such Receivable is not subject to a
bankruptcy, receivership or similar insolvency proceeding, has not gone out of
business, liquidated substantially all of its assets or announced its intention
to do any of the foregoing, nor has Party B received any notice of any other
material impairment of the financial condition of such Account Debtor.

(x)    The Account Debtor with respect to such Receivable (A) is organized in
the United States or in Canada, (B) has been instructed that all payments in
respect of such Receivable are to be made directly to the Lockbox Account,
(C) except with respect to a Chapter 11 Permitted Eligible Receivable, is
neither bankrupt nor insolvent and (D) is not a Governmental Authority (unless
all actions required under the United States Assignment of Claims Act of 1940
(or any other applicable law or regulation, if any) shall have been taken to
approve and permit the assignment of the right to payment thereunder or thereon
to Party A under the Collateral Agreement); provided that (x) for 180 days after
the date of this Agreement, Receivables with respect to all contracts with
Governmental Authorities existing as of the date of this Agreement and (y) for
90 days after the execution of any new supplemental contracts with Governmental
Authorities which were not in full force and effect as of the date of this
Agreement, any Receivables resulting therefrom shall be deemed to meet the
requirements of this clause (D).

 

87



--------------------------------------------------------------------------------

(xi)    Such Receivable shall comply in all respects with Applicable Law.

(xii)    Such Receivable is a valid, legally enforceable obligation of the
applicable Account Debtor.

(xiii)    No agreement relating to such Receivable prohibits assignment of such
Receivable, or requires notice of or consent to assignment (unless such notice
has been given and/or such consent has been obtained, as applicable), and after
giving effect to Sections 9-406, 9-407, 9-408 and 9-409 of the UCC (or any
successor provisions).

(xiv)    Such Receivable does not arise from sales on consignment, guaranteed
sale, sale and return, sale on approval, or other terms under which payment by
the Account Debtor may be conditional or contingent (until and unless such
condition is satisfied or term is no longer contingent).

(xv)    The Account Debtor of such Receivable is not in contractual default in
respect of any payment of any amounts owed to Party B other than (A) as
permitted under clause (iii) of this definition, (B) amounts that are disputed
by such Account Debtor under the contract under which such amounts are owed, or
(C) where such Account Debtor is a Chapter 11 Debtor solely with respect to
contractual defaults that occurred prior to the Petition Date of such Account
Debtor.

(xvi)    Such Receivable is not owing by any Affiliate of Party B.

(xvii)    Except for Permitted Chapter 11 Receivables, there are no facts,
events or occurrences which would materially impair the validity, enforceability
or collectability of such Receivable or reduce the amount payable or delay
payment thereunder.

(xviii)    Such Receivable is not evidenced by any chattel paper, promissory
note or other instrument unless such chattel paper, promissory note or other
instrument (x) is subject to the Party A Lien (subject to Permitted Liens) and
(y) is delivered to Party A.

(xix)    Such Receivable shall have excluded therefrom any portion thereof which
is the subject of any dispute, offset or set-off of any nature (including any
loss from any forward position that has been marked to market or any set-off
from any creditor of or supplier to Party B), counterclaim or other claim or
defense on the part of the Account Debtor or to any claim on the part of the
Account Debtor denying payment liability under such Receivable.

“Environment” means ambient air, indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources or as otherwise defined in any
Environmental Law.

“Environmental Claim” means, with respect to any Person, any written notice,
claim, administrative, regulatory or judicial Proceeding, judgment, award,
assessment or demand by any other Person alleging or asserting such first
Person’s liability for investigation costs and expenses, cleanup costs,
remediation costs, government response costs, damages to natural resources or
Property, or any other Response costs, personal injuries, fines or penalties
arising

 

88



--------------------------------------------------------------------------------

out of, based on or resulting from (i) the presence, use, handling,
transportation, storage, treatment, disposal, Release or threatened Release into
the Environment of any Hazardous Material at any location, whether or not owned
by such first Person or (ii) any fact, circumstance, condition or occurrence
forming the basis of any violation, or alleged violation, of any Environmental
Law. The term Environmental Claim shall include any claim by any Governmental
Authority for enforcement, delineation, investigation, cleanup, removal,
Response, remedial or other actions or damages or fines or penalties pursuant to
any applicable Environmental Law, and any claim by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from the presence, Release or threatened Release of
Hazardous Materials or arising from alleged injury or threat of injury to the
Environment.

“Environmental Laws” means any and all past, present and future Applicable Laws
relating to the protection of public health or the Environment, the Release or
threatened Release of Hazardous Material, natural resources or natural resource
damages, or occupational safety or health relating to exposure of or to
Hazardous Materials, and any and all Environmental Permits.

“Environmental Permit” means any permit, license, approval, registration,
notification, exemption, consent or other authorization required by or from a
Governmental Authority under Environmental Law.

“Equity Interests” means, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the date
hereof or issued after the date hereof, but excluding debt securities
convertible or exchangeable into such equity.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Party B, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (i) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived;
(iii) the filing pursuant to Section 412(d) of the Code or Section 303(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (iv) the incurrence by Party B or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (v) the receipt by Party B or any ERISA Affiliate from
the PBGC or a plan administrator of any notice relating to an intention to
terminate any

 

89



--------------------------------------------------------------------------------

Plan or Plans or to appoint a trustee to administer any Plan; (vi) the
incurrence by Party B or any of its ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal of Party B or any of its ERISA
Affiliates from any Plan or Multiemployer Plan; or (vii) the receipt by Party B
or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan
from Party B or any ERISA Affiliate of any notice, concerning the imposition
upon Party B or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Escrow Account” has the meaning ascribed thereto in the Escrow Agreement.

“Escrow Agreement” means that certain Escrow Agreement, dated as of July 1,
2017, by and among Party A, Party B and the Escrow Agent.

“Escrow Agent” means Bank of New York Mellon.

“Excluded Accounts” has the meaning ascribed thereto in the Collateral
Agreement.

“Excluded Approved Infrastructure” has the meaning set forth in Part 10(a)(ii).

“Existing Payments Account” has the meaning set forth in the definition of
Effective Date Control Agreements.

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of November 10, 2014, by and among Party B, Credit Agricole
Corporate and Investment Bank, as administrative agent and the several lenders
and other financial institutions party thereto from time to time.

“Existing Debt” means (1) the Term Loan Agreement, (2) the Existing Indenture
and the notes issued thereunder, and (3) Pari Passu Lien Hedge Agreements as
defined in the Existing Indenture.

“Existing Indenture” means that certain Indenture dated as of December 21, 2017
(as amended, restated, amended and restated, supplemented or otherwise modified
as of the 8th Amendment Effective Date), among Par Petroleum, LLC, and Par
Petroleum Finance Corp., as issuers, Par Pacific Holdings, Inc., the
subsidiaries of Par Petroleum, LLC party thereto, and Wilmington Trust, N.A. as
indenture trustee and collateral trustee.

“Existing Payments Account Bank” means Wells Fargo Bank, N.A.

“Federal Reserve” means the U.S. Board of Governors of the Federal Reserve
System (or any successor).

“Fee Letter” means that certain fee letter between Party A and Party B dated as
of the 8th Amendment Effective Date, covering certain fees and other matters as
mutually agreed by the parties.

 

90



--------------------------------------------------------------------------------

“Financial Officer” means, with respect to a Person, a director, the president,
chief executive officer, chief operating officer, chief financial officer,
principal accounting officer, treasurer or any vice president of such Person.

“First Lien ISDA First Amendment” means that certain First Amendment to First
Lien ISDA Master Agreement, dated as of July 18, 2016, between Party A and
Party B.

“First Lien ISDA Fourth Amendment” or “Fourth Amendment” means that certain
Fourth Amendment to First Lien ISDA Master Agreement, dated as of March 13,
2018, between Party A and Party B.

“First Lien ISDA Fourth Amendment Effective Date” means the date set forth in
the definition of the term “First Lien ISDA Fourth Amendment”, or the first day
thereafter on which all of the conditions precedent to the effectiveness of the
First Lien ISDA Fourth Amendment shall have been satisfied or waived in writing
in accordance with the terms hereof and thereof.

“FM Affected Party” has the meaning set forth in Part 5(l).

“Force Majeure Event” has the meaning set forth in Part 5(l).

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank), and self-regulatory bodies including NYMEX, ICE or
any other exchange or clearing organization on which hedging relating to this
Agreement may occur or be cleared.

“Guarantees” shall mean, collectively, (x) that certain Guaranty, dated as of
the 8th Amendment Effective Date, by Par LLC in favor of Party A, (y) that
certain Continuing Guarantee, dated as of the date hereof, by McChord Pipeline
Co. (and any other guarantors party thereto from time to time) in favor of
Party A and (z) each other guarantee as may be entered into from time to time by
a Guarantor, substantially in the form attached hereto as Annex B.

“Guarantor” means Par LLC, McChord Pipeline Co. and each other party as may from
time to time be party to a Guarantee.

“Hazardous Materials” means the following: hazardous substances; hazardous
wastes; hydrocarbons; any petroleum-based product or contaminant;
polychlorinated biphenyls (“PCBs”) or any substance or compound containing PCBs;
asbestos or any asbestos-containing materials in any form or condition; radon or
any other radioactive materials including any source, special nuclear or
by-product material; and any other chemicals, wastes, materials, compounds,
constituents or substances, subject to regulation as hazardous, toxic, a
pollutant or a contaminant, or which can give rise to liability under any
Environmental Laws.

 

91



--------------------------------------------------------------------------------

“Hydrocarbon” has the meaning specified in Attachment 1.

“Hydrocarbon Contracts” has the meaning set forth in Part 7(b).

“Hydrocarbon Group” has the meaning specified on Attachment 1.

“IECA August Amendment” means that certain Amendment Adopting, Incorporating and
Amending the ISDA August 2012 DF Supplement, dated as of the date hereof and
which relates to this Agreement, between Party A and Party B.

“IECA March Amendment” means that certain Amendment Adopting, Incorporating and
Amending the ISDA March 2013 DF Supplement, dated as of the date hereof and
which relates to this Agreement, between Party A and Party B.

“IECA Amendments” means collectively the IECA August Amendment and the IECA
March Amendment.

“Incremental Receivables Advance Amount” has the meaning specified on Attachment
5.

“Incremental Receivables Repayment Amount” has the meaning specified on
Attachment 5.

“Indebtedness” means with respect to any Person, without duplication: (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all Capital Lease Obligations of such Person, (iv) all obligations of such
Person issued or assumed as the deferred purchase price of property, all
conditional sale obligations and all obligations under any title retention
agreement (but excluding trade accounts payable and other accrued liabilities
arising in the ordinary course of business that are not overdue by 120 days or
more or are being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted), (v) all obligations for the reimbursement
of any obligor on any letter of credit, banker’s acceptance or similar credit
transaction, (vi) guarantees and other contingent obligations in respect of
Indebtedness referred to in clauses (i) through (v) above and clause
(viii) below, (vii) all obligations of any other Person of the type referred to
in clauses (i) through (vi) above and clause (viii) below which are secured by
any Lien on any property or asset of such Person and (viii) all obligations
under Swap Agreements of such Person. For the purposes of the valuation of Swap
Agreements as a component of Indebtedness, such Swap Agreements shall be valued
at the net termination amount payable by such Person, if all of the Swap
Agreements between such Person and the counterparty were terminated for a
default by such Person.

“Ineligible Credit” has the meaning set forth in Part 18(g).

“Ineligible Receivable” means any Receivable that is not an Eligible Receivable.

“Infrastructure” means any vessels, barges, tank trucks, railcars, railroads,
terminals, tanks, pipelines, docks, racks, tracks, loading and unloading
facilities or any and all other facilities and equipment, including ancillary
facilities and equipment, for the transshipment, storage, blending or
transportation of Hydrocarbons and all related operations, processes and
procedures.

 

92



--------------------------------------------------------------------------------

“Infrastructure Event” means, (i) with respect to any Infrastructure owned or
operated by Party B, a Force Majeure Event and, (ii) with respect to any other
Infrastructure which, during the ordinary course of its operations, qualifies as
Approved Infrastructure other than through reliance on this clause (ii) as
determined by Party A in its reasonable discretion, the occurrence of any
environmental incident, exigent circumstance, force majeure event, or similarly
defined circumstance which, under the terms of the agreement(s) governing
Party B’s use of such Infrastructure, permit the owner or operator of such
Infrastructure to compel the commingling and/or transfer of Party B’s
Hydrocarbons without Party B’s consent.

“Initial Receivables Advance” has the meaning set forth in the Fee Letter.

“Insolvency or Liquidation Proceeding” has the meaning given to such term in the
Collateral Agreement.

“Instantaneous Title Transfer” shall mean a transaction in which title to
Hydrocarbons is received and instantaneously transferred by operation of
contract and without taking or making physical delivery of such Hydrocarbons,
consistent with 12 C.F.R. 225.28(b)(8)(ii)(B).

“Intermediation Agreement” means any agreement or understanding between, on the
one hand, a Transaction Party and, on the other hand, any other Person (the
“Intermediator”), where such agreement (i) contemplates structured purchases and
sales of Hydrocarbons between the Intermediator and third-parties pursuant for
the benefit of any Transaction Party, whether pursuant to procedures similar to
those described in this Agreement and the other Transaction Documents or
otherwise, (ii) contemplates that the Intermediator would enter into
transactions for the purchase or sale of Hydrocarbons and would pass through to
any Transaction Party a portion of the economic benefits or costs of such
transactions pursuant to terms set forth in or established in connection with
such agreement (which may, for the avoidance of doubt, take the form of
provisions similar in structure or operation to those set forth herein);
(iii) contemplates that the Intermediator would enter into two or more purchase
and sale transactions with offsetting payment obligations, pursuant to which the
Intermediator (x) prepays for products to be delivered at a later date and
(y) takes title to such products solely on an Instantaneous Title Transfer basis
(regardless of how such Instantaneous Title Transfer is achieved) or (iv) is
otherwise similar in effect or operation to this Agreement or to the foregoing.

“Intermediation Term” means the period beginning at the beginning of the day
that is the Effective Date and ending immediately prior to the end of the day
that is the Intermediation Termination Date.

“Intermediation Termination Date” means the Term Expiry Date or such earlier
date as may be designated pursuant to Part 6(e).

 

93



--------------------------------------------------------------------------------

“Invoice Period”:

(i)    The Invoice Period for each Daily Invoice (including each Month-End
Invoice) will be a period determined as follows:

(1)    Such period will begin with (and include) the first day not included in
the Invoice Period for a Daily Invoice (or Month-End Invoice) having a prior
Invoice Preparation Day; and

(2)    Such period will end with (and not include) the first day with respect to
which a Party B Daily Report was not required to be delivered on or before the
Invoice Preparation Day for such Daily Invoice (or Month-End Invoice);

(ii)    The Invoice Period with respect to each Monthly Invoice will be each
prior calendar month during the Intermediation Term for which no Monthly Invoice
was delivered to Party B; and

(iii)    The Invoice Period for the Step-Out Invoice will be a period determined
as follows:

(1)    Such period will begin with (and include) the first day not included in
the Invoice Period for a Daily Invoice having a prior Invoice Preparation Day;
and

(2)    Such period will end with (and include) the Intermediation Termination
Date.

“Invoice Preparation Day” means, with respect to any Invoice, the day on which
such Invoice is required to be delivered.

“Invoices” means, collectively, the Daily Invoices, Monthly Invoices and the
Step-Out Invoice.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (i) the purchase or other
acquisition of Equity Interests of another Person, (ii) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (iii) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“Issuing Bank” has the meaning set forth in Part 7(a)(vii).

“J. Aron Facility” means that certain 2002 ISDA Master Agreement between Par
Hawaii Refining, LLC and J. Aron & Company LLC, dated as of June 1, 2015,
including the schedule, exhibits and annexes thereto and the transactions
thereunder, as amended, restated, supplemented, replaced or otherwise modified
as of the 8th Amendment Effective Date.

“Knowledge” means, with respect to any Person, the knowledge, after reasonable
and due inquiry of such Person.

 

94



--------------------------------------------------------------------------------

“LC Facility Agreement” means that certain Credit Agreement, dated as of
March 11, 2016, between Party A, Party B and Bank of America, N.A.

“Letter of Credit Default” means, with respect to an outstanding letter of
credit, the occurrence of any of the following events: (i) the issuer of such
letter of credit shall fail to maintain a Credit Rating of a least “A-” by S&P
or “A3” by Moody’s, (ii) the issuer of such letter of credit shall fail to
maintain assets of at least US$10 billion, (iii) the issuer of such letter of
credit shall fail to (A) honor a drawing under that is properly presented by
Party A or (B) otherwise comply with or perform its obligations under such
letter of credit; (iv) the issuer of such letter of credit shall disaffirm,
disclaim, repudiate or reject, in whole or in part, or challenge the validity
of, such letter of credit; (v) such letter of credit fails or ceases to be in
full force and effect at any time prior to the stated expiration date of such
letter of credit, (vi) any event analogous to an event specified in
Section 5(a)(vii) of this Agreement shall occur with respect to the issuer of
such letter of credit, or (vii) such letter of credit shall otherwise fail to
satisfy any of the criteria for an Eligible Letter of Credit.

“Liabilities” means (i) any losses, claims, charges, damages, deficiencies,
assessments, interest, fines, penalties, costs and expenses of any kind
(including reasonable attorneys’ fees and disbursements and other fees, court
costs and other disbursements), directly arising out of or related to any actual
or threatened Proceeding, judgment, award, investigation (or threatened
investigation), settlement or judicial or administrative order, including any
Environmental Claim, and irrespective of whether the foregoing are caused or
asserted by or among the parties hereto, or by any Person not a party hereto
against a party hereto and (ii) for purposes of Part 13(a)(ii), any related
cover costs, liquidated damages, credit charges and hedging costs.

“LIBOR” means, for any day, the rate per annum determined at approximately 11:00
a.m. (London time) on the date that is two London Banking Days prior to such day
by reference to the ICE Benchmark Administration LIBOR Rate, as published by
Reuters (or other commercially available source providing quotations of ICE
LIBOR as may be designated by Party A from time to time) (“ICE LIBOR”), for a
period equal to the designated period; provided, that if the ICE LIBOR is not
available to MLC for any reason, then the applicable LIBOR for such Day shall
instead be such replacement rate as MLC shall designate in its commercially
reasonable discretion. Each determination by MLC pursuant to this definition
shall be conclusive absent manifest error. “London Banking Day” means a day on
which dealings in US Dollar deposits are conducted by banks in the London
interbank market.

“Lien” means, with respect to any asset, (i) any mortgage, deed of trust, lien,
pledge, encumbrance, charge, collateral assignment, hypothecation, security
interest or encumbrance of any kind or any arrangement effective to provide
priority or preference or any filing of any financing statement under the UCC,
as in effect from time to time in any applicable state or jurisdiction, or any
other similar notice of lien under any similar notice or recording statute of
any Governmental Authority, including any easement, right-of-way or other
encumbrance on title to Real Property, in each of the foregoing cases whether
voluntary or imposed by law, (ii) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such property, and (iii) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

 

95



--------------------------------------------------------------------------------

“LIFO Reserve” means the LIFO reserve as recorded on Party B’s accounting
records.

“Liquidity” shall mean, at any time of determination, the sum of the amount of
cash and Cash Equivalents on hand (excluding any such cash or Cash Equivalents
that are restricted, whether contractually or by operation of law, from being
used for Party B’s general corporate purposes (other than (i) cash or Cash
Equivalents subject to any such restriction in favor of Party A or (ii) cash or
Cash Equivalents in any Excluded Account)) and Cash Equivalents of Party B that
is not subject to any Lien other than the Party A Lien. For the avoidance of
doubt, no Cash Collateral delivered by Party B to Party A shall be included in
the calculation of Liquidity.

“Lockbox Account” has the meaning set forth in Part 15(p)(i).

“Lockbox Bank” has the meaning set forth in Part 15(p)(i).

“Loss Given Default Estimate” has the meaning set forth in the Fee Letter.

“Material Adverse Effect” means, with respect to Party A, any Transaction Party
or Par LLC, an event, occurrence, fact, condition, circumstance, change or
effect that, individually or in the aggregate, is or could reasonably be
expected to be, materially adverse to (i) the business, property, results of
operations or financial condition of such Person; (ii) the ability of such
Person, to perform and satisfy any of its respective obligations under any
Transaction Document to which it is party; (iii) on the rights of or benefits or
remedies available to either Party, as applicable, under any Transaction
Document to which it is party; (iv) a material adverse effect on the legality,
validity, binding effect or enforceability against such Person of any
Transaction Document to which it is a party; or (v) the value of any Collateral
or the validity or priority of Party A’s Liens on or interest in any Collateral
(other than fluctuations in the market price of the Collateral that are not the
result of a an event, occurrence, fact, condition, circumstance, change or
effect which has or had a disproportionate effect on the Person granting such
Lien or interest as compared to other Persons operating in the oil and gas
industry in North America).

“Material Contracts” means any contract or agreement to which any Transaction
Party is a party under which such Transaction Party (together with any other
Transaction Parties party thereto) shall have obligations (or a right to receive
revenues) over the term of such contract or agreement in excess of $5,000,000,
or the then equivalent of such amount in another currency or currencies (or such
other amount as approved by Party A at the request of Party B) or which is
otherwise material to the business or operation of such party and any other
contract or agreement that is necessary (as determined by Party B in its
reasonable discretion) for the conduct of the business of such party as
contemplated by this Agreement.

“Minimum Liquidity Threshold” has the meaning set forth in the Fee Letter.

“Month-End Invoice” means, with respect to any calendar month, the Daily Invoice
whose Invoice Period includes the final day of such calendar month.

 

96



--------------------------------------------------------------------------------

“Monthly Crude Weighted Average Differential” has the meaning specified on
Attachment 1.

“Monthly Invoice” has the meaning set forth in Part 11(a)(ii).

“Monthly Product Weighted Average Differential” has the meaning specified on
Attachment 1.

“Moody’s” means Moody’s Investor Services, Inc. or its successor.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA with respect to which Party B or any of its ERISA Affiliates may have
any liability, contingent or otherwise.

“Obligations” means (i) obligations of the Transaction Parties or Par LLC from
time to time arising under or in respect of the due and punctual payment of all
monetary obligations, including fees, reimbursements, costs, expenses,
indemnities, settlement amounts, termination payments, principal (including
reimbursement obligations with respect to credit support whether or not drawn),
premium (if any) and interest on all amounts due or to become due, now existing
or hereafter incurred, which may arise under, out of, or in connection with this
Agreement or any other Transaction Document, whether primary, secondary, direct,
contingent, fixed or otherwise (including, to the extent legally permitted, all
interest accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding at the rate, including any applicable post-default rate, specified in
the Transaction Documents, even if such interest is not enforceable, allowable
or allowed as a claim in such proceeding) and (ii) the due and punctual
performance of all covenants, agreements, obligations and liabilities of the
Transaction Parties or Par LLC under or pursuant to this Agreement and the other
Transaction Documents.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Other Party B Reports” has the meaning specified on Exhibit 7(e).

“Par Acquisition” means the acquisition by Par LLC of all of the issued and
outstanding Equity Interests of Par Tacoma and its Subsidiaries on the 8th
Amendment Effective Date.

“Par LLC” means Par Petroleum, LLC, a Delaware limited liability company.

“Par Tacoma” means Par Tacoma, LLC, f/k/a TrailStone NA Asset Finance I, LLC.

“Parties” means, collectively, Party A and Party B.

“Party A Approved GTCs” means those standard general terms and conditions
(including, for the avoidance of doubt, amendments thereto) which are set forth
in Exhibit 7(a)(xi), as such Exhibit may from time to time be updated by Party A
by notice to Party B.

“Party A Daily Payable Amount” has the meaning set forth in Attachment 2.

 

97



--------------------------------------------------------------------------------

“Party A Daily Reports” has the meaning specified on Exhibit 7(e).

“Party A Event” means: (i) any unexcused failure by Party A to perform under any
Transaction Document or (ii) the gross negligence or willful misconduct on the
part of Party A, its Affiliates or any of their respective advisors, agents,
attorneys, consultants, contractors, directors, employees, officers, managers or
representatives, provided in each case that Party A shall not be responsible for
any failure caused by the negligence or willful misconduct of any Transaction
Party, or any of their respective Affiliates, or any of such Transaction Party’s
or such Affiliates’ advisors, agents, attorneys, directors, employees, officers
or representatives; and provided further that any Party A failure to perform
which is excused by Part 7(g) shall not constitute a Party A Event.

“Party A Guarantor” means, as of the Effective Date, BAC and thereafter, each
Successor Party A Guarantor, as such party may be substituted from time to time
pursuant to Part 6(c).

“Party A Lien” means the Liens granted pursuant to the Collateral Documents in
favor of Party A.

“Party A Monthly Payable Amount” has the meaning set forth in Attachment 2.

“Party A Monthly Report” has the meaning specified on Exhibit 7(e).

“Party A Principal Guaranty Agreement” means that certain Guaranty Agreement
relating to this Agreement, dated as of the date hereof, by and between the
Party A Guarantor and Party B (or any replacement guaranty executed and
delivered to Party B pursuant to Part 6(c)), in each case as the same may from
time to time be amended, restated, amended and restated, supplemented or
otherwise modified or in effect.

“Party A Purchase Contract” has the meaning set forth in Part 7(a)(v).

“Party A Reports” has the meaning specified on Exhibit 7(e).

“Party A Third Party Guaranty Agreements” has the meaning set forth in
Part 7(a)(vi).

“Party B Credit Support Purchase Contract” has the meaning set forth in
Part 7(a)(vi).

“Party B Crude Purchase Contract” means a Party B Purchase Contract with respect
to Crude.

“Party B Daily Payable Amount” has the meaning set forth in Attachment 2.

“Party B Daily Reports” has the meaning specified on Exhibit 7(e).

“Party B Delivery Report” has the meaning specified on Exhibit 7(e).

“Party B LC Purchase Contract” has the meaning set forth in Part 7(a)(vii).

 

98



--------------------------------------------------------------------------------

“Party B Monthly Payable Amount” has the meaning set forth in Attachment 2.

“Party B Monthly Report” has the meaning specified on Exhibit 7(e).

“Party B Products Purchase Contract” means a Party B Purchase Contract with
respect to Products.

“Party B Purchase Contract” has the meaning set forth in Part 7(a)(viii).

“Party B Reports” means, collectively, the Party B Daily Reports, Party B
Monthly Reports and Other Party B Reports.

“Party B Sales Contract” means a contract for the sale by Party B of
Hydrocarbons to third parties.

“Payment Instruction Letter” has the meaning ascribed thereto in the Escrow
Agreement.

“Payments Period” means, (i) with respect to each Daily Invoice (and with
respect to the Step-Out Invoice) shall be the first day after the Invoice
Preparation Day for such Daily Invoice (such first day, the “Daily Invoice
Initial Day”) provided, however that if the Daily Invoice Initial Day is not a
Business Day, the Payments Period shall also include each day thereafter through
and including the next Business Day following the Daily Invoice Initial Day and
(ii) with respect to each Monthly Invoice, shall be the first day after the
Invoice Preparation Day for such Monthly Invoice (such first day, the “Monthly
Invoice Initial Day”) provided, however that if the Monthly Invoice Initial Day
is not a Business Day, the Payments Period shall also include each day
thereafter through and including the next Business Day following the Monthly
Invoice Initial Day.

“Perfection Certificate” has the meaning ascribed thereto in the Collateral
Agreement.

“Permitted Holders” means Zell Credit Opportunities Master Fund, L.P., and each
of its Affiliates.

“Permitted Liens” has the meaning set forth in Part 16(a).

“Person” means any natural person, corporation, limited liability company,
unincorporated organization, trust, joint venture, association, company,
partnership, Governmental Authority or political subdivision thereof, or other
entity.

“Petition Date” has the meaning set forth in clause (viii) of the definition of
“Eligible Receivable”.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which Party B or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.

 

99



--------------------------------------------------------------------------------

“Post-Termination Step-Out Costs” has the meaning set forth in Part 18(c).

“Produced Amount” has the meaning specified on Attachment 2.

“Products” means Hydrocarbons other than Crude.

“Pro Forma Basis” shall mean on a basis in accordance with GAAP and Regulation
S-X and otherwise reasonably satisfactory to Party A.

“Proceeding” means any suit, action, proceeding, claim, challenge or other
matter whether brought before a Governmental Authority, arbitration panel or
other body.

“Prompt Month Applicable Curve” has the meaning set forth in Attachment 6.

“Property” means any right or interest in or property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
cash, securities, accounts and contract rights.

“Prospective Purchase Contract” has the meaning set forth in Part 7(a).

“Prospective Purchase Contract Request” has the meaning set forth in Part 7(a).

“Purchase Contract LC” has the meaning set forth in Part 7(a)(vii).

“Purchase Contract LC Costs” has the meaning set forth in the definition of
“Close-out Amount” (as amended by Part 1(h)(v)).

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, Party B
and each Guarantor, in each case if such Person has total assets exceeding
$10,000,000 at the time the relevant Guarantee or grant of the relevant security
interest becomes effective with respect to such Swap Obligation or such other
person as constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Institution” means a major U.S. commercial bank or a U.S. branch of a
foreign bank which at all times:

(i)    has a Credit Rating of at least “A-” by S&P and “A3” by Moody’s;

(ii)    which has assets of at least $10 billion; and

 

100



--------------------------------------------------------------------------------

(iii)    meets the applicable criteria of Party A for letter of credit issuers
as in effect at such time, including credit, legal and risk management criteria.

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned, leased or operated by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, and all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.

“Receivable” has the meaning ascribed thereto in the Collateral Agreement.

“Receivables Advance” has the meaning set forth in Part 8(a)(ii).

“Receivables Advance Rate” has the meaning set forth in the Fee Letter

“Reconciliation Invoice” has the meaning set forth in Part 6(f).

“Refinery” means the Party B refinery located in Tacoma, Washington.

“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.

“Reimbursement True-up Amount” has the meaning set forth in Part 6(f).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, seepage, leaching or migration into, or
the movement of Hazardous Materials through, the Environment.

“Requested Receivables Advance Amount” means the dollar amount of receivables
advance requested by Party B on each Receivables Report delivered by Party B to
Party A. The Requested Receivables Advance Amount may not be less than zero and
it may not be more than the lesser of (i) the product of the Receivables Advance
Rate and the aggregate face amount of the Eligible Receivables and (ii) the
Total Receivables Advance Maximum.

“Response” means (i) ”response” as such term is defined in Section 101(24) of
CERCLA, and (ii) all other actions required by any Governmental Authority or
voluntarily undertaken to (A) clean up, remove, treat, abate or in any other way
address any Hazardous Material in the Environment; (B) prevent the Release or
threat of Release, or minimize the further Release, of any Hazardous Material;
or (C) perform studies and investigations in connection with, or as a
precondition to, or to determine the necessity of the activities described in,
subclause (i) or (ii) above.

 

101



--------------------------------------------------------------------------------

“Responsible Officer” means with respect to any Transaction Party or Par LLC,
the chief executive officer, president, chairman, chief financial officer,
executive or senior vice-president, treasurer, secretary or assistant secretary;
provided that, the Persons holding such positions include Persons responsible
for the oversight of the trading and operations of, as applicable, such
Transaction Party or of Par LLC.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

“Return Amount” means each amount identified as a Return Amount in Attachment 4.

“RP Liquidity Test” has the meaning set forth in the Fee Letter.

“S&P” means Standard & Poor’s Ratings Services or its successor.

“Sales Amounts” means, with respect to any Hydrocarbon Group (excluding Crude)
and any Specified Reference Period, an amount equal to the value of all
Hydrocarbons in such Hydrocarbon Group which ceased to constitute Eligible
Hydrocarbons during such Specified Reference Period (other than any such
Hydrocarbons that ceased to constitute Eligible Hydrocarbons because they were
consumed by the Refinery), such value to be determined, in each instance, by
reference to the applicable Applicable Curve and not, for the avoidance of
doubt, by reference to the actual pricing terms of any Party B Sales Contracts.

“Sanctions” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

“Secured Party” has the meaning ascribed thereto in the Collateral Agreement

“Settlement Amount” has the meaning set forth in Attachment 2.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(i) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (ii) that is, as of such date, otherwise
controlled by the parent or one or more subsidiaries of the parent.

 

102



--------------------------------------------------------------------------------

“Solvent” means, in reference to any Person, (i) the fair value of the assets of
such Person, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of such Person will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) such Person will be able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) such Person will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.

“Sourcing Advance” has the meaning set forth in Part 11(f)(i)(2).

“Sourcing Amount” means, with respect to the Payments Period for the applicable
Invoice, the sum of (1) the Supply Contract Amount for such Payments Period and
(2) for each Party B Crude Purchase Contract, Party B Credit Support Purchase
Contract or Party B LC Purchase Contract pursuant to which Party B is required
to make a payment during such Payments Period, if such Party B Crude Purchase
Contract, Party B Credit Support Purchase Contract or Party B LC Purchase
Contract has “on-market” pricing terms (as determined by Party A in its good
faith discretion), the amount of such required payment, and otherwise, an amount
equal to the value of the Eligible Crude corresponding to such payment, as
determined by reference to the applicable Applicable Curve; provided, however,
that with respect to any Payments Period (or portion thereof) occurring during
the calendar month in which the Effective Date occurs, all Supply Contracts,
Party B Crude Purchase Contracts, Party B Credit Support Purchase Contracts and
Party B LC Purchase Contract shall be disregarded for purposes of calculating
the Sourcing Amount to the extent relating to Crude delivered prior to the
Effective Date. For the avoidance of doubt, no Sourcing Amount shall include any
amount with respect to Party B Products Purchase Contracts.

“Sourcing Balance” has the meaning set forth in Part 11(f)(v).

“Sourcing Credit” means, as of the Effective Date, $0, and subsequently, such
amount as may result from time to time as per Part 11(d), Part 11(f) and the
other terms hereof.

“Sourcing Payment” has the meaning set forth in Part 11(f)(i)(1).

“Sourcing Differential True-up” has the meaning set forth in Part 11(f)(iii).

“Specified Agreements” means, collectively, this Agreement, the Bespoke Hedging
Master Agreement, the LC Facility Agreement, the Collateral Agreement, the Cash
Management Agreement, each Deposit Account Control Agreement, the Fee Letter
and, from and after the effectiveness thereof, the Transfer Authorization with
respect to the BANA Account.

“Specified Early Pay Advance” has the meaning set forth in Part 11(g)(i).

“Specified Funds” means, collectively, all Advances and proceeds therefrom, and
all amounts paid by Party A to Party B pursuant to any TD Forward Delivery
Transaction.

 

103



--------------------------------------------------------------------------------

“Specified Par LLC Indebtedness” means the following Indebtedness of Par LLC and
Par Petroleum Finance Corp. if a co-issuer of such Indebtedness:

(i)    Indebtedness (including “Acquired Debt” as defined in the Existing
Indenture) when, upon incurrence of such Indebtedness, the “Fixed Charge
Coverage Ratio” (as defined in the Existing Indenture) would have been at least
2.00 to 1.00 as determined on a pro forma basis (including a pro forma
application of the net proceeds therefrom) in accordance with Section 4.09(a) of
the Existing Indenture;

(ii)    Indebtedness, provided that after giving effect to the incurrence of any
such Indebtedness, the aggregate principal amount of all Indebtedness of Par LLC
incurred under and in reliance on this clause (ii), including any extension,
refinance, renewal or replacement of any such Indebtedness, does not exceed, at
any one time outstanding, the greater of $35.0 million and 5.0% of Par LLC’s
Consolidated Net Tangible Assets (as defined in the Existing Indenture)
determined as of the date of such incurrence in accordance with the Existing
Indenture;

(iii)    Indebtedness under the ABL Credit Agreement and any amendment,
extension, replacement or refinancing thereof; provided that, after giving
effect to such incurrence of such Indebtedness, the aggregate principal amount
of the ABL Credit Agreement, and any such amendment, extension, replacement or
refinancing, (with letters of credit being deemed to have a principal amount
equal to the maximum potential liability) then outstanding does not exceed the
greater of (a) $150.0 million and (b) the Borrowing Base (as defined in the
Existing Indenture).

“Step-Out Invoice” has the meaning set forth in Part 18(c).

“Successor Party A Guarantor” has the meaning set forth in Part 6(c).

“Supply Contract” has the meaning set forth in Part 7(b).

“Supply Contract Amount” means, with respect to the Payments Period for any
applicable Daily Invoice, all payments required to be made by Party B to Party A
during such period of time in respect of Crude delivered by Party A to Party B
pursuant to Supply Contracts.

“Swap Agreement” means any agreement related to (i) a rate swap transaction,
swap option, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option, credit protection transaction, credit swap,
credit default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, weather index
transaction, forward purchase or sale of a security, commodity or other
financial instrument or interest (including any option with respect to any of
these transactions), (ii) a transaction similar to any transaction referred to
in clause (i) that is currently, or in the future becomes, regularly entered
into in the financial markets (including terms and conditions incorporated by
reference into such agreement) and which is a forward, swap, future, option or
other derivative on one or more rates, currencies, commodities, equity
securities or

 

104



--------------------------------------------------------------------------------

other equity instruments, debt securities or other debt instruments, or economic
indices or measures of economic risk or value, or other benchmarks against which
payments or deliveries are made and (iii) any transaction that is a combination
of the transactions described in clauses (i) and (ii) above.

“Swap Obligation” shall mean, with respect to Party A, any obligation to pay or
perform under any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“TAS” means, as of any day, (i) if a trade at settlement price is routinely
available for the applicable index, (x) the trade at settlement price for such
index and day (or, if no trade at settlement price is available for such day,
the trade at settlement price for the first preceding day for which a trade at
settlement price is available) and (ii) if a trade at settlement price is not
routinely available for the applicable index, the price published for such index
on such day (or, if no price is published for such index for such day, the price
published for such index for the first preceding day for which a price is
published for such index).

“Tax” has the meaning specified in the Master Agreement except that, for
purposes of the provisions of this Agreement (whether or not incorporated by
reference into the Master Agreement), that definition shall be amended by
deleting the phrase “in respect of any payment under this Agreement other than
a” and inserting in its place “including any income, value added, sales, gross
receipt, business and occupation”.

“TD Forward Delivery Transactions” means, collectively, each Transaction
hereunder entered into pursuant to a Confirmation substantially in the form
included in Exhibit 9(a), which by its terms is expressly identified as a “TD
Forward Delivery Transaction” or “Additional TD Forward Delivery Transaction”,
including (x) those certain Transactions entered into as of the Effective Date
with respect to the TD Forward Initial Volume, as per Part 9(a)(i) and (y) such
additional Transactions as the Parties may enter into from time to time pursuant
to the mechanics set forth in Part 9(a)(ii).

“TD Forward Initial Volume” means, for each Hydrocarbon Group, the volume
specified for such Hydrocarbon Group on Attachment 1.

“TD Forward Maximum Volume” means, for each Hydrocarbon Group, the sum of
(i) the volume specified for such Hydrocarbon Group on Attachment 1 and
(ii) such additional volume as Party A may in its sole discretion permit from
time to time, provided that Party A may in its sole discretion and at any time
reduce such additional volume (but not below zero).

“TD Forward Return Transactions” means, collectively, each Transaction hereunder
entered into pursuant to a Confirmation substantially in the form included in
Exhibit 9(a), which by its terms is expressly identified as a “TD Forward Return
Transaction” or “Additional TD Forward Return Transaction”, including (x) those
certain Transactions entered into as of the Effective Date with respect to the
TD Forward Initial Volume, as per Part 9(a)(i) and (y) such additional
Transactions as the Parties may enter into from time to time pursuant to the
mechanics set forth in Part 9(a)(ii).

 

105



--------------------------------------------------------------------------------

“TD Forward Transactions” means, collectively, all TD Forward Delivery
Transactions and all TD Forward Return Transactions.

“TD Forward Volume” means, for any Hydrocarbon Group, the aggregate volume of
Hydrocarbons in such Hydrocarbon Group which Party B is obligated to deliver to
Party A pursuant to TD Forward Delivery Transactions (such volumes to be
determined by reference to the quantities specified in the Confirmation for each
such TD Forward Delivery Transaction).

“TD Reviewing Party” has the meaning set forth in Part 6(f).

“Term Contract” means, for purposes of Part 7(j), any contract for the purchase
of crude oil from a third party that does not qualify as a spot contract for
purposes of Part 7(a)(ix)(D).

“Term Contract Increment” means, for purposes of Part 7(j), any portion of a
Term Contract (each, a “Relevant Portion”) where the final delivery under such
Relevant Portion is required to occur no later than the last calendar day of the
second calendar month following the calendar month in which such Relevant
Portion is proposed to MLC in a Trade Blotter as a Prospective Purchase
Contract.

“Term Expiry Date” means December 31, 2019.

“Term Loan Agreement” means that certain Term Loan and Guaranty Agreement dated
January 11, 2019 (as amended, restated, amended and restated, supplemented or
otherwise modified as of the 8th Amendment Effective Date), among Par Petroleum,
LLC, and Par Petroleum Finance Corp., as borrowers, Par Pacific Holdings, Inc.,
the subsidiaries of Par Petroleum, LLC party thereto as guarantors, Goldman
Sachs Bank USA, as administrative agent, and the lenders from time to time
parties as lenders thereto.

“Test Period” shall mean, for any determination under this Agreement at any
time, the period of twelve (12) consecutive fiscal months then last ended (taken
as one accounting period) and for which financial statements have been delivered
to the Party A under Part 15(a), as applicable.

“Third Party Consent Agreement” means a consent agreement, substantially in the
form set forth on Annex F or otherwise in form and substance reasonably
satisfactory to Party A, between an owner of Infrastructure and Party A.

“Total Receivables Advance Amount” means, at any time, the aggregate outstanding
principal amount of the Receivables Advances then outstanding.

“Total Receivables Advance Maximum” has the meaning set forth in the Fee Letter.

“Trade Blotter” has the meaning set forth in Part 7(a)(xiii).

“Transaction Documents” means, without duplication the Effective Date Documents,
the Hydrocarbon Contracts, the Party A Third Party Guaranty Agreements, the
Collateral Documents, the Cash Management Agreement, the Third Party Consent
Agreements, the Fee

 

106



--------------------------------------------------------------------------------

Letter and each of the other agreements, schedules, annexes, confirmations,
documents and instruments providing for, relating to or evidencing any other
Obligations, and any other document or instrument executed or delivered at any
time in connection with, or giving rise to, any Obligations, to the extent such
are effective at the relevant time, as each may be amended, amended and
restated, supplemented, modified, renewed, replaced, refinanced or extended,
restructured or otherwise modified, in whole or in part, from time to time in
accordance with its terms and with the provisions of this Agreement.

“Transaction Parties” means (i) collectively, Party B and each Guarantor (other
than Par LLC) and (ii) solely for the purposes of Part 1(j), collectively,
Party B and each Guarantor.

“Transfer Authorization” means, with respect to the BANA Account, a Client
Authorization & Acknowledgement – Wire Transfer Service, together with Exhibit D
thereto, delivered by Party B to Bank of America, N.A.

“Transfer Effective Date” has the meaning set forth in Part 5(c).

“Transportation Differential” has the meaning set forth in the Fee Letter.

“Transportation Differential Amount” means an amount equal to the product of the
then current Transportation Differential multiplied by the volume of Crude held
at the Refinery as of the end of the applicable calendar month as reported in
the applicable Party B Daily Report for such inventory.

“Trigger Event” shall mean any time at which any Indebtedness (other than
Indebtedness under this Agreement) of the Transaction Parties is outstanding.

“UCC” has the meaning ascribed thereto in the Collateral Agreement.

“Unfinanced Eligible Receivables” means, as of any day, the positive difference,
if any, obtained by subtracting the then current Total Receivables Advance
Amount from the lesser of (i) the aggregate amount of all outstanding Eligible
Receivables on such day multiplied by RAR Cap, and (ii) Total Receivables
Advance Maximum.

“USOT Property” means Tract D, Plat of Country Lane, as per plat recorded under
recording no. 200510195004, records of Pierce County auditor situated in the
County of Pierce, State of Washington.

“USOT WA” has the meaning set forth in Part 14(a)(xxi).

“Wind-Down Period” means the final sixty (60) days of the Intermediation Term
or, if it at any time the Intermediation Termination Date changes (whether
pursuant to Part 6(e) or otherwise) such that fewer than sixty (60) days remain
in the Intermediation Term, the period between the effectiveness of such change
and the end of the Intermediation Term.

 

107



--------------------------------------------------------------------------------

(b)    Principles of Construction. The definitions of terms specified herein
shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”
(where such words are not already followed by such phrase). The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (i) any definition of or reference to any
Transaction Document, agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, amended and restated, supplemented or otherwise
modified or in effect (subject to any restrictions on such amendments,
restatements, amendments and restatements, supplements or modifications set
forth herein) unless the context expressly otherwise requires, (ii) any
reference herein to any person shall be construed to include such person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (iv) all references herein
to Articles, Parts, Sections, Attachments, Annexes, Exhibits and Schedules shall
be construed to refer to Articles and Sections of, and Attachments, Annexes,
Exhibits and Schedules to, as applicable, this Agreement or this Schedule,
(v) any reference to any law or regulation herein shall refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. A “day”
shall be deemed to begin and end at midnight New York time.

(c)    Accounting Terms; GAAP. Except as otherwise expressly provided herein,
all financial statements to be delivered pursuant to this Agreement shall be
prepared in accordance with GAAP as in effect from time to time and all terms of
an accounting or financial nature shall be construed and interpreted in
accordance with GAAP, as in effect on the 8th Amendment Effective Date with such
changes to conform to Par Pacific’s accounting practices and policies (provided
that such practices and policies are in accordance with GAAP) or unless
otherwise agreed to by Party A. If, after the Effective Date, any change in the
accounting principles used in the preparation of the most recent financial
statements referred to in Part 15(a) is hereafter required or permitted by the
rules, regulations, pronouncements and opinions of the Financial Accounting
Standards Board or the American Institute of Certified Public Accountants (or
any successors thereto) and such change is adopted by any Transaction Party
thereof and results in a change in any of the calculations required by
Part 15(g) that would not have resulted had such accounting change not occurred,
if requested by Party B or Party A, the parties hereto agree to enter into
negotiations in good faith in order to amend such provisions so as to equitably
reflect such change such that the criteria for evaluating compliance with such
covenants by any Transaction Party, shall be the same after such change as if
such change had not been made; provided, that (i) no change in GAAP that would
affect a calculation that measures compliance with any covenant contained in
Part 15(g) shall be given effect until such provisions are amended to reflect
such changes in GAAP and (ii) Party B shall provide to Party A financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between such calculations
made before and after giving effect to such change in GAAP.

[Remainder of Page Intentionally Left Blank]

 

108



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Schedule by their duly
authorized officers as of the date first written above.

 

PARTY A:

 

MERRILL LYNCH COMMODITIES, INC.

     

PARTY B:

 

U.S. OIL & REFINING CO.

By:  

 

      By:  

 

Name:         Name:   Title:         Title:  